Exhibit 10.11

 

 

 

EXECUTION VERSION

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT


dated as of April 30, 2004



among



SEQUA RECEIVABLES CORP.,
as Seller



SEQUA CORPORATION,
as Servicer



THE PERSONS PARTY HERETO AS
CP CONDUIT PURCHASERS,
COMMITTED PURCHASERS AND FUNDING AGENTS



and



THE BANK OF NOVA SCOTIA,
as Collateral Agent



 

 

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASES

2

 

Section 1.1

Purchase Facility

 

2

 

Section 1.2

Making Purchases

 

3

 

Section 1.3

Purchased Interest Computation

 

4

 

Section 1.4

Settlement Procedures

 

5

 

Section 1.5

Fees

 

8

 

Section 1.6

Payments and Computations, Etc

 

8

 

Section 1.7

Dividing or Combining Portions of the Capital of the Purchased Interest





9

 

Section 1.8

Increased Costs

 

9

 

Section 1.9

Requirements of Law

 

10

 

Section 1.10

Inability to Determine Eurodollar Rate

 

11

 

Section 1.11

Sharing of Payments, etc

 

11

 

Section 1.12

Expiration or Extension of Commitments

 

11

 

Section 1.13

Addition of Purchasers

 

12

 

Section 1.14

Obligations Several

 

12

ARTICLE II

REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS

 


13

 

Section 2.1

Representations and Warranties; Covenants

 

13

 

Section 2.2

Termination Events

 

13

ARTICLE III

INDEMNIFICATION

 

13

 

Section 3.1

Indemnities by the Seller

 

13

 

Section 3.2

Indemnities by the Servicer

 

15

 

Section 3.3

Defense of Claims

 

15

ARTICLE IV

ADMINISTRATION AND COLLECTIONS

 

17

 

Section 4.1

Appointment of the Servicer

 

17

 

Section 4.2

Duties of the Servicer

 

17

 

Section 4.3

Establishment and Use of Certain Accounts

 

18

 

Section 4.4

Enforcement Rights

 

19

 

Section 4.5

Responsibilities of the Seller

 

20

 

Section 4.6

Servicing Fee

 

20

 

-i-

ARTICLE V

THE AGENTS

21

         

Section 5.1

Appointment and Authorization

21

 

Section 5.2

Delegation of Duties

22

 

Section 5.3

Exculpatory Provisions

22

 

Section 5.4

Reliance by Agents

22

 

Section 5.5

Notice of Termination Events

23

 

Section 5.6

Non-Reliance on Collateral Agent, Funding Agents and Other Purchasers


23

 

Section 5.7

Collateral Agent, Funding Agents and Purchasers

24

 

Section 5.8

Indemnification

24

 

Section 5.9

Successor Collateral Agent

24

ARTICLE VI

MISCELLANEOUS

25

 

Section 6.1

Amendments, Etc

 

25

 

Section 6.2

Notices, Etc

 

25

 

Section 6.3

Assignability

 

25

 

Section 6.4

Costs, Expenses and Taxes

 

28

 

Section 6.5

No Proceedings; Limitation on Payments

 

29

 

Section 6.6

GOVERNING LAW AND JURISDICTION

 

29

 

Section 6.7

Execution in Counterparts

 

30

 

Section 6.8

Survival of Termination

 

30

 

Section 6.9

WAIVER OF JURY TRIAL

 

30

 

Section 6.10

Entire Agreement

 

30

 

Section 6.11

Headings

 

30

 

Section 6.12

Purchaser's Liabilities

 

30

 

Section 6.13

Confidentiality

 

30

 

Section 6.14

Agent Conflict Waiver

 

31

EXHIBIT I

Definitions

EXHIBIT II

Conditions of Purchases

EXHIBIT III

Representations and Warranties



-ii-

 

EXHIBIT IV

Covenants

EXHIBIT V

Termination Events

EXHIBIT VI

Form of Assumption Agreement

EXHIBIT VII

Form of Transfer Supplement

           

SCHEDULE I

Credit and Collection Policy

SCHEDULE II

Lock-box Banks and Lock-box Accounts

SCHEDULE III

Trade Names

SCHEDULE IV

Excluded Obligors

   

ANNEX A

Form of Monthly Report

ANNEX B

Form of Purchase Notice

ANNEX C

Special Obligors and Special Concentration Percentages

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-iii-

       This AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (as amended,
amended and restated, supplemented or otherwise modified from time to time, this
"Agreement") is entered into as of April 30, 2004, among SEQUA RECEIVABLES
CORP., a New York corporation, as seller (the "Seller"), SEQUA CORPORATION, a
Delaware corporation ("Sequa"), as initial servicer (in such capacity, together
with its successors and permitted assigns in such capacity, the "Servicer"), the
various commercial paper conduits identified on the signature pages hereto and
their respective successors and permitted assigns (each, a "CP Conduit
Purchaser", and collectively, the "CP Conduit Purchasers"), the various
committed purchasers identified on the signature pages hereto and their
respective successors and permitted assigns (each, a "Committed Purchaser" and
collectively, the "Committed Purchasers"), the various Funding Agents identified
on the signature pages hereto and their respective successors and permitted
assigns (each, a "Funding Agent", and collectively, the "Funding Agents"), and
THE BANK OF NOVA SCOTIA, a Canadian chartered bank acting through its New York
Agency ("BNS"), as Collateral Agent for the CP Conduit Purchasers and the
Committed Purchasers (in such capacity, together with its successors and
permitted assigns in such capacity, the "Collateral Agent").

PRELIMINARY STATEMENTS

       Certain terms that are capitalized and used throughout this Agreement are
defined in Exhibit I. References in the Exhibits, Schedules and Annexes hereto
to the "Agreement" refer to this Agreement, as amended, amended and restated
supplemented or otherwise modified from time to time.

       The Seller desires to sell, transfer and assign, from time to time, an
undivided variable percentage interest in a pool of receivables, and the CP
Conduit Purchasers may desire to, and the Committed Purchasers (if the related
CP Conduit Purchaser elects not to so acquire) shall, acquire such sale,
conveyance, transfer and assignment of such undivided variable percentage
interests, as such percentage interest shall be adjusted from time to time based
upon, in part, reinvestments made by the Purchasers, subject to and in
accordance with the terms and conditions set forth in this Agreement.

       This Agreement amends and restates in its entirety, as of the Closing
Date, the Receivables Purchase Agreement, dated as of November 13, 1998 (as
amended prior to the date hereof, the "Original Agreement"), among the Seller,
the Servicer, Liberty Street Funding Corp. ("LSFC") and BNS, as agent for LSFC.
Upon the effectiveness of this Agreement, the terms and provisions of the
Original Agreement shall, subject to this paragraph, be superseded hereby in
their entirety. Notwithstanding the amendment and restatement of the Original
Agreement by this Agreement, (i) the Seller and Sequa shall continue to be
liable to LSFC, BNS or any other Indemnified Party or Affected Person (as such
terms are defined in the Original Agreement) with respect to all unpaid Capital,
Discount (as such terms are defined in the Original Agreement) and fees and
expenses (collectively, the "Original Agreement Outstanding Amounts") under the
Original Agreement (which shall continue to accrue thereunder until such amounts
are paid in full) and all agreements to indemnify such parties in connection
with events or conditions arising or existing prior to the effective date of
this Agreement and (ii) the security interest created under the Original
Agreement shall remain in full force and effect as security for such Original
Agreement Outstanding Amounts

until such Original Agreement Outstanding Amounts shall have been paid in full.
Upon the effectiveness of this Agreement, each reference to the Original
Agreement in any other document, instrument or agreement shall mean and be a
reference to this Agreement. Nothing contained herein, unless expressly herein
stated to the contrary, is intended to amend, modify or otherwise affect any
other instrument, document or agreement executed and or delivered in connection
with the Original Agreement.

       In consideration of the mutual agreements, provisions and covenants
contained herein, the parties hereto agree as follows:

ARTICLE I
AMOUNTS AND TERMS OF THE PURCHASES

       

Section 1.1

 

Purchase Facility

(a)  On the terms and conditions hereinafter set forth, the

CP Conduit Purchasers, ratably, in accordance with the aggregate of the
Commitments of the Committed Purchaser with respect to each such CP Conduit
Purchaser, severally and not jointly, may, in their sole discretion, and if and
to the extent any CP Conduit Purchaser does not make a purchase, the Committed
Purchaser for such CP Conduit Purchaser shall, ratably in accordance with their
respective Commitments, severally and not jointly, purchase Purchased Interests
from the Seller from time to time from the Closing Date until the Facility
Termination Date. Under no circumstances shall any CP Conduit Purchaser make any
such purchase, or the Committed Purchasers be obligated to make any such
purchase (a) on or after the Facility Termination Date or (b) at any time, if,
after giving effect to such purchase (i) the aggregate outstanding Capital of
all Purchased Interests would exceed an amount equal to the Purchase Limit, or
(ii) with respect to any Purchaser, the aggregate outstanding Capital of such
Purchaser would exceed its Commitment and/or the sum of the Capital of such
Purchaser, plus the aggregate Capital of each other Purchaser in its Group,
would exceed the aggregate of the Commitments of each such Committed Purchaser
in such Group at such time. Solely in the case of any Purchased Interest funded
or maintained by a CP Conduit Purchaser, the applicable Funding Agent for such
CP Conduit Purchaser shall use reasonable efforts, taking into account market
conditions at such time, to cause such Purchased Interest to be funded or
maintained through the issuance by such CP Conduit Purchaser of commercial paper
or other short-term promissory notes in connection with its securitization
program; provided, however, that such Funding Agent shall promptly, following
its receipt of any request for funding pursuant to this Agreement, notify the
Seller and the Collateral Agent if such Funding Agent or the applicable CP
Conduit Purchaser has exercised its discretion not to fund or maintain such
Purchased Interest through the issuance by such CP Conduit Purchaser of
commercial paper or other short-term promissory notes (and, therefore, instead,
fund such Purchased Interest at the applicable Alternate Rate at such time)
because funding or maintaining such Purchased Interest through the issuance of
such note would be economically inadvisable to such CP Conduit Purchaser, the
Seller or any other similarly situated person or otherwise not permitted or
available.

 

2

 

(b)

  The Seller may, upon at least thirty (30) days' written notice to the
Collateral Agent

and each Funding Agent, terminate in whole or reduce in part the unused portion
of the Purchase Limit; provided, that each partial reduction shall be in the
amount of at least $5,000,000, or an integral multiple of $1,000,000 in excess
thereof, and that, unless terminated in whole, the Purchase Limit shall in no
event be reduced below $40,000,000. Any termination or reduction of the Purchase
Limit pursuant to this paragraph (b) shall reduce ratably or terminate each
Committed Purchaser's Commitment.



     

Section 1.2

 

Making Purchases

(a)  Each purchase (but not reinvestment) of undivided

Percentage ownership interests with regard to the Purchased Interest hereunder
shall be made upon the Seller's irrevocable written notice in the form of Annex
B delivered to the Collateral Agent and each Funding Agent in accordance with
Section 6.2 (which notice must be received by the Collateral Agent and each
Funding Agent before 11:00 a.m., New York City time): (i) at least three (3)
Business Days before the requested purchase date, in the case of a purchase to
be funded at the Alternate Rate and based upon the Eurodollar Rate, (ii) at
least two (2) Business Days before the requested purchase date, in the case of a
purchase to be funded at the Alternate Rate and based upon the Base Rate, and
(iii) at least two (2) Business Days before the requested purchase date, in the
case of a purchase to be funded at the CP Rate, which notice shall specify: (A)
the amount requested to be paid to the Seller (such amount, which shall not be
less than $1,000,000, being the Capital relating to the undivided percentage
ownership interest then being purchased), (B) the date of such purchase (which
shall be a Business Day), (C) the desired funding basis for such purchase (which
shall be based upon the Eurodollar Rate, the Base Rate or the CP Rate) and (D)
the allocation of such amount among the Groups (which shall be proportional
based on the Commitments of the Committed Purchasers in each such Group, as
described in Section 1.1(a)). If the Seller has requested that the purchase be
funded at the CP Rate, each Funding Agent (on behalf of the related CP Conduit
Purchaser) shall promptly thereafter notify the Collateral Agent, the related
Committed Purchaser(s) and the Seller whether such CP Conduit Purchaser has
exercised its discretion not to fund such purchase with the issuance of Notes
because such purchase with the issuance of Notes would be economically
inadvisable to such CP Conduit Purchaser, the Seller, the related Committed
Purchaser or any other similarly situated Person, or otherwise not permitted, in
which case the Seller shall be deemed to have requested that the purchase be
funded at the Alternate Rate and be based upon the Base Rate.

 

       If any CP Conduit Purchaser has determined not to make the entire amount
of a proposed purchase, the Funding Agent for such CP Conduit Purchaser shall
promptly send notice of the proposed purchase to the Committed Purchaser(s) for
such CP Conduit Purchaser concurrently by telecopier, telex or cable specifying
the date of such purchase, the aggregate amount of Capital of the Purchased
Interest being purchased by such Committed Purchaser(s) (which amount shall be
equal to the portion of the purchase price not funded by the applicable CP
Conduit Purchaser), and each such Committed Purchaser's portion thereof
(determined ratably in accordance with their respective Commitments).



3



 

(b

)  On the date of each purchase (but not reinvestment) of undivided percentage

ownership interests with regard to the Purchased Interest hereunder, the
applicable CP Conduit Purchasers and/or Committed Purchasers shall, upon
satisfaction of the applicable conditions set forth in Exhibit II, make
available to the Seller in same day funds, at The Bank of New York, account
number 8900209887, ABA 021000018, an amount equal to the Capital relating to the
undivided percentage ownership interest then being purchased by such Purchaser.

 

(c)

  (I)  Effective on the date of each purchase pursuant to this Section 1.2 and
each

reinvestment pursuant to Section 1.4, the Seller hereby sells and assigns to the
Collateral Agent, for the benefit of the Purchasers (ratably, according to each
such Purchaser's Capital) an undivided percentage ownership interest in: (i)
each Pool Receivable then existing, (ii) all Related Security with respect to
such Pool Receivables, and (iii) all Collections with respect to, and other
proceeds of, such Pool Receivables and Related Security.

   

(II)  Notwithstanding the foregoing, a Committed Purchaser shall not be
obligated to

make purchases under this Section 1.2 at any time in an amount which would
exceed such Committed Purchaser's Commitment less such Committed Purchaser's
ratable share of the aggregate outstanding portion of Capital held by the CP
Conduit Purchaser(s) in such Committed Purchaser's Group (whether or not any
portion thereof has been assigned by such CP Conduit Purchaser(s) under a
Liquidity Agreement). Each Committed Purchaser's obligation shall be several,
such that the failure of any Committed Purchaser to make available to the Seller
any funds in connection with any purchase shall not relieve any other Committed
Purchaser of its obligation, if any, hereunder to make funds available on the
date of such purchase, but no Committed Purchaser shall be responsible for the
failure of any other Committed Purchaser to make funds available in connection
with any purchase.

   

(d)  To secure all of the Seller's obligations (monetary or otherwise) under
this

Agreement and the other Transaction Documents to which it is a party, whether
now or hereafter existing or arising, due or to become due, direct or indirect,
absolute or contingent, the Seller hereby grants to the Collateral Agent, for
the benefit of the Purchasers (ratably, according to each such Purchaser's
Capital) a security interest in all of the Seller's right, title and interest
(including any undivided interest of the Seller) in, to and under all of the
following, whether now or hereafter owned, existing or arising: (i) all Pool
Receivables, (ii) all Related Security with respect to such Pool Receivables,
(iii) all Collections with respect to such Pool Receivables, (iv) the Lock-Box
Accounts, the Concentration Accounts and the Liquidation Account and all amounts
on deposit therein, and all certificates and instruments, if any, from time to
time evidencing such Lock-Box Accounts, Concentration Accounts and Liquidation
Account and amounts on deposit therein, (v) all rights (but none of the
obligations) of the Seller under the Sale Agreement and each other Transaction
Document to which it is a party, and (vi) all proceeds of, and all amounts
received or receivable under any or all of, the foregoing (collectively, the
"Pool Assets"). The Collateral Agent (for the benefit of the Purchasers) shall
have, with respect to the Pool Assets, and in addition to all the other rights
and remedies available to the Collateral Agent (for the benefit of the
Purchasers), all the rights and remedies of a secured party under any applicable
UCC.

4

Section 1.3

 

Purchased Interest Computation

The Purchased Interest shall be initially

Computed on the date of the initial purchase hereunder. Thereafter, until the
Facility Termination Date, the Purchased Interest shall be automatically
recomputed (or deemed to be recomputed) on each Business Day other than a
Termination Day. From and after the occurrence of any Termination Day, the
Purchased Interest shall (until the event(s) giving rise to such Termination Day
are satisfied or are waived by the Funding Agents) be deemed to be 100%. The
Purchased Interest shall become zero when the Capital thereof and Discount
thereon shall have been paid in full, all the amounts owed by the Seller and the
Servicer hereunder to the Collateral Agent, each CP Conduit Purchaser, each
Funding Agent and any other Indemnified Party or Affected Person are paid in
full, and the Servicer shall have received the accrued Servicing Fee thereon.

 

Section 1.4

 

Settlement Procedures

(a)  The collection of the Pool Receivables shall be

be administered by the Servicer in accordance with this Agreement. The Seller
shall provide to the Servicer on a timely basis all information needed for such
administration, including notice of the occurrence of any Termination Day and
current computations of the Purchased Interest.

     

(b)  The Servicer shall, on each Business Day on which Collections of Pool

Receivables are received (or deemed received) by the Seller or the Servicer or
are deposited into the Lock-Box Accounts, transfer such Collections therefrom
and deposit such Collections into the Concentration Accounts. With respect to
such Collections on such day, the Servicer shall:

   

(i)

  Transfer from the Concentration Accounts to the Liquidation Account for the

 

Benefit of the Purchasers out of the percentage of such Collections represented
by the Purchased Interest, first an amount equal to the Discount accrued through
such day for each Portion of Capital and not previously transferred, second, an
aggregate amount equal to the fees set forth in the Fee Letters accrued through
such day for the Purchased Interest and not previously transferred, and third,
to the extent funds are available therefor, an amount equal to the Purchaser's
Share of the Servicing Fee accrued through such day and not previously
transferred; and

 

(ii)

  Subject to Section 1.4(f), if such day is not a Termination Day, remit to the
Seller,

 

on behalf of the Purchasers, the remainder of the percentage of such
Collections, represented by the Purchased Interest, to the extent representing a
return on the Capital; such Collections shall be automatically reinvested in
Pool Receivables, and in the Related Security and Collections and other proceeds
with respect thereto, and the Purchased Interest shall be automatically
recomputed pursuant to Section 1.3; it being understood, that prior to remitting
to the Seller the remainder of the percentage of such Collections represented by
the Purchased Interest by way of reinvestment in Pool Receivables, the Servicer
shall have calculated the Purchased Interest on such day, and if such Purchased
Interest shall exceed 100%, such Collections shall not be remitted to the Seller
but shall be transferred to the Liquidation Account for the benefit of the
Purchasers in accordance with paragraph (iii) below;

5

 

 

(iii)

  If such day is a Termination Day, (A) transfer to the Liquidation Account for
the

 

Benefit of the Purchasers the entire remainder of the percentage of the
Collections represented by the Purchased Interest; provided that so long as the
Facility Termination Date has not occurred, if any amounts are so transferred to
the Liquidation Account on any Termination Day and thereafter, the conditions
set forth in Section 2 of Exhibit II are satisfied or are waived by each Funding
Agent, such previously transferred amounts shall, to the extent representing a
return on the Capital, be reinvested in accordance with the preceding paragraph
(ii) on the day of such subsequent satisfaction or waiver of conditions, and
(B) transfer to the Liquidation Account for the benefit of the Purchasers the
entire remainder of the Collections in the Concentration Accounts represented by
the Seller's Share of the Collections, if any; provided that so long as the
Facility Termination Date has not occurred, if any amounts are so set aside on
any Termination Day and thereafter, the conditions set forth in Section 2 of
Exhibit II are satisfied or are waived by each Funding Agent, such previously
set aside amounts shall be distributed to the Seller on the day of such
subsequent satisfaction or waiver of conditions; and

     

(iv)

  if such day is not a Termination Day, release to the Seller (subject to

 

Section 1.4(f)

) for its own account any Collections (including amounts representing
Collections with respect to Receivables that are not Eligible Receivables) in
excess of (x) any amounts that are required to be reinvested in accordance with
the paragraph (ii) above or the first proviso to paragraph (iii), (y) the
amounts that are required to be transferred to the Liquidation Account pursuant
to paragraph (i) above and (z) in the event Sequa or an Affiliate thereof is not
the Servicer, all reasonable and appropriate out-of-pocket costs and expenses of
such Servicer of servicing, collecting and administering the Pool Receivables.  
   

(c)  The Servicer shall deposit into the applicable Administration Account (or
such

other account designated by the related Funding Agent), on each Settlement Date
relating to a Portion of Capital or the payment of Fees:

     

(i)

  Collections held on deposit in the Liquidation Account for the benefit of the

 

related Purchasers pursuant to Section 1.4(b)(i) in respect of accrued Discount
on such Portion of Capital and accrued and unpaid Fees;

       

(ii)

  Collections held on deposit in the Liquidation Account for the benefit of the

 

related Purchasers pursuant to Section 1.4(f) with respect to such Portion of
Capital; and

       

(iii)

  the lesser of (x) the amount of Collections then held on deposit in the
Liquidation

 

Account for the benefit of the related Purchasers pursuant to Section
1.4(b)(iii) and (y) such Portion of Capital.

   

The Servicer shall deposit to its own account from Collections held on deposit
in the Liquidation Account pursuant to Section 1.4(b)(i) in respect of the
accrued Servicing Fee, an amount equal to such accrued Servicing Fee.

   

6

 

 

(d)  Upon receipt of funds deposited into the related Administration Account
pursuant to

clause (c)

, the applicable Funding Agent shall cause such funds to be distributed as
follows:                

(i)

  if such distribution occurs on a day that is not a Termination Day and the

 

Purchased Interest does not exceed 100%, first, pro rata, to the related
Purchasers in payment in full of all accrued Discount with respect to each
Portion of Capital and accrued and unpaid Fees, and second, if the Servicer has
set aside amounts in respect of the Servicing Fee pursuant to clause (b)(i) and
has not retained such amounts pursuant to clause (c), to the Servicer (payable
in arrears on each Monthly Settlement Date) in payment in full of the related
Purchaser's Share of accrued Servicing Fees so set aside, and

     

(ii)

  if such distribution occurs on a Termination Day or on a day when the
Purchased

 

Interest exceeds 100%, first, pro rata, to the related Purchasers in payment in
full of all accrued Discount with respect to each Portion of Capital and accrued
and unpaid Fees, second, pro rata, to the related Purchasers in payment in full
of Capital (or, if such day is not a Termination Day, the amount necessary to
reduce the Purchased Interest to 100%), third, if Sequa or an Affiliate thereof
is not the Servicer, to the Servicer in payment in full of all accrued Servicing
Fees, fourth, if the Capital and accrued Discount with respect to each Portion
of Capital have been reduced to zero, and all accrued Servicing Fees payable to
the Servicer (if other than Sequa or an Affiliate thereof) have been paid in
full, pro rata, to the related Purchasers, the Funding Agents, the Collateral
Agent and any other Indemnified Party or Affected Person in payment in full of
any other amounts owed thereto by the Seller under this Agreement and, fifth,
unless such amount has been retained by the Servicer pursuant to clause (c), to
the Servicer (if the Servicer is Sequa or an Affiliate thereof) in payment in
full of the Purchaser's Share of all accrued Servicing Fees.

   

After the Capital, Discount, Fees and Servicing Fees with respect to the
Purchased Interest, and any other amounts payable by the Seller and the Servicer
to the Purchasers, the Funding Agents, the Collateral Agent or any other
Indemnified Party or Affected Person hereunder, have been paid in full, all
additional Collections with respect to the Purchased Interest shall be paid to
the Seller for its own account.

       

(e) For the purposes of this Section 1.4:

       

(i)

  if on any day the Outstanding Balance of any Pool Receivable is reduced or

 

Adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, discount
or other adjustment made by any Originator, the Servicer, the Seller or any
Affiliate of the Seller, or any setoff or dispute between any Originator, the
Seller or any Affiliate of the Seller and an Obligor, the Seller shall be deemed
to have received on such day a Collection of such Pool Receivable in the amount
of such reduction or adjustment;

7

 

 

(ii)

  if on any day any of the representations or warranties in Section 1(g), (m) or
(t) of

 

Exhibit III

is not true with respect to any Pool Receivable, the Seller shall be deemed to
have received on such day a Collection of such Pool Receivable in full
(Collections deemed to have been received pursuant to clause (I) and this clause
(ii) of this paragraph (e) are hereinafter sometimes referred to as "Deemed
Collections");        

(iii)

  except as otherwise required by applicable law or the relevant Contract, all

 

Collections received from an Obligor of any Receivable shall be applied to the
Receivables of such Obligor in the order of the age of such Receivables,
starting with the oldest such Receivable, unless such Obligor designates in
writing its payment for application to specific Receivables; and

       

(iv)

  

   

if and to the extent the Collateral Agent, any Funding Agent or any Purchaser
shall be required for any reason to pay over to an Obligor (or any trustee,
receiver, custodian or similar official in any Insolvency Proceeding) any amount
received by it hereunder, such amount shall be deemed not to have been so
received by the Collateral Agent, such Funding Agent or such Purchaser, as the
case may be, but rather to have been retained by the Seller and, accordingly,
the Collateral Agent, such Funding Agent or such Purchaser, as the case may be,
shall have a claim against the Seller for such amount, payable when and to the
extent that any distribution from or on behalf of such Obligor is made in
respect thereof.

     

(f)  If at any time the Seller shall wish to cause the reduction of Capital of
the Purchased

Interest (but not to commence the liquidation, or reduction to zero, of the
entire Capital of the Purchased Interest), the Seller may do so as follows:

     

(i)

  the Seller shall give the Collateral Agent, each Funding Agent and the
Servicer at

 

least three (3) Business Days' prior written notice thereof (including the
amount of such proposed reduction and the proposed date on which such reduction
will commence);

     

(ii)

  on the proposed date of commencement of such reduction and on each day

 

thereafter, the Servicer shall cause Collections not to be reinvested until the
amount thereof not so reinvested shall equal the desired amount of reduction;
and

     

(iii)

  the Servicer shall hold such Collections in the Liquidation Account for the
benefit

 

of the Purchasers, for payment to the Collateral Agent (for the benefit of the
Purchasers) on the next Settlement Date immediately following the current Yield
Period, and the Capital of the Purchased Interest shall be deemed reduced in the
amount to be paid only when in fact finally so paid;

   

provided

, that:

8

 

 

(A)

  the amount of any such reduction shall be not less than $5,000,000 and shall
be an

 

integral multiple of $1,000,000, and the entire Capital of the Purchased
Interest after giving effect to such reduction shall be not less than
$20,000,000 and shall be in an integral multiple of $1,000,000 (unless Capital
shall have been reduced to zero); and

     

(B)

  The Seller shall choose a reduction amount, and the date of commencement
thereof,

 

so that to the extent practicable such reduction shall commence and conclude in
the same Yield Period.

       

(g)  Notwithstanding anything to the contrary in this Agreement or in any of the
other

Transaction Documents, if a Termination Day shall have resulted due to the
events in clause (e) of the definition of "Facility Termination Date",
Collections with respect to any Portion of Capital funded or maintained by any
member of any Group which includes an Exiting Liquidity Bank otherwise to be
reinvested pursuant to this Section 1.4, shall not be reinvested and shall
instead be held in trust for the benefit of the members of such CP Conduit
Purchaser's Group and shall be applied in accordance with this clause (g).
Instead of reinvesting such portion of Collections, the entire portion of
Collections (based on such CP Conduit Purchaser's Group's ratable share of such
Collections (calculated based on the outstanding Capital) shall be remitted to
the applicable Administration Account on each Settlement Date, and applied to
reduce such Group's portion of Capital pursuant to the related Liquidity
Agreement; provided, that solely for the purpose of determining such CP Conduit
Purchaser's Group's ratable share of such Collections, the aggregate Capital of
such Group shall be deemed to remain constant from the date of such Termination
Day, until the date that each applicable Exiting Liquidity Bank has been paid in
full. On the date when all amounts representing Capital or Discount owing to
each such Exiting Liquidity Bank shall have been reduced to zero and subject to
the remaining provisions of this Agreement and so long as the Facility
Termination Date shall not have then occurred and be continuing (under any
clause other than clause (e) of the definitions thereof), Collections with
respect to any Portion of Capital funded or maintained by any remaining member
of the related CP Conduit Purchaser's Group shall be reinvested pursuant to this
Section 1.4, and shall be applied pursuant to this Section 1.4. If a Facility
Termination Date shall have occurred due solely to the events described in
clause (e) of the definition of "Facility Termination Date", Collections with
respect to any Portion of Capital funded or maintained by any member of any
Group which does not include an Exiting Liquidity Bank shall otherwise be
applied pursuant to the other provisions of this Section 1.4.

     

Section 1.5  Fees.  The Seller shall pay to each Funding Agent for the benefit
of the

Purchasers and Liquidity Banks in the related Group in accordance with the
provisions set forth in Section 1.4(d) certain fees in the amounts and on the
dates set forth in one or more fee agreements, dated the Closing Date (or dated
the date any such Purchaser becomes a party hereto pursuant to an Assumption
Agreement, a Transfer Supplement or otherwise), among the Servicer, the Seller,
and each applicable Funding Agent, respectively, (as any such letter agreement
may be amended, supplemented or otherwise modified from time to time, each, a
"Purchaser Fee Letter") each of the Purchaser Fee Letters may be referred to as,
the "Fee Letters"). The fees and amounts referred to in this Section 1.5 and
payable pursuant to all Fee Letters may be referred to collectively as, the
"Fees"). 9

 

Section 1.6  Payments and Computations, Etc.  (a)  All amounts to be paid or
deposited by

the Seller or the Servicer hereunder shall be made without reduction for offset
or counterclaim and shall be paid or deposited no later than noon (New York City
time) on the day when due in same day funds to the applicable Administration
Account. All amounts received after noon (New York City time) will be deemed to
have been received on the next Business Day.

     

(b)  The Seller or the Servicer, as the case may be, shall, to the extent
permitted by law, pay

interest on any amount not paid or deposited by the Seller or the Servicer, as
the case may be, when due hereunder, at an interest rate equal to 1.0% per annum
above the Base Rate, payable on demand.

     

(c)  All computations of interest under clause (b) above and all computations of
Discount,

fees and other amounts hereunder shall be made on the basis of a year of 360 (or
365 or 366, as applicable, with respect to Discount or other amounts calculated
by reference to the Base Rate) days for the actual number of days elapsed.
Whenever any payment or deposit to be made hereunder shall be due on a day other
than a Business Day, such payment or deposit shall be made on the next Business
Day and such extension of time shall be included in the computation of such
payment or deposit.

     

Section 1.7  Dividing or Combining Portions of the Capital of the Purchased
Interest. The

Seller may, on the last day of any Yield Period, pursuant to written notice
delivered to the Collateral Agent and each Funding Agent in accordance with
Section 6.2: (a) at least three (3) Business Days before such last day in the
case of a Portion of Capital to be funded based upon the Eurodollar Rate and (b)
at least two (2) Business Days before such last day in all other cases, either:
(i) divide the Capital of the Purchased Interest into two or more portions (each
a "Portion of Capital"), which Portions of Capital may accrue Discount by
reference to different rates, equal, in aggregate, to the Capital of the
Purchased Interest; provided, that after giving effect to such division the
amount of each such Portion of Capital shall be not less than $5,000,000 and
shall be an integral multiple of $1,000,000, or (ii) combine any two or more
Portions of Capital outstanding on such last day and having Yield Periods ending
on such last day into a single Portion of Capital equal to the aggregate of the
Capital of such Portions of Capital.

     

Section 1.8  Increased Costs.  If the Collateral Agent, any Purchaser, any
Funding Agent,

any other Program Support Provider or any of their respective Affiliates (each
an "Affected Person") reasonably determines that the existence of or compliance
with: (i) any law or regulation or any change therein or in the interpretation
or application thereof, in each case adopted, issued or occurring after the date
hereof, or (ii) any request, guideline or directive from any central bank or
other Governmental Authority (whether or not having the force of law) issued or
occurring after the date of this Agreement, affects or would affect the amount
of capital required or expected to be maintained by such Affected Person, and
such Affected Person determines that the amount of such capital is increased by
or based upon the existence of any commitment to make purchases of (or



 

10

otherwise to maintain the investment in) Pool Receivables related to this
Agreement or any related liquidity facility, credit enhancement facility and
other commitments of the same type, then, upon demand by such Affected Person
(with a copy to the Collateral Agent), the Seller shall promptly pay to the
Collateral Agent, for the account of such Affected Person, from time to time as
specified by such Affected Person, additional amounts sufficient to compensate
such Affected Person. A certificate as to such amounts submitted to the Seller
and the Collateral Agent by such Affected Person shall be conclusive and binding
for all purposes, absent manifest error. For avoidance of doubt, any accounting
interpretation, including, without limitation, Accounting Research Bulletin No.
41, or any other interpretation of the Financial Accounting Standards Board
("FASB"), including FASB Interpretation No. 46: Consolidation of Variable
Interest Entities, shall constitute an adoption, change, request or directive
subject to this Section 1.8.

     

(b)  If, due to either: (i) the introduction of or any change in or in the
interpretation or

application thereof of any law or regulation or (ii) compliance with any
request, guideline or directive from any central bank or other Governmental
Authority (whether or not having the force of law), there shall be any increase
in the cost to any Affected Person of agreeing to purchase or purchasing, or
maintaining the ownership of, the Purchased Interest in respect of which
Discount is computed by reference to the Eurodollar Rate, then, upon demand by
the Collateral Agent, for the account of such Affected Person, the Seller shall
promptly pay to such Affected Person (with a copy to the Collateral Agent), from
time to time as specified by such Affected Person, additional amounts sufficient
to compensate such Affected Person for such increased costs. A certificate as to
such amounts submitted to the Seller and the Collateral Agent by such Affected
Person shall be conclusive and binding for all purposes, absent manifest error.

     

Section 1.9  Requirements of Law.  If any Affected Person reasonably determines
that the

existence of or compliance with: (a) any law or regulation or any change therein
or in the interpretation or application thereof, in each case adopted, issued or
occurring after the date hereof, or (b) any request, guideline or directive from
any central bank or other Governmental Authority (whether or not having the
force of law) issued or occurring after the date of this Agreement:

       

(i)  does or shall subject such Affected Person to any tax of any kind
whatsoever

 

with respect to this Agreement, any increase in the Purchased Interest or in the
amount of Capital relating thereto, or does or shall change the basis of
taxation of payments to such Affected Person on account of Collections, Discount
or any other amounts payable hereunder (excluding taxes imposed on the overall
pre-tax net income of such Affected Person, and franchise taxes imposed on such
Affected Person, by the jurisdiction under the laws of which such Affected
Person is organized or a political subdivision thereof),

   

 

 

 

 

 

11

 

   

(ii)  does or shall impose, modify or hold applicable any reserve, special
deposit,

 

compulsory loan or similar requirement against assets held by, or deposits or
other liabilities in or for the account of, purchases, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
such Affected Person that are not otherwise included in the determination of the
Eurodollar Rate or the Base Rate hereunder, or

       

(iii)  does or shall impose on such Affected Person any other condition,

     

and the result of any of the foregoing is: (A) to increase the cost to such
Affected Person of

acting as Collateral Agent, Funding Agent or Committed Purchaser, or of agreeing
to purchase or purchasing or maintaining the ownership of undivided percentage
ownership interests with regard to the Purchased Interest (or interests therein)
or any Portion of Capital, or (B) to reduce any amount receivable hereunder
(whether directly or indirectly), then, in any such case, upon demand by such
Affected Person, the Seller shall promptly pay to the Collateral Agent, for the
account of such Affected Person, additional amounts necessary to compensate such
Affected Person for such additional cost or reduced amount receivable. All such
amounts shall be due and payable as incurred. A certificate from such Affected
Person to the Seller and the Collateral Agent as to the amount of such
additional costs or reduced amount receivable shall be conclusive and binding
for all purposes, absent manifest error.

     

Section 1.10  Inability to Determine Eurodollar Rate.   If any Funding Agent
shall have

determined before the first day of any Yield Period (which determination shall
be conclusive and binding upon the parties hereto), by reason of circumstances
affecting the interbank Eurodollar market, either that: (a) dollar deposits in
the relevant amounts and for the relevant Yield Period are not available, (b)
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Yield Period or (c) the Eurodollar Rate determined pursuant hereto does
not accurately reflect the cost to the applicable Affected Person (as
conclusively determined by such Funding Agent) of maintaining any Portion of
Capital during such Yield Period, such Funding Agent shall promptly give
telephonic notice of such determination, confirmed in writing, to the Seller
before the first day of such Yield Period. Upon delivery of such notice: (i) no
Portion of Capital shall be funded thereafter at the Alternate Rate determined
by reference to the Eurodollar Rate unless and until such Funding Agent shall
have given notice to the Seller that the circumstances giving rise to such
determination no longer exist, and (ii) with respect to any outstanding Portions
of Capital then funded at the Alternate Rate determined by reference to the
Eurodollar Rate, such Alternate Rate shall automatically be converted to the
Alternate Rate determined by reference to the Base Rate at the respective last
days of the then-current Yield Periods relating to such Portions of Capital.



 

 

 

12

 

Section 1.11  Sharing of Payments, etc.  If any CP Conduit Purchaser or any
Committed

Purchaser (for purpose of this Section 1.11 only, a "Recipient") shall obtain
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) on account of any interest in the Purchased Interest
owned by it in excess of its ratable share thereof, such Recipient shall
forthwith purchase from the CP Conduit Purchasers and/or the Committed
Purchasers entitled to a share of such amount participations in the percentage
interests owned by such Persons as shall be necessary to cause such Recipient to
share the excess payment ratably with each such other Person entitled thereto;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such Recipient, such purchase from each such other
Person shall be rescinded and each such other Person shall repay to the
Recipient the purchase price paid by such Recipient for such participation to
the extent of such recovery, together with an amount equal to such other
Person's ratable share (according to the proportion of (a) the amount of such
other Person's required payment to (b) the total amount so recovered from the
Recipient) of any interest or other amount paid or payable by the Recipient in
respect of the total amount so recovered.

     

Section 1.12  Expiration or Extension of Commitments  (a)  The Seller may
request the

extension of any Committed Purchaser's Commitment Expiry Date for an additional
period of up to three hundred and sixty four (364) days from time to time by
providing the applicable Funding Agent with a written request for such extension
no sooner than ninety (90) days, but no less than sixty (60) days prior to such
Committed Purchaser's Commitment Expiry Date then in effect. The related Funding
Agent shall provide written notice to each other Funding Agent and the Seller on
or prior to the thirtieth (30th) day (the "Consent Date") following the
applicable Funding Agent's actual receipt of such written request for extension
of its desire to extend (any such Committed Purchaser an "Extending Committed
Purchaser") or not to so extend (any such Committed Purchaser a "Non-Extending
Committed Purchaser") such date.

     

(b)  If less than 100% of Committed Purchasers consent to such extension, then
the Seller

may elect by written notice to the Funding Agents to either:

     

(i)

  Continue this receivables financing facility for such additional period with
an

 

aggregate Commitment equal to the then effective aggregate Commitment less the
Commitment of the Non-Extending Committed Purchaser(s) (provided that the
aggregate Commitments of the Extending Committed Purchasers is at least equal to
102% of the outstanding Capital); or

     

(ii)

  Require any such Non-Extending Committed Purchaser(s) and the related CP

 

Conduit Purchaser(s) to execute a Transfer Supplement in accordance with Section
6.3(e) with respect to all of such Non-Extending Committed Purchaser(s)'
Commitment and their other interests, rights and obligations under this
Agreement to a Purchaser who consents thereto (in its sole discretion at such
time) and shall assume such obligations upon its consent to assume such
obligations; provided that (x) no such assignment shall conflict with any law,
(y) such assignment shall be at the Seller's cost and expense, and (z) the

 

13

 

 

purchase price to be paid to such Non-Extending Committed Purchaser shall be an
amount equal to the Capital and accrued and unpaid Discount and Fees
attributable to such Non-Extending Committed Purchaser and/or CP Conduit
Purchaser and any other amounts payable to such Purchaser. Notwithstanding
anything in this Agreement to the contrary, such a transfer of a Non-Extending
Committed Purchaser's interest and the related CP Conduit Purchaser's interest
pursuant to a Transfer Supplement shall be subject to the consent of the Funding
Agents (not to be unreasonably withheld).

     

Section 1.13  Addition of Purchasers.  The Seller may, with the written consent
of the

Funding Agents, add additional Persons as Purchasers (either to an existing
group of related Purchasers or by creating a new group of related Purchasers and
a Funding Agent) or cause an existing Purchaser to increase its Commitment in
connection with a corresponding increase in the Purchase Limit; provided,
however, that the Commitment of any Purchaser may only be increased with the
consent of such Purchaser. Each new Purchaser (or group of related Purchasers)
and each Purchaser increasing its Commitment shall become a party hereto or
increase its Commitment, as the case may be, by executing and delivering to each
Funding Agent and the Seller an Assumption Agreement (each, an "Assumption
Agreement") in the form of Exhibit VI hereto (which Assumption Agreement shall,
in the case of any new Purchaser or Purchasers be executed by each Person
(including the related Funding Agent) in such new Purchaser's group of related
Purchasers).

     

Section 1.14  Obligations Several.  Each Committed Purchaser's obligation
hereunder shall

be several, such that the failure of any Committed Purchaser to make a payment
in connection with any purchase hereunder shall not relieve any other Committed
Purchaser of its obligation hereunder to make payment for any purchase. Further,
if any Committed Purchaser fails to satisfy its obligation to make a purchase as
required hereunder, upon receipt of notice of such failure from the relevant
Funding Agent, subject to the limitations set forth herein, the non-defaulting
Committed Purchasers in such defaulting Committed Purchaser's group of related
Purchasers shall purchase the defaulting Committed Purchaser's portion of the
related purchase pro rata in proportion to their relative Commitments
(determined without regard to the Commitment of the defaulting Committed
Purchaser; it being understood that a defaulting Committed Purchaser's
Commitment of any purchase shall be first put to the Committed Purchasers
related to such defaulting Purchaser and thereafter if there are no other
Committed Purchasers in such related group or if such other Committed Purchasers
are also defaulting Committed Purchasers, then such defaulting Committed
Purchaser's portion of such purchase shall be put to each other group of

 

Purchasers ratably and applied in accordance with this Section 1.14).
Notwithstanding anything in this Section 1.14 to the contrary, no Committed
Purchaser shall be required to make a purchase pursuant to this paragraph for an
amount which would cause the aggregate Capital of such Committed Purchaser
(after giving effect to such purchase) to exceed its Commitment.

   

 

14

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES; COVENANTS;

TERMINATION EVENTS

     

Section 2.1  Representations and Warranties; Covenants.  Each of the Seller,
Sequa and the

Servicer hereby makes the representations and warranties, and hereby agrees to
perform and observe the covenants, applicable to it set forth in Exhibits III
and IV, respectively.

     

Section 2.2  Termination Events  If any of the Termination Events set forth in
Exhibit V

shall occur, the Funding Agents may, by notice to the Seller and the Collateral
Agent, declare the Facility Termination Date to have occurred (in which case the
Facility Termination Date shall be deemed to have occurred); provided, that
automatically upon the occurrence of any event (without any requirement for the
passage of time or the giving of notice) described in paragraph (f) of Exhibit
V, the Facility Termination Date shall occur. Upon any such declaration,
occurrence or deemed occurrence of the Facility Termination Date, each
Purchaser, each Funding Agent and the Collateral Agent shall have, in addition
to the rights and remedies that they may have under this Agreement, all other
rights and remedies provided after default under the New York UCC and under
other applicable law, which rights and remedies shall be cumulative.

       

ARTICLE III

INDEMNIFICATION

     

Section 3.1  Indemnities by the Seller.  Without limiting any other rights that
the Collateral

Agent, any Purchaser, any Funding Agent, any Program Support Provider or any of
their respective Affiliates, employees, officers, directors, agents, counsel,
successors, transferees or assigns (each, an "Indemnified Party") may have
hereunder or under applicable law, the Seller hereby agrees to indemnify each
Indemnified Party from and against any and all claims, damages, expenses, costs,
losses and liabilities (including Attorney Costs) (all of the foregoing being
collectively referred to as "Indemnified Amounts") arising out of or resulting
from this Agreement (whether directly or indirectly), the use of proceeds of
purchases or reinvestments, the ownership of the Purchased Interest, or any
interest therein, or in respect of any Receivable, Related Security or Contract,
excluding, however: (a) Indemnified Amounts to the extent resulting from gross
negligence or willful misconduct on the part of such Indemnified Party or its
officers, directors, agents (including any successor Servicer appointed by the
Funding Agents pursuant to Section 4.1(a) or counsel,



(b) recourse (except as otherwise specifically provided in this Agreement) for
uncollectible Receivables, or (c) any overall net income taxes or franchise
taxes imposed on such Indemnified Party by the jurisdiction under the laws of
which such Indemnified Party is organized or any political subdivision thereof.
Without limiting or being limited by the foregoing, and subject to the
exclusions set forth in the preceding sentence, the Seller shall pay on demand
to each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnified Amounts relating to
or resulting from any of the following:

15

 

 

(i)

  the failure of any Receivable included in the calculation of the Net
Receivables

 

Pool Balance as an Eligible Receivable to be an Eligible Receivable, the failure
of any information contained in a Monthly Report to be true and correct, or the
failure of any other information provided to any Purchaser, any Funding Agent or
the Collateral Agent with respect to Receivables or this Agreement to be true
and correct,

       

(ii)

  the failure of any representation, warranty or statement made or deemed made

 

by the Seller (or any of its officers) under or in connection with this
Agreement to have been true and correct as of the date made or deemed made in
all respects when made,

       

(iii)

  the failure by the Seller to comply with any applicable law, rule or
regulation

 

with respect to any Pool Receivable or the related Contract, or the failure of
any Pool Receivable or the related Contract to conform to any such applicable
law, rule or regulation,

       

(iv)

  the failure to vest in the Collateral Agent (for the benefit of the
Purchasers) a

 

valid and enforceable: (A) perfected undivided percentage ownership interest, to
the extent of the Purchased Interest, in the Receivables in, or purporting to be
in, the Receivables Pool and the other Pool Assets, or (B) first priority
perfected security interest in the Pool Assets, in each case, free and clear of
any Adverse Claim,

       

(v)

  the failure to have filed, or any delay in filing, financing statements or
other

 

similar instruments or documents under the UCC of any applicable jurisdiction or
other applicable laws with respect to any Receivables in, or purporting to be
in, the Receivables Pool and the other Pool Assets, whether at the time of any
purchase or reinvestment or at any subsequent time,

       

(vi)

  any dispute, claim, offset or defense (other than discharge in bankruptcy of

 

the Obligor) of the Obligor to the payment of any Receivable in, or purporting
to be in, the Receivables Pool (including a defense based on such Receivable or
the related Contract not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the goods or services related to such Receivable or
the furnishing or failure to furnish such goods or services or relating to
collection activities with respect to such Receivable (if such collection
activities were performed by the Seller or any of its Affiliates acting as
Servicer or by any agent or independent contractor retained by the Seller or any
of its Affiliates),

       

(vii)

  any failure of the Seller (or any of its Affiliates acting as the Servicer) to
perform

 

its duties or obligations in accordance with the provisions hereof or under the
Contracts,

       

(viii)

  any products liability or other claim, investigation, litigation or proceeding

 

arising out of or in connection with merchandise, insurance or services that are
the subject of any Contract,

       

(ix)

  the commingling of Collections at any time with other funds,

16

 

(x)

  the use of proceeds of purchases or reinvestments, or

       

(xi)

  any reduction in Capital as a result of the distribution of Collections
pursuant to

 

Section 1.4(d)

, if all or a portion of such distributions shall thereafter be rescinded or
otherwise must be returned for any reason.    

Section 3.2  Indemnities by the Servicer.  Without limiting any other rights
that the

Collateral Agent, any Purchaser, any Funding Agent or any other Indemnified
Party may have hereunder or under applicable law, the Servicer hereby agrees to
indemnify each Indemnified Party from and against any and all Indemnified
Amounts arising out of or resulting from (whether directly or indirectly): (a)
the failure of any information contained in a Monthly Report to be true and
correct, or the failure of any other information provided to the Collateral
Agent, any Purchaser or any Funding Agent by, or on behalf of, the Servicer to
be true and correct, (b) the failure of any representation, warranty or
statement made or deemed made by the Servicer (or any of its officers) under or
in connection with this Agreement to have been true and correct in all respects
as of the date made or deemed made, (c) the failure by the Servicer to comply
with any applicable law, rule or regulation with respect to any Pool Receivable
or the related Contract, (d) any dispute, claim, offset or defense of the
Obligor to the payment of any Receivable in, or purporting to be in, the
Receivables Pool resulting from or related to the collection activities with
respect to such Receivable, or (e) any failure of the Servicer to perform its
duties or obligations in accordance with the provisions hereof.

       

Section 3.3  Defense of Claims.  (a)  Promptly after the receipt by an
Indemnified Party

or Parties of a notice of the commencement of any action, suit, proceeding,
investigation or claim against such Indemnified Party or Parties as to which it
proposes to demand indemnification from the Seller or Servicer (either or both
such parties, as applicable, the "Indemnifying Party" or "Parties") pursuant to
Section 3.1 or 3.2, as applicable, such Indemnified Party or Parties shall
notify the Indemnifying Party or Parties in writing of the commencement thereof;
but the failure so to notify the Indemnifying Party or Parties will not relieve
such Indemnifying Party or Parties from any liability which such Indemnifying
Party or Parties may have to such Indemnified Party or Parties pursuant to
Section 3.1 or 3.2, as applicable, unless and to the extent that such failure
results in a material impairment of the Indemnifying Party or Parties ability to
defend such action, suit, proceeding, investigation or claim in accordance with
the terms of this Section 3.3. After such notice, if (i) an Indemnifying Party
or Parties shall acknowledge (without prejudice to any exclusion of Indemnified
Amounts as a result of an Indemnified Party's gross negligence or willful
misconduct pursuant to Section 3.1 or 3.2) in writing to such Indemnified Party
or Parties that such Indemnifying Party or Parties shall be obligated to
indemnify such Indemnified Party or Parties for any Indemnified Amounts
described in Section 3.1 or 3.2, as applicable, with respect to such action,
suit, proceeding, investigation or claim, (ii) the defendants in, or targets of,
any such action, suit, proceeding, investigation or claim include both the
Indemnifying Party or Parties and any such Indemnified Party or Parties, and
(iii) no Termination Event or Unmatured Termination Event shall have occurred
and be continuing, the Indemnifying Party or Parties, to the extent that it or


17

 

they shall wish, jointly with such Indemnified Party or Parties, shall be
entitled to participate therein in defense of such action, suit, proceeding or
investigation, and the Indemnifying Party or Parties and such Indemnified Party
or Parties shall cooperate in the defense thereof and shall retain counsel
reasonably satisfactory to the Indemnifying Party or Parties and such
Indemnified Party or Parties to undertake the joint defense of such Indemnifying
Party or Parties and such Indemnified Party or Parties at such Indemnifying
Party's or Parties' cost, risk and expense. If (i) in the reasonable opinion of
such Indemnified Party or Parties, the engagement of such counsel would present
a conflict of interest that would prevent such counsel from effectively
undertaking such joint defense, (ii) such Indemnified Party or Parties
reasonably conclude that there may be legal defenses available to it or them
that are different from or in addition to those available to such Indemnifying
Party or Parties, (iii) such Indemnifying Party or Parties fail to employ
counsel reasonably satisfactory to such Indemnified Party or Parties in a timely
manner, or (iv) if a Termination Event or Unmatured Termination Event shall have
occurred and be continuing, then such Indemnified Party or Parties may employ
separate counsel to represent or defend it or them in any such action, suit,
proceeding or investigation and such Indemnifying Party or Parties shall pay all
fees, expenses and disbursements of such counsel; provided, however, that in no
event shall such Indemnifying Party or Parties be liable for the fees, expenses
and disbursements of more than one counsel representing all Indemnified Parties
that are related to the same Funding Agent and that are parties to the same
action, suit, proceeding, investigation or claim.

       

(b)  No Indemnifying Party shall (i) without the prior written consent of the
relevant

Indemnified Party or Parties (which consent shall not be unreasonably withheld
or delayed) settle or compromise or consent to the entry of any judgment with
respect to any pending action, suit, proceeding, investigation or claim in
respect to which indemnification or contribution may be sought hereunder
(whether or not the relevant Indemnified Party or Parties are actual or
potential parties to such claim) unless such settlement, compromise or consent
includes an unconditional release of each relevant Indemnified Party from all
liability arising out of such action, suit, proceeding, investigation or claim
or (ii) be liable for any settlement of any such action affected without its
written consent (which consent shall not be unreasonably withheld or delayed),
but if settled with its written consent or if there be a final judgment in favor
of the plaintiff in any action, the Indemnifying Parties agree to indemnify and
hold harmless any Indemnified Party from and against any indemnified amounts
(subject to the terms of Sections 3.1 and 3.2) relating thereto.

     

In the event of any dispute between any Indemnified Party or Parties, on the one
hand, and

any Indemnifying Party, on the other hand, as to whether such Indemnifying Party
or Indemnified Party is acting reasonably in objecting to any proposed
settlement, compromise or consent, such dispute shall be resolved through
binding arbitration in New York, New York in accordance with the commercial
arbitration rules of the American Arbitration Association. There shall be a
single arbitrator to be selected by mutual agreement of such Indemnified Party
or Parties and such Indemnifying Party or Parties (or if such parties cannot
agree on an arbitrator, by an arbitrator selected by a federal or state court
located in the City of New York). Any such arbitration must be commenced not
later than 30 days after the date such dispute arose.

   

18

 

ARTICLE IV

ADMINISTRATION AND COLLECTIONS

     

Section 4.1    Appointment of the Servicer.  (a)  The servicing, administering
and

collection of the Pool Receivables shall be conducted by the Person so
designated from time to time as the Servicer in accordance with this Section
4.1. Until the Funding Agents give notice to Sequa (in accordance with this
Section 4.1) of the designation of a new Servicer, Sequa is hereby designated
as, and hereby agrees to perform the duties and obligations of, the Servicer
pursuant to the terms hereof. Upon the occurrence of a Termination Event, the
Funding Agents may designate as Servicer any Person (including itself) to
succeed Sequa or any successor Servicer, on the condition in each case that any
such Person so designated shall agree to perform the duties and obligations of
the Servicer pursuant to the terms hereof.

     

(b)  Upon the designation of a successor Servicer as set forth in clause (a)
above, Sequa

agrees that it will terminate its activities as Servicer hereunder in a manner
that the Funding Agents determine will facilitate the transition of the
performance of such activities to the new Servicer, and Sequa shall cooperate
with and assist such new Servicer. Such cooperation shall include access to and
transfer of related records and use by the new Servicer of all licenses,
hardware or software necessary or desirable to collect the Pool Receivables and
the Related Security.

     

(c)  Sequa acknowledges that, in making their decision to execute and deliver
this

Agreement, the Collateral Agent, each Purchaser and each Funding Agent have
relied on Sequa's agreement to act as Servicer hereunder. Accordingly, Sequa
agrees that it will not voluntarily resign as Servicer.

 



(d)  The Servicer may delegate its duties and obligations hereunder to any
subservicer

(each a "Sub-Servicer"); provided, that, in each such delegation: (i) such
Sub-Servicer shall agree in writing to perform the duties and obligations of the
Servicer pursuant to the terms hereof, (ii) the Servicer shall remain primarily
liable for the performance of the duties and obligations so delegated, (iii) the
Seller, the Collateral Agent, each Purchaser and each Funding Agent shall have
the right to look solely to the Servicer for performance, and (iv) the terms of
any agreement with any Sub-Servicer shall provide that the Funding Agents may
terminate such agreement upon the termination of the Servicer hereunder by
giving notice of its desire to terminate such agreement to the Servicer (and the
Servicer shall provide appropriate notice to each such Sub-Servicer); provided,
however, that if any such delegation is to any Person other than an Originator,
each Funding Agent shall have consented in writing in advance to such
delegation.









Section 4.2  Duties of the Servicer.  The Servicer shall take or cause to be
taken all such

action as may be necessary or advisable to administer and collect each Pool
Receivable from time to time, all in accordance with this Agreement and all
applicable laws, rules and regulations, with reasonable care and diligence, and
in accordance with the Credit and Collection Policies. The Servicer shall set
aside, for the accounts of the Seller and the Purchasers, the


19

amount of the Collections to which each is entitled in accordance with Article
I. The Servicer may, in accordance with the applicable Credit and Collection
Policy, extend the maturity of any Pool Receivable (but not beyond 30 days) and
extend the maturity or adjust the Outstanding Balance of any Defaulted
Receivable as the Servicer may determine to be appropriate to maximize
Collections thereof; provided, however, that: (i) such extension or adjustment
shall not alter the status of such Pool Receivable as a Delinquent Receivable or
a Defaulted Receivable or limit the rights of any Purchaser, any Funding Agent
or the Collateral Agent under this Agreement and (ii) if a Termination Event has
occurred and Sequa or an Affiliate thereof is serving as the Servicer, Sequa or
such Affiliate may make such extension or adjustment only upon the prior written
approval of each Funding Agent. The Seller shall deliver to the Servicer and the
Servicer shall hold for the benefit of the Seller and the Collateral Agent
(individually and for the benefit of the Purchasers and the Funding Agents), in
accordance with their respective interests, all records and documents (including
computer tapes or disks) with respect to each Pool Receivable. Notwithstanding
anything to the contrary contained herein, the Funding Agents may direct the
Servicer (whether the Servicer is Sequa or any other Person) to commence or
settle any legal action to enforce collection of any Pool Receivable or to
foreclose upon or repossess any Related Security.









(b)   The Servicer shall, as soon as practicable following actual receipt of
collected

funds, turn over to the Seller the collections of any indebtedness that is not a
Pool Receivable, less, if Sequa or an Affiliate thereof is not the Servicer, all
reasonable and appropriate out-of-pocket costs and expenses of such Servicer of
servicing, collecting and administering such collections. The Servicer, if other
than Sequa or an Affiliate thereof, shall, as soon as practicable upon demand,
deliver to the Seller all records in its possession that evidence or relate to
any indebtedness that is not a Pool Receivable, and copies of records in its
possession that evidence or relate to any indebtedness that is a Pool
Receivable.







(c)  The Servicer's obligations hereunder shall terminate on the later of: (i)
the Facility

Termination Date and (ii) the date on which all amounts required to be paid to
the Purchasers, the Funding Agents, the Collateral Agent and any other
Indemnified Party or Affected Person hereunder shall have been paid in full.





After such termination, if Sequa or an Affiliate thereof was not the Servicer on
the date

of such termination, the Servicer shall promptly deliver to the Seller all
books, records and related materials that the Seller previously provided to the
Servicer, or that have been obtained by the Servicer, in connection with this
Agreement.







Section 4.3  Establishment and Use of Certain Accounts.  (a)  Prior to the
initial

Purchase hereunder, the Seller shall have entered into Lock-Box Agreements
establishing the Lock-Box Accounts listed on Schedule II with all of the
Lock-Box Banks, and shall have delivered original counterparts thereof to each
Funding Agent.





 

20

 

(b)  The Servicer agrees to establish the Concentration Accounts on or prior to
the initial

purchase hereunder. The Concentration Accounts shall be used to accept the
transfer of Collections of Pool Receivables from the Lock-Box Accounts pursuant
to Section 1.4(b) and for such other purposes described in the Transaction
Documents.





(c)  The Servicer agrees to establish the Liquidation Account on or prior to
initial

purchase hereunder. The Liquidation Account shall be used to receive transfers
of certain amounts of Collections of Pool Receivables prior to the applicable
Settlement Date and for such other purposes described in the Transaction
Documents. No funds other than those transferred in accordance with Section 1.4
shall be intentionally transferred into the Liquidation Account.





(d)  Any amounts in the Liquidation Account or the Concentration Accounts, as
the case

may be, may be invested by the Liquidation Account Bank or Concentration Account
Banks, respectively, at Servicer's direction, in Permitted Investments, so long
as the Collateral Agent's interest (on behalf of the Purchasers) in such
Permitted Investments is perfected and such Permitted Investments are not
subject to any Adverse Claims (other than those in favor of the Collateral Agent
(for the benefit of the Purchasers) provided hereunder).





(e)  Upon the occurrence and during the continuation of a Termination Event or
an

Unmatured Termination Event, the Collateral Agent with the consent or at the
direction of the Funding Agents, may at any time thereafter give notice to each
Lock-Box Bank, each Concentration Account Bank and the Liquidation Account Bank
that the Collateral Agent is exercising its rights under the Lock-Box
Agreements, the Concentration Account Agreements and the Liquidation Account
Agreement, as applicable, to do any or all of the following: (i) to have the
exclusive ownership and control of the Lock-Box Accounts, the Concentration
Accounts and the Liquidation Account transferred to the Collateral Agent or its
designee and to exercise exclusive dominion and control over the funds deposited
therein, (ii) to have the proceeds that are sent to the respective Lock-Box
Accounts redirected pursuant to the Collateral

Agent's instructions rather than deposited in the applicable Lock-Box Account,
and (iii) to take any or all other actions permitted under the applicable
Lock-Box Agreement, the Concentration Account Agreements and the Liquidation
Account Agreement. The Seller hereby agrees that if the Collateral Agent at any
time takes any action set forth in the preceding sentence, the Collateral Agent
shall have exclusive control of the proceeds (including Collections) of all Pool
Receivables and the Seller hereby further agrees to take any other action that
the Collateral Agent or any Funding Agent may reasonably request to transfer
such control. Any proceeds of Pool Receivables received by the Seller or the
Servicer thereafter shall be sent immediately to the Collateral Agent. The
parties hereto hereby acknowledge that if at any time the Collateral Agent takes
control of any Lock-Box Account, any Concentration Account and/or the
Liquidation Account, the Collateral Agent shall not have any rights to the funds
therein in excess of the unpaid amounts due to the Collateral Agent, any
Purchaser, any Funding Agent or any other Person hereunder, and the Collateral
Agent shall distribute or cause to be distributed such funds in accordance with
Section 4.2(b) and Article I (in each case as if such funds were held by the
Servicer thereunder).



21

 

Section 4.4  Enforcement Rights.  (a)  At any time following the occurrence and
during

the continuation of a Termination Event or an Unmatured Termination Event, the
Collateral Agent may, and at the request of the Funding Agents, shall:









(i)

  direct the Obligors that payment of all amounts payable under any Pool



Receivable is to be made directly to the Collateral Agent or its designee,





(ii)

  give notice of its interest (on behalf of the Purchasers) in Pool Receivables
to



each Obligor, which notice may direct that payments of all amounts payable under
any Pool Receivable are to be made directly to the Collateral Agent or its
designee, and





(iii)

  request the Servicer to, and upon such request the Servicer shall: (A)
assemble



all of the records necessary or desirable to collect the Pool Receivables and
the Related Security, and transfer or license to a successor Servicer the use of
all software necessary or desirable to collect the Pool Receivables and the
Related Security, and make the same available to the Collateral Agent or its
designee at a place selected by the Collateral Agent, and (B) segregate all
cash, checks and other instruments received by it from time to time constituting
Collections in a manner acceptable to the Funding Agents and, promptly upon
receipt, remit all such cash, checks and instruments, duly endorsed or with duly
executed instruments of transfer, to the Collateral Agent or its designee.





(b)  The Seller hereby authorizes the Collateral Agent, and irrevocably appoints
the

Collateral Agent as its attorney-in-fact with full power of substitution and
with full authority in the place and stead of the Seller, which appointment is
coupled with an interest, to take any and all steps in the name of the Seller
and on behalf of the Seller necessary or desirable, in the determination of the
Collateral Agent, with the consent or at the direction of the Funding Agents,
after the occurrence and during the continuation of a Termination Event or an
Unmatured Termination Event, to collect any and all amounts or portions thereof
due under any and all Pool Assets, including endorsing the name of the Seller on
checks and other instruments representing Collections and enforcing such Pool
Assets. Notwithstanding anything to the contrary contained in this clause (b),
none of the powers conferred upon such attorney-in-fact pursuant to the
preceding sentence shall subject such attorney-in-fact to any liability if any
action taken by it shall prove to be inadequate or invalid, nor shall they
confer any obligations upon such attorney-in-fact in any manner whatsoever.









Section 4.5  Responsibilities of the Seller.  (a)  Notwithstanding anything to
the contrary

contained in this Agreement, the Seller shall pay when due any taxes, including
any sales taxes payable in connection with the Pool Receivables and their
creation and satisfaction. None of the Collateral Agent, the Purchasers or the
Funding Agents shall have any obligation or liability with respect to any Pool
Asset, nor shall any of them be obligated to perform any of the obligations of
the Seller, Sequa or an Originator thereunder.







22

 

(b)  Sequa hereby irrevocably agrees that if at any time it shall cease to be
the Servicer

Hereunder, it shall act (if the then-current Servicer so requests) as the
data-processing agent of the Servicer and, in such capacity, Sequa shall conduct
the data-processing functions of the administration of the Receivables and the
Collections thereon in substantially the same way that Sequa conducted such
data-processing functions while it acted as the Servicer.







Section 4.6  Servicing Fee.  (a)  Subject to clause (b) below, the Servicer
shall be paid a

fee equal to 1.0% per annum (the "Servicing Fee Rate") of the daily average
aggregate Outstanding Balance of the Pool Receivables. The Purchaser's Share of
such fee shall be paid through the distributions contemplated by Section 1.4(d),
and the Seller's Share of such fee shall be paid by the Seller.





(b)  If the Servicer ceases to be Sequa or an Affiliate thereof, the servicing
fee shall be

the greater of: (i) the amount calculated pursuant to clause (a) above, and (ii)
an alternative amount specified by the successor Servicer not to exceed 100% of
the aggregate reasonable costs and expenses incurred by such successor Servicer
in connection with the performance of its obligations as Servicer. The
Purchasers' share of such fee shall be paid through the distributions
contemplated by Section 1.4(d) and the Seller's share of such fee shall be paid
by the Seller.

ARTICLE V
THE AGENTS

   

Section 5.1  Appointment and Authorization.  (a)  Each Purchaser and Funding
Agent

(including) each Purchaser and Funding Agent that may from time to time become a
party hereto) hereby irrevocably designates and appoints BNS as the "Collateral
Agent" hereunder and authorizes the Collateral Agent to take such actions and to
exercise such powers as are delegated to the Collateral Agent hereby and to
exercise such other powers as are reasonably incidental thereto, and taking all
such action by it thereunder for the benefit of the Purchasers and Funding
Agents pursuant to the terms thereof. The Collateral Agent shall hold, in its
name, for the benefit of each Purchaser, ratably, the Purchased Interest. The
Collateral Agent shall not have any duties other than those expressly set forth
herein or any fiduciary relationship with any Purchaser or Funding Agent, and no
implied obligations or liabilities shall be read into this Agreement or any
other Transaction Document, or otherwise exist, against the Collateral Agent.
The Collateral Agent does not assume, nor shall it be deemed to have assumed,
any obligation to, or relationship of trust or agency with, the Seller or
Servicer. Notwithstanding any provision of this Agreement or any other
Transaction Document to the contrary, in no event shall the Collateral Agent
ever be required to take any action which exposes the Collateral Agent to
personal liability or which is contrary to the provision of any Transaction
Document or applicable law.

 

 

 

 

23

 

 

(b)  Each Purchaser hereby irrevocably designates and appoints the respective
institution

Identified as the Funding Agent for such Purchaser on the signature pages hereto
or in any agreement pursuant to which such Purchaser becomes a party hereto, and
each authorizes such Funding Agent to take such action on its behalf under the
provisions of this Agreement and to exercise such powers and perform such duties
as are expressly delegated to such Funding Agent by the terms of this Agreement,
if any, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, no
Funding Agent shall have any duties or responsibilities, except those expressly
set forth herein, or any fiduciary relationship with any Purchaser or other
Funding Agent or the Collateral Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of such Funding
Agent shall be read into this Agreement or otherwise exist against such Funding
Agent.

   

(c)  Except as otherwise specifically provided in this Agreement, the provisions
of this

Article  V

are solely for the benefit of the Funding Agents, the Collateral Agent and the
Purchasers, and none of the Seller or Servicer shall have any rights as a
third-party beneficiary or otherwise under any of the provisions of this
Article V, except that this Article V shall not affect any obligations which any
Funding Agent, the Collateral Agent or any Purchaser may have to the Seller or
the Servicer under the other provisions of this Agreement. Furthermore, no
Purchaser shall have any rights as a third-party beneficiary or otherwise under
any of the provisions hereof in respect of a Funding Agent which is not the
Funding Agent for such Purchaser.    

(d)  In performing its functions and duties hereunder, the Collateral Agent
shall act solely

as the agent of the Purchasers and the Funding Agents and the Collateral Agent
and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Seller or Servicer or any of
their successors and assigns. In performing its functions and duties

hereunder, each Funding Agent shall act solely as the agent of its respective
Purchasers and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for the Seller, the
Servicer, any other Purchaser, any other Funding Agent or the Collateral Agent,
or any of their respective successors and assigns.

   

Section 5.2  Delegation of Duties.  The Collateral Agent may, with the consent
of the

Funding Agents, execute any of its duties through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. The Collateral Agent shall not be responsible to the Funding Agents
or any Purchaser for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

 

 

 

 

 

 

24

 

 

Section 5.3  Exculpatory Provisions.  None of the Funding Agents, the Collateral
Agent or

any of their directors, officers, agents or employees shall be liable for any
action taken or omitted (i) with the consent or at the direction of the
Purchasers (or in the case of any Funding Agent, the Purchasers relating to such
Funding Agent) that have a majority of the aggregate Commitment of the
Purchasers or the Funding Agents or (ii) in the absence of such Person's gross
negligence or willful misconduct. The Collateral Agent shall not be responsible
to any Purchaser or Funding Agent for (I) any recitals, representations,
warranties or other statements made by the Seller, Servicer, any Originator or
any of their Affiliates, (ii) the value, validity, effectiveness, genuineness,
enforceability or sufficiency of any Transaction Document, (iii) any failure of
the Seller, the Servicer, any Originator or any of their Affiliates to perform
any obligation it may have under any Transaction Document to which it is a party
or (iv) the satisfaction of any condition specified in Exhibit II. The
Collateral Agent shall not have any obligation to any Purchaser or Funding Agent
to ascertain or inquire about the observance or performance of any agreement
contained in any Transaction Document or to inspect the properties, books or
records of the Seller, Servicer, any Originator or any of their Affiliates.

   

Section 5.4  Reliance by Agents.  (a)  Each Funding Agent and the Collateral
Agent shall

in all cases be entitled to rely, and shall be fully protected in relying, upon
any document or other writing or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person and upon
advice and statements of legal counsel (including counsel to the Seller),
independent accountants and other experts selected by the Collateral Agent or
any such Funding Agent. Each Funding Agent and the Collateral Agent shall in all
cases be fully justified in failing or refusing to take any action under any
Transaction Document unless it shall first receive such advice or concurrence of
the Purchasers (or in the case of any Funding Agent, the Purchasers relating to
such Funding Agent) that have a majority of the aggregate Commitment of all such
Purchasers, and assurance of its indemnification, as it deems appropriate.

   

(b)  With regard to the Purchasers and the Funding Agents, the Collateral Agent
shall in

all cases be fully protected in acting, or in refraining from acting, under this
Agreement in accordance with a request of the Purchasers or the Funding Agents,
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all Purchasers, the Collateral Agent and Funding Agents.

     

(c)  Related Purchasers within any group of Purchasers that have a common
Funding

Agent and that have a majority of the Commitment of all such related Purchasers
shall be entitled to request or direct the related Funding Agent to take action,
or refrain from taking action, under this Agreement on behalf of such
Purchasers. With regard to the Purchasers and the Funding Agents, such Funding
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement in accordance with a request of such majority
Purchasers, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of such Funding Agent's related Purchasers.

 

25

 

 

(d)  Unless otherwise advised in writing by a Funding Agent or by any Purchaser
on

whose behalf such Funding Agent is purportedly acting, each party to this
Agreement may assume that (i) such Funding Agent is acting for the benefit of
each of the Purchasers for which such Funding Agent is identified herein (or in
any Assumption Agreement or Transfer Supplement) as being the Funding Agent, as
well as for the benefit of each assignee or other transferee from any such
Person, and (ii) each action taken by such Funding Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers on
whose behalf it is purportedly acting. Each Funding Agent and its Purchaser(s)
shall agree amongst themselves as to the circumstances and procedures for
removal, resignation and replacement of such Funding Agent.

   

Section 5.5  Notice of Termination Events.  Neither any Funding Agent nor the
Collateral

Agent shall be deemed to have knowledge or notice of the occurrence of any
Termination Event or Unmatured Termination Event unless such Person has received
notice from any Purchaser, any Funding Agent, the Servicer or the Seller stating
that a Termination Event or Unmatured Termination Event has occurred hereunder
and describing such Termination Event or Unmatured Termination Event. If the
Collateral Agent receives such a notice, it shall promptly give notice thereof
to each Funding Agent whereupon each such Funding Agent shall promptly give
notice thereof to its Purchasers. If a Funding Agent receives such a notice
(other than from the Collateral Agent), it shall promptly give notice thereof to
the Collateral Agent. The Collateral Agent shall take such action concerning a
Termination Event or Unmatured Termination Event as may be directed by the
Funding Agents unless such action otherwise requires the consent of all
Purchasers), but until the Collateral Agent receives such directions, the
Collateral Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, as the Collateral Agent deems advisable and in
the best interests of the Purchasers and Funding Agents.

   

Section 5.6  Non-Reliance on Collateral Agent, Funding Agents and Other
Purchasers.  

Each Purchaser expressly acknowledges that none of the Collateral Agent, the
Funding Agents nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Collateral Agent, or any Funding Agent
hereafter taken, including any review of the affairs of the Seller, Servicer or
any Originator, shall be deemed to constitute any representation or warranty by
the Collateral Agent or such Funding Agent, as applicable. Each Purchaser
represents and warrants to the Collateral Agent and the Funding Agents that,
independently and without reliance upon the Collateral Agent, Funding

Agents or any other Purchaser and based on such documents and information as it
has deemed appropriate, it has made and will continue to make its own appraisal
of and investigation into the business, operations, property, prospects,
financial and other conditions and creditworthiness of the Seller, Servicer or
the Originators, and the Receivables and its own decision to enter into this
Agreement and to take, or omit, action under any Transaction Document. Except
for items specifically required to be delivered hereunder, the Collateral Agent
shall not have any duty or responsibility to provide any Funding Agent with any
information concerning the Seller, Servicer or the Originators or any of their
Affiliates that comes into the possession of the Collateral Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.

   

26

 

 

Section 5.7  Collateral Agent, Funding Agents and Purchasers.  Each of the
Purchasers,

the Collateral Agent, the Funding Agents and their Affiliates may extend credit
to, accept deposits from and generally engage in any kind of banking, trust,
debt, entity or other business with the Seller, Sequa, the Servicer or any
Originator or any of their Affiliates. With respect to the acquisition of the
Eligible Receivables pursuant to this Agreement, each of the Funding Agents and
the Collateral Agent shall have the same rights and powers under this Agreement
as any Purchaser and may exercise the same as though it were not such an agent,
and the terms "Purchaser" and "Purchasers" shall include each of the Funding
Agents and the Collateral Agent in their individual capacities.

   

Section 5.8  Indemnification.  Each Committed Purchaser shall indemnify and hold

harmless the Collateral Agent (but solely in its capacity as Collateral Agent)
and its officers, directors, employees, representatives and agents (to the
extent not reimbursed by the Seller or Servicer and without limiting the
obligation of the Seller or Servicer to do so), ratably in accordance with their
respective Commitments from and against any and all liabilities, obligations,
losses, damages, penalties, judgments, settlements, costs, expenses and
disbursements of any kind whatsoever (including in connection with any
investigative or threatened proceeding, whether or not the Collateral Agent or
such Person shall be designated a party thereto) that may at any time be imposed
on, incurred by or asserted against the Collateral Agent or such Person as a
result of, or related to, any of the transactions contemplated by the
Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith
(but excluding any such liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses or disbursements resulting solely from
the gross negligence or willful misconduct of the Collateral Agent or such
Person as finally determined by a court of competent jurisdiction); provided,
that in the case of each Purchaser that is a commercial paper conduit, such
indemnity shall be provided solely to the extent of amounts received by such
Purchaser under this Agreement which exceed the amounts required to repay such
Purchaser's outstanding Notes. Notwithstanding anything in this Section 5.8 to
the contrary, each of the Collateral Agent, each Funding Agent and each
Purchaser hereby covenants and agrees that it shall not institute against, or
join any other Person in instituting against, any CP Conduit Purchaser any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law, for one
year and a day after the latest maturing Note issued by such CP Conduit
Purchaser is paid in full.

 

 

 

 

 

 

 

 

 

27

 

 

Section 5.9  Successor Collateral Agent.  The Collateral Agent may, upon at
least thirty

(30) days notice to the Seller and each Purchaser and Funding Agent, resign as
Collateral Agent. Such resignation shall not become effective until a successor
Collateral Agent is appointed by the Funding Agents (and, unless such
appointment is to an existing Funding Agent or Purchaser, such successor
Collateral Agent has been consented to by the Seller, such consent not to be
unreasonably withheld or delayed) and has accepted such appointment. Upon such
acceptance of its appointment as Collateral Agent hereunder by a successor
Collateral Agent, such successor Collateral Agent shall succeed to and become
vested with all the rights and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations
under the Transaction Documents. After any retiring Collateral Agent's
resignation hereunder, the provisions of Sections 3.1 and 3.2 and this Article V
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Collateral Agent.

 

ARTICLE VI
MISCELLANEOUS

   

Section 6.1  Amendments, Etc. No amendment or waiver of any provision of this

Agreement or any other Transaction Document, or consent to any departure by the
Seller or the Servicer therefrom, shall be effective unless in a writing signed
by each Funding Agent, and, in the case of any amendment, by the other parties
thereto; and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that if required pursuant to the terms of any CP Conduit Purchaser's
securitization program, no such material amendment or waiver shall be effective
until each of Moody's and Standard & Poor's have notified the applicable Funding
Agent in writing that such action will not result in a reduction or withdrawal
of the rating of any Notes of such CP Conduit Purchaser. No failure on the part
of any Purchaser, any Funding Agent or the Collateral Agent to exercise, and no
delay in exercising any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The Collateral
Agent shall provide each Rating Agency with a copy of each amendment to or
waiver or consent under this Agreement promptly following the effective date
thereof.

   

Section 6.2  Notices, Etc.  All notices and other communications hereunder
shall, unless

otherwise stated herein, be in writing (which shall include facsimile
communication) and be sent or delivered to each party hereto at its address or
facsimile number set forth under its name on the signature pages hereof or at
such other address or facsimile number as shall be designated by such party in a
written notice to the other parties hereto. Notices and communications by
facsimile shall be effective when sent (and shall be followed by hard copy sent
by first class mail), and notices and communications sent by other means shall
be effective when received.

 

 

 

28

 

 

Section 6.3  Assignability.  (a)  This Agreement shall be binding on the parties
hereto and

their respective successors and assigns; provided, however, that neither the
Seller nor the Servicer may assign any of its rights or delegate any of its
duties hereunder or under any of the other Transaction Documents to which it is
a party without the prior written consent of the Funding Agents. Each CP Conduit
Purchaser may assign, participate, grant security interests in or otherwise
transfer all or any portion of the Purchased Interest held by it to any bank or
other financial institution providing liquidity support to such CP Conduit
Purchaser in connection with its commercial paper program (each, a "Liquidity
Bank") or any other Program Support Provider with respect to such CP Conduit
Purchaser without prior notice to or consent from the Seller, the Servicer, any
Originator, any other party or any other condition or restriction of any kind.

   

(b)  Each CP Conduit Purchaser may, from time to time with prior or concurrent
notice to

the Seller, the Funding Agent for such CP Conduit Purchaser and the Collateral
Agent, assign all or any portion of such CP Conduit Purchaser's interest in the
Purchased Interest (and its related Committed Purchasers) and its rights and
obligations under this Agreement and any other Transaction Document to which it
is a party to a Conduit Assignee with respect to such CP Conduit Purchaser. Upon
such assignment by a CP Conduit Purchaser to a Conduit Assignee, (A) the related
administrative or managing agent for such Conduit Assignee will act as the
Funding Agent for such Conduit Assignee hereunder, (B) such Conduit Assignee and
its liquidity support provider(s) and credit support provider(s) and other
related parties shall have the benefit of all the rights and protections
provided to such CP Conduit Purchaser and its related Committed Purchasers
herein and in the other Transaction Documents (including, without limitation,
any limitation on recourse against such Conduit Assignee), (C) such Conduit
Assignee shall assume all of such CP Conduit Purchaser's obligations hereunder
or under any other Transaction Document (whenever created, whether before or
after such assignment) with respect to the assigned portion of the CP Conduit
Purchaser's interest in the Purchased Interest and such CP Conduit Purchaser
shall be released from all such obligations, (D) all distributions to such CP
Conduit Purchaser hereunder with respect to the assigned portion of the CP
Conduit Purchaser's interest shall be made to such Conduit Assignee, (E) the
definition of the term "CP Rate" shall be determined on the basis of the
interest rate or discount applicable to commercial paper issued by such Conduit
Assignee (rather than such CP Conduit Purchaser), (F) the defined terms and
other terms and provisions of this Agreement and other Transaction Documents
shall be interpreted in accordance with the foregoing, and (G) if requested by
any Funding Agent or administrative or managing agent with respect to the
Conduit Assignee, the parties will execute and deliver such further agreements
and documents (including amendments to this Agreement) and take such other
actions as the Funding Agents or such administrative agent may reasonably
request to evidence and give effect to the foregoing.

   

(c)  Any Committed Purchaser may, with the consent of the Funding Agents and, so
long

as no Termination Event or Unmatured Termination Event has occurred, with the
consent of the Servicer (any such consent by the Servicer not to be unreasonably
withheld or delayed), in the ordinary course of its business and its accordance
with applicable law, at any time, sell to one or more Persons (each, a
"Participant") participating interests in its rights and obligations hereunder
and under the Transaction Documents. Notwithstanding any such sale by a
Committed Purchaser

29

 

of participating interests to a Participant, such Committed Purchaser's rights
and obligations under this Agreement shall remain unchanged, such Committed
Purchaser shall remain solely responsible for the performance hereof, and each
CP Conduit Purchaser, the Collateral Agent and the Funding Agents shall continue
to deal solely and directly with such Committed Purchaser in connection with
such Committed Purchaser's rights and obligations under this Agreement and the
other Transaction Documents. Each Committed Purchaser agrees that any agreement
between such Committed Purchaser and any such Participant in respect of such
participating interest shall not restrict such Committed Purchaser's right to
agree to any amendment, supplement, waiver or modification to this Agreement

   

(d)  This Agreement and the rights and obligations of the Collateral Agent
permitted

hereunder shall be assignable, in whole or in part, by the Collateral Agent and
its successors and assigns; provided, that unless: (I) such assignment is to an
Affiliate of BNS, (ii) it becomes unlawful for BNS to serve as the Collateral
Agent or (iii) a Termination Event exists, the Seller and each Funding Agent has
consented to such assignment, which consent shall not be unreasonably withheld
or delayed.

     

(e) (I)  Any Committed Purchaser may at any time and from time to time, upon the
prior

written consent of the related CP Conduit Purchaser and the Funding Agents, and,
if the Purchaser is not an Affiliate of or otherwise related to the selling
Committed Purchaser and is not an existing Committed Purchaser, and so long as
no Termination Event or Unmatured Termination Event has occurred, with the prior
written consent of the Seller (any such consent by the Seller not to be
unreasonably withheld or delayed), assign to one or more accredited investors or
other Persons all or any part of its rights and obligations under this Agreement
and the other Transaction Documents pursuant to a supplement to this Agreement,
substantially in the form of Exhibit VII hereto (each, a "Transfer Supplement"),
executed by the Purchaser, such selling Committed Purchaser, the related CP
Conduit Purchaser and, if applicable, the Seller; and provided, however, that
(A) any such assignment cannot be for an amount less than the lesser of (1)
$10,000,000 and (2) such selling Committed Purchaser's Commitment and (B) each
Purchaser must be a financial institution with a short-term rating by the Rating
Agencies at least equal to the rating by each such Rating Agency on the Notes of
the related CP Conduit Purchaser.

   

(ii)  Each of the Committed Purchasers agrees that if it ceases to have
short-term debt

ratings at least equal to the ratings then assigned to the Notes of the related
CP Conduit Purchaser by the Rating Agencies, or, if such Committed Purchaser
does not have short-term debt which is rated by the Rating Agencies, in the
event that the parent corporation of such Committed Purchaser has rated
short-term debt, such parent corporation ceases to have short-term debt ratings
at least equal to the ratings then assigned to the Notes of the related CP
Conduit Purchaser by the Rating Agencies (each, an "Affected Committed
Purchaser"), such Affected Committed Purchaser shall be obliged, at the request
of the related CP Conduit Purchaser and the related Funding Agent, to assign all
of its rights and obligations hereunder to (x) one or more other Committed
Purchasers selected by such CP Conduit Purchaser and the related Funding Agent
which are willing to accept


30

 

such assignment, or (y) another financial institution having short-term debt
ratings at least equal to the ratings then assigned to the Notes of the related
CP Conduit Purchaser by the Rating Agencies nominated by the related Funding
Agent and consented to by such CP Conduit Purchaser (which Consent shall not be
unreasonably withheld or delayed) and the Collateral Agent, and willing to
participate in this facility through the then current Commitment Expiry Date in
the place of such Affected Committed Purchaser; provided that (I) the Affected
Committed Purchaser receives payment in full of all outstanding Capital and
accrued Discount, if any, of such Person and any other amounts due and owning to
such Affected Committed Purchaser under this Agreement and the other Transaction
Documents and (ii) such nominated financial institution, if not an existing
Committed Purchaser, satisfies all the requirements of this Agreement.

   

(iii)  Upon (A) execution of a Transfer Supplement, (B) delivery of an executed
copy

thereof to the related CP Conduit Purchaser, the Collateral Agent and the
Seller, © payment, if applicable, by the Purchaser to such selling Committed
Purchaser of an amount equal to the purchase price agreed between such selling
Committed Purchaser and the Purchaser and (D) if required by the documents
governing any applicable CP Conduit Purchaser's commercial paper program,
receipt by such CP Conduit Purchaser of confirmation from each Rating Agency
that such action will not cause the downgrade or withdrawal of the then current
rating on such CP Conduit Purchaser's Notes, such selling Committed Purchaser
shall be released from its obligations hereunder to the extent of such
assignment and the Purchasers shall, for all purposes, be a Committed Purchaser
party to this Agreement and shall have all the rights and obligations of a
Committed Purchaser under this Agreement to the same extent as if it were an
original party hereto, and no further consent or action by the CP Conduit
Purchasers, the Committed Purchasers or the Funding Agents shall be required.
The amount of the assigned portion of the selling Committed Purchaser's share of
the related Capital allocable to the Purchaser shall be equal to the transferred
percentage (as set forth in the Transfer Supplement) of such selling Committed
Purchaser's share of the related Capital which is transferred thereunder
regardless of the purchase price paid therefor. Such Transfer Supplement shall
be deemed to amend this Agreement to the extent, and only to the extent,
necessary to reflect the addition of the Purchaser as a Committed Purchaser and
the resulting adjustment of the selling Committed Purchaser's Commitment arising
from the purchase by the Purchaser of all or a portion of the selling Committed
Purchaser's rights, obligations and interest hereunder.

   

(f)  Except as provided in Section 4.1(d), none of the Seller, Sequa or the
Servicer may

assign its rights or delegate its obligations hereunder or any interest herein
without the prior written consent of the Collateral Agent and each Funding
Agent.

   

(g)  Without limiting any other rights that may be available under applicable
law, the

rights of the Collateral Agent, each Purchaser and each Funding Agent may be
enforced through it or by its respective agents.

 

 

31

 

 

Section 6.4  Costs, Expenses and Taxes.  (a)  In addition to the rights of
indemnification

granted under Section 3.1, the Seller agrees to pay on demand all reasonable
costs and expenses in connection with the negotiation, preparation, execution,
delivery and administration (including periodic internal audits of Pool
Receivables by any Funding Agent or their agents pursuant to

Exhibit IV

hereto) of this Agreement, the other Transaction Documents and the other
documents and agreements related hereto or thereto or to be delivered hereunder
or thereunder or in connection herewith or therewith (and all reasonable costs
and expenses in connection with any amendment, waiver or modification of any
thereof), including: (i) Attorney Costs for the Collateral Agent, each Purchaser
and each Funding Agent and each of their respective Affiliates and agents with
respect thereto and with respect to advising the Collateral Agent, each
Purchaser and each Funding Agent and each of their respective Affiliates and
agents as to their rights and remedies under this Agreement and the other
Transaction Documents, and (ii) all reasonable costs and expenses (including
Attorney Costs), if any, of the Collateral Agent, each Purchaser and each
Funding Agent and each of their respective Affiliates and agents in connection
with the enforcement of this Agreement and the other Transaction Documents.    

(b)  In addition, the Seller shall pay on demand any and all stamp and other
taxes and fees

payable in connection with the execution, delivery, filing and recording of this
Agreement or the other documents or agreements to be delivered hereunder, and
agrees to save each Indemnified Party harmless from and against any liabilities
with respect to or resulting from any delay in paying or omission to pay such
taxes and fees.

   

Section 6.5  No Proceedings; Limitation on Payments. (a) Each of the Seller,
Sequa, the

Servicer, the Collateral Agent, each Purchaser, each Funding Agent, each
Participant and each assignee of the Purchased Interest or any interest therein,
hereby covenants and agrees that it will not institute against, or join any
other Person in instituting against, any CP Conduit Purchaser any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, for one year
and one day after the latest maturing Note issued by such CP Conduit Purchaser
is paid in full. The provision of this Section 6.5 shall survive any termination
of this Agreement.

   

(b)  Notwithstanding any provisions contained in this Agreement to the contrary,
no CP

Conduit Purchaser shall, or shall be obligated to, pay any amount, if any,
payable by it pursuant to this Agreement or any other Transaction Document
unless (i) such CP Conduit Purchaser has received funds which may be used to
make such payment and which funds are not required to repay Notes when due and
(ii) after giving effect to such payment, either (x) such CP Conduit Purchaser
could issue Notes to refinance all outstanding Notes (assuming such outstanding
Notes matured at such time) in accordance with the program documents governing
such CP Conduit Purchaser's securitization program or (y) all Notes of such CP
Conduit Purchaser are paid in full. Any amount which such CP Conduit Purchaser
does not pay pursuant to the operation of the preceding sentence shall not
constitute a claim (as defined in section 101 of the Bankruptcy Code) against or
company obligation of such CP Conduit Purchaser for any such insufficiency
unless and until such CP Conduit Purchaser satisfies the provisions of clauses
(i) and (ii) above.

32

 

 

 

Section 6.6  GOVERNING LAW AND JURISDICTION.  (a)   THIS AGREEMENT

SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSES OF SECTIONS 5-1401 AND 5-1402
OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) EXCEPT TO THE EXTENT
THAT THE VALIDITY OR PERFECTION OF A SECURITY INTEREST OR REMEDIES HEREUNDER, IN
RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK.

   

(b)  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS

AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE
MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

   

Section 6.7  Execution in Counterparts. This Agreement may be executed in any
number of

counterparts, each of which, when so executed, shall be deemed to be an
original, and all of which, when taken together, shall constitute one and the
same agreement.

   

Section 6.8  Survival of Termination. The provisions of Sections 1.8, 1.9, 3.1,
3.2, 6.4, 6.5,

6.6

, 6.9 and 6.12 shall survive any termination of this Agreement.    

Section 6.9  WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES

THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. EACH OF THE PARTIES HERETO
AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL
WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO
FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED



 

33

BY OPERATION OF THIS SECTION 6.9 AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.

     

Section 6.10  Entire Agreement. This Agreement and the other Transaction
Documents

embody the entire agreement and understanding between the parties hereto, and
supersede all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof.

   

Section 6.11  Headings. The captions and headings of this Agreement and any
Exhibit,

Schedule or Annex hereto are for convenience of reference only and shall not
affect the interpretation hereof or thereof.

   

Section 6.12  Purchaser's Liabilities. The obligations of any Purchaser and each
Funding

Agent under the Transaction Documents are solely the corporate obligations of
such Person. No recourse shall be had for any obligation or claim arising out of
or based upon any Transaction Document against any stockholder, employee,
officer, director or incorporator of such Person; provided, however, that this
Section 6.12 shall not relieve any such Person of any liability it might
otherwise have for its own gross negligence or willful misconduct.

   

Section 6.13  Confidentiality. Unless otherwise required by applicable law, each
of the

Seller and Servicer agrees to maintain the confidentiality of this Agreement and
the other Transaction Documents (and all drafts hereof and thereof) in
communications with third parties and otherwise; provided that this Agreement
may be disclosed to: (a) third parties to the extent such disclosure is made
pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to each Funding Agent, (b) the Seller's legal counsel
and auditors if they agree to hold it confidential and (c) in filings made under
securities laws. Unless otherwise required by applicable law, each of the
Collateral Agent, each Purchaser, and each Funding Agent agrees to maintain the
confidentiality of all non-public information regarding the Seller, Sequa and
its Subsidiaries; provided that such information may be disclosed to: (i) third
parties to the extent such disclosure is made pursuant to a written agreement of
confidentiality in form and substance reasonably satisfactory to Sequa, (ii)
legal counsel and auditors of the Collateral Agent, each Purchaser and each
Funding Agent if they agree to hold it confidential, (iii) the rating agencies
rating the Notes of each CP Conduit Purchaser to the extent such information
relates to the Receivables Pool or the transactions contemplated by this
Agreement, (iv) any Program Support Provider or potential Program Support
Provider to the extent such information relates to the Receivables Pool or the
transactions contemplated by this Agreement, (v) any placement agent placing the
Notes of any CP Conduit Purchaser, and (vi) any regulatory authorities having
jurisdiction over the Funding Agents, the Purchaser or any Program Support
Provider.

   

Section 6.14  Agent Conflict Waiver. Each of the Collateral Agent and the
Funding

Agents, respectively, acts in various capacities with respect to the maintenance
and administration of the commercial paper program of its related CP Conduit
Purchaser (including, administrative

34

agent for such CP Conduit Purchaser, as issuing and paying agent, as provider of
other backup facilities, and may provide other services or facilities from time
to time, the "Agent Roles"). Each of the parties hereto hereby acknowledges and
consents to any and all Agent Roles, waives any objections it may have to any
actual or potential conflict of interest caused by any such Funding Agent acting
as the Funding Agent for its related CP Conduit Purchaser or as a related
Committed Purchaser or as a liquidity or credit support provider under such CP
Conduit Purchaser's commercial paper program and acting as or maintaining any of
the Agent Roles, and agrees that in connection with any Agent Role, such Funding
Agent may take, or refrain from taking, any action which it in its discretion
deems appropriate.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

     IN WITNESS WHEREOF

, the parties have caused this Agreement to be executed by their respective
officers thereunto duly authorized, as of the date first above written.      

SEQUA RECEIVABLES CORP.


By: /s/ JAMES P. LANGELOTTI      
Name:   James P. Langelotti
Title:   Vice President and Treasurer

Address:
Sequa Receivables Corp.
200 Park Avenue
New York, New York 10166
Attention: James Langelotti
Telephone: 212-986-5500
Facsimile: 212-370-3419

       

SEQUA CORPORATION


By: /s/ KENNETH A. DRUCKER      
Name:   Kenneth A. Drucker
Title:   Vice President and Treasurer

Address:
Sequa Corporation
200 Park Avenue
New York, New York 10166
Attention: Kenneth A. Drucker
Telephone: 212-986-5500
Facsimile: 212-370-3419

 

 

 

LIBERTY STREET FUNDING CORP.,
as a CP Conduit Purchaser


By: /s/ BERNARD J. ANGELO      
Name:  Bernard J. Angelo
Title:  Vice President

Address:
Liberty Street Funding Corp.
c/o Global Securitization Services, LLC
114 West 57th Street
New York, New York 10036
Attention: Andrew L. Stidd
Telephone No.: (212) 302-8330
Facsimile No.: (212) 302-8767

     

With a copy to:

     

The Bank of Nova Scotia
One Liberty Plaza
New York, New York 10006
Attention: Chad Johnson
Telephone No.: (212) 225-5035
Facsimile No.: (212) 225-5090

 

 

 

THE BANK OF NOVA SCOTIA,
as Funding Agent for Liberty Street Funding Corp.


By: /s/ NORMAN LAST      
Name:  Norman Last
Title:  Managing Director

Address:
The Bank of Nova Scotia
One Liberty Plaza
New York, New York 10006
Attention: Chad Johnson
Telephone No.: (212) 225-5035
Facsimile No.: (212) 225-5090

     

THE BANK OF NOVA SCOTIA,
as Committed Purchaser for Liberty Street Funding Corp.


By: /s/ NORMAN LAST      
Name:  Norman Last
Title:  Managing Director

Address:
The Bank of Nova Scotia
One Liberty Plaza
New York, New York 10006
Attention: Chad Johnson
Telephone No.: (212) 225-5035
Facsimile No.: (212) 225-5090

   

Commitment: $ 50,000,000.00

 

 

 

MARKET STREET FUNDING CORPORATION,
as a CP Conduit Purchaser and Committed Purchaser

     

By: /s/ DOUGLAS K. JOHNSON      

 

Name:  Douglas K. Johnson

 

Title:   President

     

Address:

 

Market Street Funding Corporation

 

c/o AMACAR Group, L.L.C.

 

6707-D Fairview Road

 

Charlotte, North Carolina 28210
Attention: Douglas K. Johnson
Telephone No.: (704) 365-0569
Facsimile No.: (704) 365-1362

   

With a copy to:

   

PNC Bank, National Association

 

One PNC Plaza

 

249 Fifth Avenue

 

Pittsburgh, Pennsylvania 15220-2707
Attention: John Smathers
Telephone No.: (412) 762-6440
Facsimile No.: (412) 762-9184

     

Commitment: $ 25,000,000.00


 

 

 

PNC BANK, NATIONAL ASSOCIATION,
as a Funding Agent for Market Street Funding Corporation

         

By: /s/ JOHN T. SMATHERS      

 

Name:  John T. Smathers

 

Title:  Vice President

         

Address:

 

PNC Bank, National Association

 

One PNC Plaza

 

249 Fifth Avenue

 

Pittsburgh, Pennsylvania 15220-2707
Attention: John Smathers
Telephone No.: (412) 762-6440
Facsimile No.: (412) 762-9184

 

 

 

 

COLLATERAL AGENT:

     

THE BANK OF NOVA SCOTIA,
as Collateral Agent


By: /s/ NORMAN LAST      
Name:  Norman Last
Title:  Managing Director

Address:
The Bank of Nova Scotia
One Liberty Plaza
New York, New York 10006
Attention: Chad Johnson
Telephone No.: (212) 225-5035
Facsimile No.: (212) 225-5090

EXHIBIT I
DEFINITIONS

   

As used in this Agreement (including its Exhibits, Schedules and Annexes), the

following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined). Unless
otherwise indicated, all Section, Annex, Exhibit and Schedule references in this
Exhibit are to Sections of and Annexes, Exhibits and Schedules to this
Agreement.

   

"Administration Account" means (i) with respect to BNS and any CP Conduit
Purchaser

for which BNS is the related Funding Agent the account (account number 2158-13)
maintained at the office of The Bank of Nova Scotia (ABA 021-000-018), or such
other account as may be so designated in writing by BNS to the Servicer and (ii)
with respect to PNC and any CP Conduit Purchaser for which PNC is the related
Funding Agent the account (account number 1002422076) maintained at the office
of PNC (ABA 043-000-096) or such other account as may be so designated in
writing by PNC to the Servicer.

   

"Adverse Claim" means a lien, security interest or other charge or encumbrance,
or any

other type of preferential arrangement; it being understood that any of the
foregoing in favor of the Collateral Agent (for the benefit of the Purchasers)
shall not constitute an Adverse Claim.

   

"Affected Committed Purchaser" has the meaning set forth in Section 6.3(e)(ii)
of this

Agreement.

   

"Affected Person" has the meaning set forth in Section 1.8 of this Agreement.

   

"Affiliate" means, as to any Person: (a) any Person that, directly or
indirectly, is in control

of, is controlled by or is under common control with such Person, or (b) who is
a director or officer: (i) of such Person or (ii) of any Person described in
clause (a), except that, with respect to a CP Conduit Purchaser, Affiliate shall
mean the holder(s) of its capital stock. For purposes of this definition,
control of a Person shall mean the power, whether direct or indirect: (x) to
vote 25% or more of the securities having ordinary voting power for the election
of directors of such Person, or (y) to direct or cause the direction of the
management and policies of such Person, in either case whether by ownership of
securities, contract, proxy or otherwise.

   

"Affiliated Person" of any specified person means any other person directly or
indirectly

controlling or controlled by or under direct or indirect common control with
such specified person.

   

"Agent Role" has the meaning set forth in Section 6.14 of this Agreement.

   

"Agreement" has the meaning set forth in the preamble of this Agreement.

   

"Alternate Rate" for any Yield Period for any Portion of Capital of the
Purchased Interest

means an interest rate per annum equal to, at the Seller's option: (a) 2.0% per
annum above the Eurodollar Rate for such Yield Period, or (b) the Base Rate for
such Yield Period; provided, however, that in the case of:

 

(1)

  any Yield Period on or before the first day of which a Funding Agent shall
have

 

Been notified by a CP Conduit Purchaser or any other Program Support Provider
that the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for such CP Conduit Purchaser or other
Program Support Provider, as applicable, to fund any Portion of Capital based on
the Eurodollar Rate (such CP Conduit Purchaser or other Program Support Provider
shall not have subsequently notified the applicable Funding Agent that such
circumstances no longer exist),

   

(2)

  any Yield Period of one to (and including) 29 days,

   

(3)

  any Yield Period as to which: (A) the applicable Funding Agent does not
receive

 

Notice before noon (New York City time) on: (1) the second Business Day
preceding the first day of such Yield Period that the Seller desires that the
related Portion of Capital be funded at the CP Rate, or (2) the third Business
Day preceding the first day of such Yield Period that the Seller desires that
the related Portion of Capital be funded at the Alternate Rate and based on the
Eurodollar Rate, or (B) the Seller has given the notice contemplated by clause
(A)(1), and the applicable Funding Agent shall have notified the Seller that
funding the related Portion of Capital at the CP Rate is (such Funding Agent's
sole discretion) economically inadvisable to the related CP Conduit Purchaser,
such Funding Agent, the Seller or any similarly situated Person, or the related
CP Conduit Purchaser is not permitted to issue Notes to fund the Purchased
Interest hereunder, or

       

(4)

  any Yield Period relating to a Portion of Capital that is less than
$5,000,000,

 

the "Alternate Rate" for each such Yield Period shall be an interest rate per
annum equal to the Base Rate in effect on each day of such Yield Period. The
"Alternate Rate" for any day while a Termination Event exists shall be an
interest rate equal to 2.0% per annum above the Base Rate in effect on such day.

   

"Assumption Agreement" has the meaning set forth in Section 1.13 of this
Agreement.

   

"Attorney Costs" means and includes all reasonable fees and disbursements of any

law firm or other external counsel, the reasonable allocated cost of internal
legal services and all reasonable disbursements of internal counsel.

     

"Bankruptcy Code" means the United States Bankruptcy Reform Act of 1978

(11 U.S.C. section 101, et seq.), as amended from time to time or any successor
statute.

   

"Base Rate" means, with respect to any Purchaser, for any day, a fluctuating
interest rate

per annum

as shall be in effect from time to time, which rate shall be at all times equal
to the higher of:

 

   

(a)  the rate of interest in effect for such day as publicly announced from time
to

 

Time by the applicable Funding Agent as its "reference rate". Such "reference
rate" is set by the applicable Funding Agent based upon various factors,
including the applicable Funding Agent's costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such announced rate,
and

   

(b)  0.75% per annum above the latest Federal Funds Rate.

   

"Benefit Plan" means any employee benefit pension plan as defined in Section
3(2) of

ERISA in respect of which the Seller, any Originator, Sequa or any ERISA
Affiliate is, or at any time during the immediately preceding six years was, an
"employer" as defined in Section 3(5) of ERISA.

   

"BNS" has the meaning set forth in the preamble of this Agreement.

   

"Business Day" means any day (other than a Saturday or Sunday) on which: (a)
banks are

not authorized or required to close in New York City, New York and (b) if this
definition of "Business Day" is utilized in connection with the Eurodollar Rate,
dealings are carried out in the London interbank market.

   

"Capital" means the amount paid to the Seller in respect of the Purchased
Interest by the

Purchasers pursuant to this Agreement, or such amount divided or combined in
accordance with Section 1.7 of this Agreement, in each case reduced from time to
time by Collections distributed and applied on account of such Capital pursuant
to Section 1.4 of this Agreement; provided, that if such Capital shall have been
reduced by any distribution, and thereafter all or a portion of such
distribution is rescinded or must otherwise be returned for any reason, such
Capital shall be increased by the amount of such rescinded or returned
distribution as though it had not been made.

   

"Capital Stock" means (1) with respect to any person formed as a corporation,
any and all

shares, interests, participations, rights or other equivalents (however
designated) of corporate stock, including, without limitation, common stock and
preferred stock of such person and (2) with respect to any person formed other
than as a corporation, any and all partnership or other equity interests of such
other person.

   

"Change in Control" means (a) that the Originators cease to own, directly or
indirectly,

100% of the capital stock of the Seller free and clear of all Adverse Claims,
(b) that Sequa ceases to own, directly or indirectly, a majority of the capital
stock of any Originator, (c) the sale, lease, exchange or other transfer, in one
or a series of related transactions, of all or substantially all of Sequa's
assets to any person or group (as such term is used in Section 13(d) of the
Securities Exchange Act); (d) the adoption of a plan by the stockholders of
Sequa relating to the liquidation

 

or dissolution of Sequa; (e) except as provided below, the acquisition of
beneficial ownership by any person or group, together with any Affiliated
Persons thereof (collectively, the "Interested Stockholders"), of a direct or
indirect interest in more than 35% (or, in the case of Gabelli, 49%) of the
voting power of the then outstanding Capital Stock of Sequa entitled to vote
generally in the election of its Board of Directors, including any authorized
committee thereof (referred to in this definition as, the "Board"); or (f)
during any period of two consecutive years, individuals who at the beginning of
such period constituted the Board (together with any new directors whose
election or appointment by the Board or whose nomination for election or
appointment by the stockholders of Sequa was approved by a vote of a majority of
the directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board then in
office; provided, however, that for the purposes of the foregoing clauses (c)
and (e), the terms "person" or "group" shall not be deemed to include Norman E.
Alexander ("Alexander"), his spouse, any descendant of Alexander or the spouse
of any such descendant, the estate of Alexander, or any trust or other similar
arrangement for the benefit of Alexander or his spouse, any descendent of
Alexander or the spouse of any such descendant or the estate of Alexander or any
corporation or other person controlled solely by one or more of Alexander or his
spouse, any descendant of Alexander or the spouse of any such descendant or the
estate of Alexander through the ownership of a majority of the outstanding
voting Capital Stock of such corporation or other person (collectively, the
"Alexander Stockholders"); and provided, further, that there shall not be a
"Change in Control" pursuant to clause (e) above so long as the Alexander
Stockholders beneficially own a greater percentage of the voting power of the
then outstanding Capital Stock of Sequa than the Interested Stockholders.

   

"Closing Date" means May 14, 2004.

   

"Collateral Agent" has the meaning set forth in the preamble to this Agreement.

   

"Collections" means, with respect to any Pool Receivable: (a) all funds that are
received by

any Originator, Sequa, the Seller or the Servicer in payment of any amounts owed
in respect of such Receivable (including purchase price, finance charges,
interest and all other charges), or applied to amounts owed in respect of such
Receivable (including insurance payments and net proceeds of the sale or other
disposition of repossessed goods or other collateral or property of the related
Obligor or any other Person directly or indirectly liable for the payment of
such Pool Receivable and available to be applied thereon), (b) all Deemed
Collections and (c) all other proceeds of such Pool Receivable.

   

"Commitment" means, with respect to any Committed Purchaser, at any time, the
amount

set forth as such Committed Purchaser's maximum purchase Commitment below its
signature to this Agreement or in any Assumption Agreement or Transfer
Supplement pursuant to which it becomes a party to this Agreement as a Committed
Purchaser, as such amount may be increased or reduced from time to time pursuant
to this Agreement and the other Transaction Documents.

 

 

"Commitment Expiry Date" initially means, for any Committed Purchaser, May 13,
2005,

as such date may be extended from time to time in the sole discretion of such
Purchaser pursuant to Section 1.12 of this Agreement (it being understood that
if any such Committed Purchaser does not extend its Commitment hereunder then
the Purchase Limit shall be reduced by an amount equal to the Commitment of such
Non-Extending Committed Purchaser and the Commitment of the remaining Committed
Purchasers within each Group shall be appropriately adjusted).

     

"Committed Purchasers" has the meaning set forth in the preamble to this
Agreement.

   

"Company Note" has the meaning set forth in Section 3.1 of the Sale Agreement.

   

"Concentration Account" means (a) that certain bank account numbered 8900209887

maintained at The Bank of New York in New York, New York and (b) that certain
bank account numbered 1000643 maintained at Mellon Bank, N.A. in Pittsburgh,
Pennsylvania, each of which is (i) identified as the "Sequa Receivables Corp.
Concentration Account," (ii) in the Seller's name, (iii) pledged, on a
first-priority basis, to Collateral Agent, for the benefit of the Purchasers
pursuant to Section 1.2(d) of this Agreement, and (iv) is governed by a
Concentration Account Agreement.

   

"Concentration Account Agreement" means each letter agreement among the Seller,
the

Collateral Agent and each Concentration Account Bank, as the same may be
amended, supplemented, amended and restated, or otherwise modified from time to
time in accordance with this Agreement.

   

"Concentration Account Bank" means each bank maintaining a Concentration
Account.

   

"Concentration Percentage" means: (a) for any Group A Obligor, 10%, (b) for any

Group B Obligor, 8%, (c) for any Group C Obligor, 6%, (d) for any Group D
Obligor, 3.75% and (e) for any Special Obligor, the Special Concentration
Percentage for such Special Obligor; provided, however, that the Funding Agents
may, with prior written consent of the Collateral Agent and if the Rating Agency
Condition is satisfied, approve higher Concentration Percentages for selected
Obligors.

   

"Concentration Reserve" means, at any time the aggregate Capital at such time
multiplied

by (a) the Concentration Reserve Percentage divided by (b) 1, minus the
Concentration Reserve Percentage at such time.

   

"Concentration Reserve Percentage" means, at any time, the largest of: (a) the
sum of four

largest Group D Obligor Percentages, (b) the sum of the two largest Group C
Obligor Percentages and (c) the largest Group B Obligor Percentage.

   

"Conduit Assignee" shall mean, with respect to any CP Conduit Purchaser, any

commercial paper conduit that issues commercial paper rated at least A-1 by
Standard & Poor's and P-1 by Moody's administered by the Funding Agent with
respect to such CP Conduit Purchaser and designated by such Funding Agent to
accept an assignment from such CP Conduit Purchaser of such CP Conduit
Purchaser's rights and obligations pursuant to Section 6.3 of this Agreement.

     

"Consent Date" has the meaning set forth in Section 1.12(a) of this Agreement.

   

"Contract" means, with respect to any Receivable, any and all contracts,
instruments,

agreements, leases, invoices, notes or other writings pursuant to which such
Receivable arises or that evidence such Receivable or under which an Obligor
becomes or is obligated to make payment in respect of such Receivable.

   

"CP Conduit Purchaser" has the meaning set forth in the preamble of this
Agreement.

   

"CP Rate" means, for any CP Conduit Purchaser and for any Yield Period for any
Portion

of Capital (a) the per annum rate equivalent to the weighted average cost (as
determined by the applicable Funding Agent and which shall include commissions
of placement agents and dealers, incremental carrying costs incurred with
respect to Notes of such Person maturing on dates other than those on which
corresponding funds are received by such CP Conduit Purchaser, other borrowings
by such CP Conduit Purchaser (other than under any Program Support Agreement)
and any other costs associated with the issuance of Notes) of or related to the
issuance of Notes that are allocated, in whole or in part, by the applicable
Funding Agent to fund or maintain such Portion of Capital (and which may be also
allocated in part to the funding of other assets of such CP Conduit Purchaser);
provided, however, that if any component of such rate is a discount rate, in
calculating the "CP Rate" for such Portion of Capital for such Yield Period, the
applicable Funding Agent shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum;
provided, further, that notwithstanding anything in this Agreement or the other
Transaction Documents to the contrary, the Seller agrees that any amounts
payable to the Purchasers in respect of Discount for any Yield Period with
respect to any Portion of Capital funded by such Purchaser at the CP Rate shall
include an amount equal to the portion of the face amount of the outstanding
Notes issued to fund or maintain such Portion of Capital that corresponds to the
portion of the proceeds of such Notes that was used to pay the interest
component of maturing Notes issued to fund or maintain such Portion of Capital,
to the extent that such Purchaser had not received payments of interest in
respect of such interest component prior to the maturity date of such maturing
Notes (for purposes of the foregoing, the "interest component" of Notes equals
the excess of the face amount thereof over the net proceeds received by such
Purchaser from the issuance of Notes, except that if such Notes are issued on an
interest-bearing basis its "interest component" will equal the amount of
interest accruing on such Notes through maturity) or (b) or any other rate
designated as the "CP Rate" for such CP Conduit Purchaser in an Assumption
Agreement or Transfer Supplement pursuant to which such Person becomes a party
as a CP Conduit Purchaser to this Agreement, or any other writing or agreement
provided by such CP Conduit Purchaser to the Seller, the Servicer and Funding
Agents from time to time.

   

"Credit and Collection Policy" means, as the context may require, those
receivables credit

and collection policies and practices of each Originator in effect on the date
of this Agreement and described in Schedule I of this Agreement, as modified in
compliance with this Agreement.

   

"Cut-off Date" has the meaning set forth in the Sale Agreement.

 

 

"Days' Sales Outstanding" means, for any calendar month, an amount computed as
of the

last day of such calendar month equal to: (a) the average of the Outstanding
Balance of all Pool Receivables as of the last day of each of the three most
recent calendar months ended on the last day of such calendar month divided by
(b) the aggregate amount of new Receivables generated by each Originator during
the three calendar months ended on or before the last day of such calendar month
multiplied by (c) 90.

   

"Debt" means: (a) indebtedness for borrowed money, (b) obligations evidenced by

bond, debentures, notes or other similar instruments, (c) obligations to pay the
deferred purchase price of property or services, (d) obligations as lessee under
leases that shall have been or should be, in accordance with generally accepted
accounting principles, recorded as capital leases, and (e) obligations under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (a) through (d).

   

"Deemed Collections" has the meaning set forth in Section 1.4(e)(ii) of this
Agreement.

   

"Default Ratio" means the ratio (expressed as a percentage and rounded to the
nearest

1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last day of
each calendar month by dividing: (a) the aggregate Outstanding Balance of all
Receivables which became Defaulted Receivables during such calendar month, by
(b) the aggregate credit sales made by each Originator during the month that is
five calendar months before such month.

   

"Defaulted Receivable" means a Receivable:

     

(a) as to which any payment, or part thereof, remains unpaid for more than 120

 

days from the original due date for such payment, or

   

(b) without duplication (i) as to which an Event of Bankruptcy shall have
occurred

 

with respect to the Obligor thereof or any other Person obligated thereon or
owning any Related Security with respect thereto, or (ii) which has been, or,
consistent with the Credit and Collection Policy would be, written off the
Seller's books as uncollectible. The "Outstanding Balance" of any Defaulted
Receivable shall be determined without regard to any credit memos or credit
balances.

   

"Delinquency Ratio" means the ratio (expressed as a percentage and rounded to
the

nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each calendar month by dividing: (a) the aggregate Outstanding Balance of
all Receivables that were Delinquent Receivables on such day by (b) the
aggregate Outstanding Balance of all Receivables on such day (other than any
Receivable the Obligor of which is (i) an Affiliate of any Originator or (ii) an
Excluded Obilgor).

 

 

"Delinquent Receivable" means a Receivable (other than a Receivable the Obligor
of

which is an Excluded Obligor or a Receivable the Obligor of which is an
Affiliate of an Originator) as to which any payment, or part thereof, remains
unpaid for more than 90 days from the original due date for such payment. The
"Outstanding Balance" of any Delinquent Receivable shall be determined without
regard to any credit memos or credit balances.

   

"Dilution Horizon" means, for any calendar month, the ratio (expressed as a
percentage

and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded upward)
computed as of the last day of each calendar month by dividing: (a) the
aggregate amount of Receivables generated by the Originators during the last
calendar month by (b) the Net Receivable Pool Balance plus the outstanding
balance of all Receivables the Obligors of which are foreign Obligors.

   

"Dilution Ratio" means the ratio (expressed as a percentage and rounded to the
nearest

1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the last day
of each calendar month by dividing: (a) the aggregate amount of Deemed
Collections pursuant to Section 1.4(e)(i) of this Agreement during such calendar
month by (b) the aggregate amount of Receivables generated by the Originators
during the immediately preceding calendar month.

   

"Dilution Reserve" means, on any day, an amount equal to (a) the Capital at the
close of

business on such day, multiplied by (b) (i) the Dilution Reserve Percentage on
such day, divided by (ii) 1.0 minus the Dilution Reserve Percentage on such day.

   

"Dilution Reserve Percentage" means on any date, the greater of: (a) 11.5% and
(b) the

product of (i) the Dilution Horizon multiplied by (ii) the sum of (x) 2 times
the average of the Dilution Ratios for the twelve most recent calendar months
and (y) the Spike Factor.

   

"Discount" means:

   

(a) for the Portion of Capital for any Yield Period to the extent a CP Conduit

 

Purchaser will be funding such Portion of Capital during such Yield Period
through the issuance of Notes:

CPR x C x ED/360

   

(b) for the Portion of Capital for any Yield Period to the extent a CP Conduit

 

Purchaser will not be funding such Portion of Capital during such Yield Period
through the issuance of Notes:

 

AR x C x ED/Year + TF

 

 

where:



AR

=

the Alternate Rate for the Portion of Capital for such Yield Period,

C

=

the relevant Portion of Capital during such Yield Period,

CPR

=

the CP Rate for the Portion of Capital,

ED

=

the actual number of days during such Yield Period,

Year

=

if such Portion of Capital is funded based upon: (i) the Eurodollar Rate, 360
days, and (ii) the Base Rate, 365 or 366 days, as applicable, and

TF

=

the Termination Fee, if any, for the Portion of Capital for such Yield Period;



provided

, however, that during the occurrence and continuance of a Termination Event,
the CP Rate shall not be available and Discount for the Portion of Capital shall
be determined for each day in a Yield Period using a rate equal to the Base Rate
in effect on such day plus 2%; provided, further, that no provision of this
Agreement shall require the payment or permit the collection of Discount in
excess of the maximum permitted by applicable law; and provided further, that
Discount for the Portion of Capital shall not be considered paid by any
distribution to the extent that at any time all or a portion of such
distribution is rescinded or must otherwise be returned for any reason.    

"Eligible Receivable" means, at any time, a Pool Receivable:

   

(a) the Obligor of which is (i) a United States resident, (ii) not a government
or a

 

governmental subdivision, affiliate or agency; provided, however, if the Obligor
of such Receivable is a government or a governmental subdivision, affiliate or
agency, the aggregate Outstanding Balance of all Pool Receivables of such
Obligor that are Eligible Receivables when added to the aggregate Outstanding
Balance of all other Eligible Receivables of Obligors that are governments or
governmental subdivisions, affiliates or agencies shall not exceed 5% of all
Eligible Receivables (immediately prior to giving effect to this proviso) at
such time, (iii) not subject to any action of the type described in paragraph
(f) of Exhibit V of this Agreement, (iv) not an Affiliate of Sequa or any
Affiliate of Sequa, (v) prior to the date the related Receivable is created, not
notified in a writing from the Collateral Agent (at the written direction of the
Funding Agents) to the Seller that such Obligor is no longer acceptable for
purchase by the Purchasers hereunder and (vi) not an Excluded Obligor.

 

 

(b) that is denominated and payable only in U.S. dollars in the United States,

   

(c) that does not have a stated maturity which is more than 30 days after the
original

 

invoice date of such Receivable; provided that up to 10.0% of the aggregate
Outstanding Balance of all Pool Receivables may consist of otherwise Eligible
Receivables that have a stated maturity date of more than 30 days (but in no
event more than 60 days) after the date of the original invoice,

   

(d) that arises under a duly authorized Contract for the sale and delivery of
goods

 

and services in the ordinary course of each Originator's business,

   

(e) that arises under a duly authorized Contract that is in full force and
effect and

 

that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms,

   

(f) that conforms in all material respects with all applicable laws, rulings and

 

regulations in effect,

   

(g) that is not the subject of any asserted dispute, offset, hold back defense,
Adverse

 

Claim or other claim,

   

(h) that satisfies all applicable requirements of the applicable Credit and
Collection

 

Policy,

   

(i) that has not been modified, waived or restructured since its creation,
except as

 

permitted pursuant to Section 4.2 of this Agreement,

   

(j) in which the Seller owns good and marketable title, free and clear of any

 

Adverse Claims, and that is freely assignable by the Seller (including without
any consent of the related Obligor),

   

(k) for which the Collateral Agent, for the benefit of the Purchasers, shall
have a

 

valid and enforceable undivided percentage ownership or security interest, to
the extent of the Purchased Interest, and a valid and enforceable first priority
perfected security interest therein and in the Related Security and Collections
with respect thereto, in each case free and clear of any Adverse Claim,

   

(l) that constitutes an account as defined in the UCC, and that is not evidenced
by

 

instruments or chattel paper,

   

(m) that is neither a Defaulted Receivable nor a Delinquent Receivable,

   

(n) for which neither the Originator thereof, the Seller nor the Servicer has

 

established any offset arrangements with the related Obligor,

 

 

(o) for which Defaulted Receivables of the related Obligor do not exceed 25% of

 

the Outstanding Balance of all such Obligor's Receivables, and

   

(p) that represents amounts earned and payable by the Obligor that are not
subject

 

to the performance of additional services by the Originator thereof.

   

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from

time to time, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections.

   

"ERISA Affiliate" means: (a) any corporation that is a member of the same
controlled

group of corporations (within the meaning of Section 414(b) of the Internal
Revenue Code) as the Seller, any Originator or Sequa, (b) a trade or business
(whether or not incorporated) under common control (within the meaning of
Section 414(c) of the Internal Revenue Code) with the Seller, any Originator or
Sequa, or (c) a member of the same affiliated service group (within the meaning
of Section 414(m) of the Internal Revenue Code) as the Seller, any Originator,
any corporation described in clause (a) or any trade or business described in
clause (b).

   

"Eurodollar Rate" means, for any Yield Period, an interest rate per annum
(rounded

upward to the nearest 1/16th of 1%) determined pursuant to the following
formula:



LIBOR

100% - Eurodollar Rate Reserve Percentage

where "Eurodollar Rate Reserve Percentage" means, for any Yield Period, the
maximum reserve percentage (expressed as a decimal, rounded upward to the
nearest 1/100th of 1%) in effect on the date LIBOR for such Yield Period is
determined under regulations issued from time to time by the Federal Reserve
Board for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to
"Eurocurrency" funding (currently referred to as "Eurocurrency liabilities")
having a term comparable to such Yield Period.

   

"Event of Bankruptcy" means (a) any case, action or proceeding before any court
or other

governmental authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors or (b)
any general assignment for the benefit of creditors of a Person composition,
marshalling of assets for creditors of a Person, or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each of cases (a) and (b) undertaken under U.S. Federal, state or foreign
law, including the Bankruptcy Code.

 

 

 

"Excess Concentration" means the sum of the amounts by which the Outstanding
Balance

of Eligible Receivables of each Obligor (together with the Outstanding Balance
of Eligible Receivables of each Affiliate of such Obligor) then in the
Receivables Pool exceeds an amount equal to: (a) the Concentration Percentage or
Special Concentration Percentage, as applicable, for such Obligor multiplied by
(b) the Outstanding Balance of all Eligible Receivables then in the Receivables
Pool.

   

"Excluded Obligor" means each Obligor listed on Schedule IV hereto, as such
Schedule

may be amended, amended and restated, supplemented or otherwise modified from
time to time in accordance with the terms of this Agreement.

   

"Exiting Liquidity Bank" means any Liquidity Bank whose commitment under the

applicable Liquidity Agreement expires or terminates resulting in the occurrence
of a Facility Termination Date under clause (e) of the definitions thereof.

   

"Extending Committed Purchaser" has the meaning set forth in Section 1.12(a) of
this

Agreement.

   

"Facility Termination Date" means the earliest to occur of: (a) November 16,
2006,

(b) the date determined pursuant to Section 2.2 of this Agreement, (c) the date
the Purchase Limit reduces to zero pursuant to Section 1.1(b) of this Agreement,
(d) the Commitment Expiry Date with respect to any Committed Purchaser, (e) the
date on which the commitment of any Liquidity Bank expires or is terminated,
unless on such date (and after giving effect to any assignments, reductions,
expirations or terminations of commitments under the applicable Liquidity
Agreement, in each case occurring on such date) the aggregate commitments (which
are not expiring or terminated) of the Liquidity Banks under the applicable
Liquidity Agreement on such date are (i) equal to 102% of the aggregate
Commitments of the Committed Purchasers in such Group (after giving effect to
any change in such Commitments on such date) and (ii) equal or greater than the
aggregate Capital and interest accrued and to accrue with respect thereto held
by all Purchasers and Liquidity Banks in such Group, and (f) the Seller's
failure to cause the amendment or modification of any Transaction Document or
related opinion as required by either Standard & Poor's or Moody's and such
failure shall continue for 30 days after such amendment or modification is
requested.

   

"FASB" has the meaning set forth in Section 1.8 of this Agreement.

   

"Federal Funds Rate" means, with respect to any Purchaser, for any day, the per
annum

rate set forth in the weekly statistical release designated as H.15(519), or any
successor publication, published by the Federal Reserve Board (including any
such successor, "H.15(519)") for such day opposite the caption "Federal Funds
(Effective)." If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any

 

successor publication, published by the Federal Reserve Bank of New York
(including any such successor, the "Composite 3:30 p.m. Quotations") for such
day under the caption "Federal Funds Effective Rate." If on any relevant day the
appropriate rate is not yet published in either H.15(519) or the Composite 3:30
p.m. Quotations, the rate for such day will be the arithmetic mean as determined
by the applicable Funding Agent of the rates for the last transaction in
overnight Federal funds arranged before 9:00 a.m. (New York time) on that day by
each of three leading brokers of Federal funds transactions in New York City
selected by the applicable Funding Agent.

   

"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System,

or any entity succeeding to any of its principal functions.

   

"Fee Letter" has the meaning set forth in Section 1.5 of this Agreement.

   

"Fees" has the meaning set forth in Section 1.5 of this Agreement.

   

"GAAP" means the generally accepted United States accounting principles
promulgated or

adopted by the Financial Accounting Standards Board and its predecessors and
successors from time to time.

   

"Gabelli" means any person controlled by, or which is an Affiliated Person of,
Mario

Gabelli.

   

"Governmental Authority" means any nation or government, any state or other
political

subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any body or entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including any court, and any Person owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

     

"Group A Obligor" means any Obligor that is not a Special Obligor, with a
short-term

rating of at least: (a) "A-1" by Standard & Poor's, or if such Obligor does not
have a short-term rating from Standard & Poor's, a rating of "A+" or better by
Standard & Poor's on its long-term senior unsecured and uncredit-enhanced debt
securities, and (b) "P-1" by Moody's, or if such Obligor does not have a
short-term rating from Moody's, "A1" or better by Moody's on its long-term
senior unsecured and uncredit-enhanced debt securities.

   

"Group B Obligor" means an Obligor that is not a Group A Obligor or a Special
Obligor,

with a short-term rating of at least: (a) "A-2" by Standard & Poor's, or if such
Obligor does not have a short-term rating from Standard & Poor's, a rating of
"BBB+" to "A" by Standard & Poor's on its long-term senior unsecured and
uncredit-enhanced debt securities, and (b) "P-2" by Moody's, or if such Obligor
does not have a short-term rating from Moody's, "Baa1" to "A2" by Moody's on its
long-term senior unsecured and uncredit-enhanced debt securities.



 

 

"Group B Obligor Percentage" means, at any time, for each Group B Obligor, the

percentage equivalent of: (a) the aggregate Outstanding Balance of the Eligible
Receivables of such Group B Obligor less any Excess Concentrations of such
Obligor, divided by (b) the aggregate Outstanding Balance of all Eligible
Receivables at such time.

   

"Group C Obligor" means an Obligor that is not a Group A Obligor, a Group B
Obligor

or a Special Obligor, with a short-term rating of at least: (a) "A-3" by
Standard & Poor's, or if such Obligor does not have a short-term rating from
Standard & Poor's, a rating of "BBB-" to "BBB" by Standard & Poor's on its
long-term senior unsecured and uncredit-enhanced debt securities, and (b) "P-3"
by Moody's, or if such Obligor does not have a short-term rating from Moody's,
"Baa3" to "Baa2" by Moody's on its long-term senior unsecured and
uncredit-enhanced debt securities.

   

"Group C Obligor Percentage" means, at any time, for each Group C Obligor, the

percentage equivalent of: (a) the aggregate Outstanding Balance of the Eligible
Receivables of such Group C Obligor less any Excess Concentrations of such
Obligor, divided by (b) the aggregate Outstanding Balance of all Eligible
Receivables at such time.

   

"Group D Obligor" means any Obligor that is not a Group A Obligor, a Group B
Obligor,

a Group C Obligor or a Special Obligor.

   

"Group D Obligor Percentage" means, at any time, for each Group D Obligor: (a)
the

aggregate Outstanding Balance of the Eligible Receivables of such Group D
Obligor less any Excess Concentrations of such Obligor, divided by (b) the
aggregate Outstanding Balance of all Eligible Receivables at such time.

   

"Impermissible Qualification" means, relative to the opinion or certification of
any

independent public accountant as to any financial statement of the Seller,
Sequa, each Originator or each other Subsidiary or Affiliate of Sequa, any
qualification or exception to such opinion or certification:

     

(i) which is of a "going concern" or similar nature; or

   

(ii) which relates to the limited scope of examination of matters relevant to
such

 

financial statement (other than any standard qualification of such nature).

   

"Indemnified Amounts" has the meaning set forth in Section 3.1 of this
Agreement.

   

"Indemnified Party" has the meaning set forth in Section 3.1 of this Agreement.

   

"Independent Director" has the meaning set forth in paragraph 3(c) of Exhibit IV
of this

Agreement.

   

"Initial Closing Date" has the meaning set forth in the Sale Agreement.

 

 

"Insolvency Proceeding" means: (a) any case, action or proceeding before any
court or

other Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or (b)
any general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of its creditors
generally or any substantial portion of its creditors, in each case undertaken
under U.S. Federal, state or foreign law, including the Bankruptcy Code.

   

"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended from

time to time, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of the Internal Revenue Code also refer to any successor sections.

   

"LIBOR" means, with respect to any Purchaser, the rate of interest per annum
determined

by the applicable Funding Agent to be the arithmetic mean (rounded upward to the
nearest 1/16th of 1%) of the rates of interest per annum determined by the
applicable Funding Agent as the rate of interest at which dollar deposits in the
approximate amount of the Portion of Capital to be funded at the Eurodollar Rate
during such Yield Period would be offered by major banks in the London interbank
market to such Funding Agent at its request at or about 11:00 a.m. (London time)
on the second Business Day before the commencement of such Yield Period.

   

"Liquidation Account" means that certain bank account numbered 8900367083
maintained

at The Bank of New York in New York, New York which is (i) identified as the
"Sequa Receivables Corp. Liquidation Account", (ii) in the Seller's name, (iii)
pledged on a first priority basis to the Collateral Agent, for the benefit of
the Purchasers, pursuant to Section 1.2(d), and (iv) is governed by the
Liquidation Account Agreement.

   

"Liquidation Account Agreement" means a letter agreement among the Seller, the

Collateral Agent and the Liquidation Account Bank, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

   

"Liquidation Account Bank" means the bank maintaining the Liquidation Account.

   

"Liquidity Agreement" means, with respect to each CP Conduit Purchaser, an
agreement

pursuant to which certain Liquidity Banks agree to provide liquidity support to
such CP Conduit Purchaser in connection with the Notes issued to fund or
maintain its Capital hereunder, as the same may be amended, supplemented or
otherwise modified from time to time.

 

"Liquidity Bank" has the meaning set forth in Section 6.3(a) of this Agreement.

   

"Lock-Box Account" means an account maintained at a bank or other financial
institution

for the purpose of receiving Collections.

   

"Lock-Box Agreement" means each agreement related to a Lock-Box Account, among

the Seller, the Servicer, the Collateral Agent and a Lock-Box Bank, in form and
substance satisfactory to the Funding Agents.

 

 

"Lock-Box Bank" means any of the banks or other financial institutions
maintaining one

or more Lock-Box Accounts.

   

"Loss Reserve" means, on any date, an amount equal to (a) the Capital at the
close of

business of the Servicer on such date multiplied by (b)(i) the Loss Reserve
Percentage on such date divided by (ii) 1 minus the Loss Reserve Percentage on
such date.

   

"Loss Reserve Percentage" means, on any date, the greater of: (a) 10% and (b)
(i) the

product of (x) 2 times the highest average of the Default Ratios for any three
consecutive calendar months during the twelve most recent calendar months
multiplied by (y) the aggregate credit sales made during the five most recent
calendar months divided by (ii) the sum of the Net Receivables Pool Balance on
such day plus the outstanding balance on such day of all Receivables the
Obligors of which are foreign Obligors.

   

"LSFC" has the meaning set forth in the preliminary statements of this
Agreement.

   

"Material Adverse Effect" means, relative to any Person with respect to any
event or

circumstance, a material adverse effect on:

   

(a) the assets, operations, business or financial condition of such Person,

   

(b) the ability of any such Person to perform its obligations under this
Agreement

 

or any other Transaction Document to which it is a party,

   

(c) the validity or enforceability of any other Transaction Document, or the
validity,

 

enforceability or collectibility of a material portion of the Pool Receivables,
or

   

(d) the status, perfection, enforceability or priority of the Collateral Agent's
or the

 

Seller's interest in the Pool Assets.

   

"Monthly Report" means a report, in substantially the form of Annex A to this

Agreement, together with all supporting input information and the electronic
backup data which is part of the spreadsheet that creates such report, furnished
to the Collateral Agent and each Funding Agent pursuant to this Agreement.

   

"Monthly Settlement Date" means the first Business Day of each calendar month.

     

"Moody's" means Moody's Investors Service, Inc.

   

"Net Receivables Pool Balance" means, at any time: (a) the Outstanding Balance
of

Eligible Receivables then in the Receivables Pool minus (b) the Excess
Concentration.

 

 

 

"Non-Extending Committed Purchaser" has the meaning set forth in Section 1.12(a)
of this

Agreement.

   

"Notes" means short-term promissory notes issued, or to be issued, by a CP
Conduit

Purchaser to fund or maintain its investments in accounts receivable or other
financial assets.

   

"Obligor" means, with respect to any Receivable, the Person obligated to make
payments

pursuant to the Contract relating to such Receivable.

   

"Original Agreement" has the meaning set forth in the preliminary statements of
this

Agreement.

   

"Original Agreement Outstanding Amounts" has the meaning set forth in the
preliminary

statements

of this Agreement.    

"Originator" has the meaning set forth in the Sale Agreement.

   

"Originator Assignment Certificate" means each assignment, in substantially the
form of

Exhibit C to the Sale Agreement, evidencing the Seller's ownership of the
Receivables generated by each Originator, as the same may be amended,
supplemented, amended and restated, or otherwise modified from time to time in
accordance with the Sale Agreement.

   

"Outstanding Balance" of any Receivable at any time means the then outstanding
principal

balance thereof.

   

"Participant" has the meaning set forth in Section 6.3(c) of this Agreement.

   

"Party" has the meaning set forth in Section 3.3(a) of this Agreement.

   

"Payment Date" has the meaning set forth in Section 2.1 of the Sale Agreement.

   

"Permitted Investments" means certificates of deposit that are not represented
by

instruments, have a maturity of one week or less and are issued by the
Concentration Account Banks, the Liquidation Account Bank (with respect to the
investment of funds in the Concentration Accounts or Liquidation Account,
respectively) or any Funding Agent or any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$250,000,000; provided, however, that the Collateral Agent on behalf of
Purchasers) may, from time to time, upon three (3) Business Days' prior written
notice to the Servicer and each Funding Agent, remove from the scope of
"Permitted Investments" certificates of deposit of any such bank(s) and specify
to be within such scope, certificates of deposit of any other bank.

 

 

 

"Person" means an individual, partnership, corporation (including a business
trust),

joint stock company, trust, unincorporated association, joint venture, limited
liability company or other entity, or a government or any political subdivision
or agency thereof.

   

"PNC" means PNC Bank, National Association.

   

"Pool Assets" has the meaning set forth in Section 1.2(d) of this Agreement.

   

"Pool Receivable" means a Receivable in the Receivables Pool.

   

"Portion of Capital" has the meaning set forth in Section 1.7 of this Agreement.
In

addition, at any time when the Capital of the Purchased Interest is not divided
into two or more such portions, "Portion of Capital" means 100% of the Capital.

   

"Program Support Agreement" means and includes, with respect to any Purchaser,
each

Liquidity Agreement and any other agreement entered into by any Program Support
Provider providing for: (a) the issuance of one or more letters of credit for
the account of such CP Conduit Purchaser, (b) the issuance of one or more surety
bonds for which CP Conduit Purchaser is obligated to reimburse the applicable
Program Support Provider for any drawings thereunder, (c) the sale by such CP
Conduit Purchaser to any Program Support Provider of the Purchased Interest (or
portions thereof) and/or (d) the making of loans and/or other extensions of
credit to such CP Conduit Purchaser in connection with such CP Conduit
Purchaser's receivables-securitization program contemplated in this Agreement,
together with any letter of credit, surety bond or other instrument issued
thereunder (but excluding any discretionary advance facility provided by the
applicable Funding Agent).

   

"Program Support Provider" means and includes any Liquidity Bank and any other
Person

(other than any customer of the applicable CP Conduit Purchaser) now or
hereafter extending credit or having a commitment to extend credit to or for the
account of, or to make purchases from, a CP Conduit Purchaser pursuant to any
Program Support Agreement.

   

"Purchase and Sale Indemnified Amounts" has the meaning set forth in Section 9.1
of the

Sale Agreement.

   

"Purchase and Sale Indemnified Party" has the meaning set forth in Section 9.1
of the Sale

Agreement.

   

"Purchase and Sale Termination Date" has the meaning set forth in Section 1.4 of
the

Sale Agreement.

   

"Purchase and Sale Termination Event" has the meaning set forth in Section 8.1
of the Sale Agreement.

"Purchase Facility" has the meaning set forth in Section 1.1 of the Sale
Agreement.

"Purchase Limit" means $75,000,000, as such amount may be reduced pursuant to
Section 1.1(b) of this Agreement. References to the unused portion of the
Purchase Limit shall mean, at any time, the Purchase Limit minus the then
outstanding Capital.

   

"Purchase Price" has the meaning set forth in Section 2.1 of the Sale Agreement.

   

"Purchase Report" has the meaning set forth in Section 2.1 of the Sale
Agreement.

   

"Purchased Interest" means, at any time, the undivided percentage ownership
interest

of the Purchasers in: (a) each and every Pool Receivable now existing or
hereafter arising, (b) all Related Security with respect to such Pool
Receivables and (c) all Collections with respect to, and other proceeds of, such
Pool Receivables and Related Security. Such undivided percentage interest shall
be computed as:

Capital + Total Reserves



Net Receivables Pool Balance

 

The Purchased Interest shall be determined from time to time pursuant to Section
1.3 of

this Agreement.

   

"Purchaser" means, whether singly or in the aggregate, each CP Conduit Purchaser
and

each Committed Purchaser.

   

"Purchaser's Share" of any amount means such amount multiplied by the Purchased

Interest at the time of determination.

   

"Rating Agency Condition" means, with respect to any event or occurrence,
receipt by the

applicable Funding Agent of written confirmation from Standard & Poor's and
Moody's that such event or occurrence shall not cause the rating on the then
outstanding Notes of the applicable CP Conduit Purchaser to be downgraded or
withdrawn.

   

"Receivable" means any indebtedness and other obligations owed to the Seller as
assignee

of any Originator or any Originator by, or any right of the Seller or any
Originator to payment from or on behalf of, an Obligor whether constituting an
account, chattel paper, instrument or general intangible arising in connection
with the sale of goods or the rendering of services by such Originator, and
includes the obligation to pay any finance charges, fees and other charges with
respect thereto.

   

"Receivables Pool" means, at any time, all of the then outstanding Receivables
purchased

or purported to be purchased by the Seller or contributed to the Seller pursuant
to the Sale Agreement prior to the Facility Termination Date.

   

"Recipient" has the meaning set forth in Section 1.11 of this Agreement.

 

 

"Related Rights" has the meaning set forth in Section 1.1 of the Sale Agreement.

   

"Related Security" means, with respect to any Receivable:

     

(a) all of the Seller's and each Originator's interest in any goods (including
returned

 

goods), and documentation of title evidencing the shipment or storage of any
goods (including returned goods), relating to any sale giving rise to such
Receivable,

     

(b) all instruments and chattel paper that may evidence such Receivable,

   

(c) all other security interests or liens and property subject thereto from time
to

 

time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto, and

   

(d) all of the Seller's and each Originator's rights, interests and claims under
the

 

Contracts and all guaranties, indemnities, insurance and other agreements
(including the related Contract) or arrangements of whatever character from time
to time supporting or securing payment of such Receivable or otherwise relating
to such Receivable, whether pursuant to the Contract related to such Receivable
or otherwise.

   

"Restricted Payments" has the meaning specified in Section 1(m) of Exhibit IV of
this

Agreement.

   

"Sale Agreement" means the Amended and Restated Purchase and Sale Agreement,
dated

as of the date hereof, between the Seller and the Originators, as such agreement
may be amended, amended and restated, supplemented or otherwise modified from
time to time.

   

"Seller" has the meaning set forth in the preamble of this Agreement.

   

"Seller's Share" of any amount means the greater of: (a) $0 and (b) such amount
minus the

Purchaser's Share.

   

"Servicer" has the meaning set forth in the preamble of this Agreement.

   

"Servicing Fee" means the fee referred to in Section 4.6 of this Agreement.

   

"Servicing Fee Rate" means the rate referred to in Section 4.6 of this
Agreement.

   

"Servicing Fee Reserve" for the purchased interest at any time means the sum of
(a) the

then accrued and unpaid Servicing Fee relating to the Purchased Interest plus
(b) the product of (i) the Outstanding Balance of Pool Receivables at such time,
times (ii) the product of (x) the Servicing Fee Rate multiplied by (y) a
fraction, the numerator of which is 1.5 times the Days' Sales Outstanding
(calculated on the last day of the most recent preceding calendar month) and the
denominator of which is 360.

 

 

"Settlement Date" means (a) with respect to any Portion of Capital, the last day
of the

Yield Period for such Portion of Capital and (b) with respect to any Fees, the
Monthly Settlement Date; provided, however, that on and after the occurrence and
continuation of any Termination Event, the Settlement Date with respect to any
Portion of Capital (or Fees) shall be the date selected as such by the
applicable Funding Agent from time to time (it being understood that the
applicable Funding Agent may select such Settlement Date to occur as frequently
as daily) or, in the absence of any such selection, the date which would be the
Settlement Date for such Portion of Capital (or Fees) pursuant to clause (a) or
(b) of this definition.

   

"Solvent" means, with respect to any Person at any time, a condition under
which:

     

(i)     the fair value and present fair saleable value of such Person's total
assets is, on

 

the date of determination, greater than such Person's total liabilities
(including contingent and unliquidated liabilities) at such time;

   

(ii)     the fair value and present fair saleable value of such Person's assets
is

 

greater than the amount that will be required to pay such Person's probable
liability on its existing debts as they become absolute and matured ("debts,"
for this purpose, includes all legal liabilities, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed, or contingent);

   

(iii)     such Person is and shall continue to be able to pay all of its
liabilities as such

 

liabilities mature; and

   

(iv)     such Person does not have unreasonably small capital with which to
engage

 

in its current and in its anticipated business.

     

For purposes of this definition:

   

(A)     the amount of a Person's contingent or unliquidated liabilities at any
time

 

shall be that amount which, in light of all the facts and circumstances then
existing, represents the amount which can reasonably be expected to become an
actual or matured liability;

   

(B)     the "fair value" of an asset shall be the amount which may be realized
within

 

a reasonable time either through collection or sale of such asset at its regular
market value;

   

(C)     the "regular market value" of an asset shall be the amount which a
capable

 

and diligent business person could obtain for such asset from an interested
buyer who is willing to Purchase such asset under ordinary selling conditions;
and

   

(D)     the "present fair saleable value" of an asset means the amount which can
be

 

obtained if such asset is sold with reasonable promptness in an arm's-length
transaction in an existing and not theoretical market.

 

"Special Concentration Percentage" means with respect to any Special Obligor,
the

percentage, if any, for such Special Obligor set forth opposite such Special
Obligor's name on Annex C to this Agreement; provided, however, that the
Collateral Agent (at the written direction of the Funding Agents) may, from time
to time, adjust the Special Concentration Percentage of any Special Obligor if
such Special Obligor's short-term rating, as of the date such Person became a
Special Obligor, is thereafter reduced or withdrawn by Moody's or Standard &
Poor's.

   

"Special Obligor" means an Obligor, so designated in writing by the Funding
Agents and

set forth on Annex C to the Agreement, and with respect to which each of Moody's
and Standard & Poor's shall have provided a notice in writing to each Funding
Agent (if required by the documents governing the commercial paper program of
such Funding Agent's related CP Conduit Purchaser) to the effect that the
inclusion of such Obligor as a Special Obligor with the proposed Concentration
Percentage will not result in the downgrading or withdrawal of such Rating
Agency's current rating of such related CP Conduit Purchaser's Notes; it being
understood that (i) if the short-term debt rating of General Electric Company by
either Moody's or Standard & Poor's shall cease to be at least "A-2" by Standard
& Poor's or "P-2" by Moody's, such Obligor shall cease to be a Special Obligor
under the Agreement, and (ii) the Seller (or the Servicer on its behalf) may
request in writing from time to time that the Funding Agents designate
additional Obligors as Special Obligors.

   

"Spike Factor" means on any date, the product of (i) the positive difference, if
any,

between (a) the highest Dilution Ratio for any calendar month during the twelve
most recent calendar months and (b) the arithmetic average of the Dilution
Ratios for such twelve months, multiplied by (ii) (a) the highest Dilution Ratio
for any calendar month during the twelve most recent calendar months, divided by
(b) the arithmetic average of the Dilution Ratios for such twelve months.

   

"Standard & Poor's" means Standard & Poor's Ratings Service, a division of The

McGraw-Hill Companies, Inc.

   

"Sub-Servicer" has the meaning set forth in Section 4.1(d) of this Agreement.

   

"Subsidiary" means, as to any Person, a corporation, partnership, limited
liability company

or other entity of which shares of stock of each class or other interests having
ordinary voting power (other than stock or other interests having such power
only by reason of the happening of a contingency) to elect a majority of the
Board of Directors or other managers of such entity are at the time owned, or
management of which is otherwise controlled: (a) by such Person, (b) by one or
more Subsidiaries of such Person or (c) by such Person and one or more
Subsidiaries of such Person.

   

"Tangible Net Worth" means, with respect to Sequa, calculated each fiscal
quarter for

 

Sequa, (a) the sum of (i) the outstanding preferred stock of Sequa, (ii) the
outstanding common stock of Sequa, (iii) the capital in excess of par for Sequa,
and (iv) the retained earnings for Sequa, less (b) the sum of (i) the cost of
treasury stock for Sequa, (ii) any non-cash unusual, extraordinary and
non-recurring costs for Sequa during such fiscal quarter, (iii) the aggregate
amount of Sequa's goodwill, trademarks, tradenames, patents and debt issuance
costs and (iv) the gain on the sale of Atlantic Research Corporation, a Delaware
corporation.

     

"Termination Day" means: (a) each day on which the conditions set forth in
Section 2 of

Exhibit II

to this Agreement are not satisfied or (b) each day that occurs on or after the
Facility Termination Date.    

"Termination Event" has the meaning specified in Exhibit V to this Agreement.

   

"Termination Fee" means, for any Yield Period during which a Termination Day
occurs,

The amount, if any, by which: (a) the additional Discount (calculated without
taking into account any Termination Fee or any shortened duration of such Yield
Period pursuant to the definition thereof) that would have accrued during such
Yield Period on the reductions of Capital relating to such Yield Period had such
reductions not been made, exceeds (b) the income, if any, received by the
applicable Purchaser from investing the proceeds of such reductions of Capital,
as determined by the applicable Funding Agent, which determination shall be
binding and conclusive for all purposes, absent manifest error.

   

"Total Reserves" means, at any time the sum of: (a) the Yield Reserve, plus (b)
Servicing

Fee Reserve, plus (c) the greater of (i) the sum of (A) the Loss Reserve plus
(B) the Dilution Reserve and (ii) the Concentration Reserve.

   

Transaction Documents

" means this Agreement, the Lock-Box Agreement(s), the

"Concentration Account Agreements, the Liquidation Account Agreement, each of
the Fee Letters, the Sale Agreement and all other certificates, instruments, UCC
financing statements, reports, notices, agreements and documents executed or
delivered under or in connection with this Agreement, in each case as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with this Agreement.

   

"Transfer Supplement" has the meaning set forth in Section 6.3(e) of this
Agreement.

   

"UCC" means the Uniform Commercial Code as from time to time in effect in the

Applicable jurisdiction.

   

"Unmatured Purchase and Sale Termination Event" means any event which, with the

Giving of notice or lapse of time, or both, would constitute a Purchase and Sale
Termination Event.

   

"Unmatured Termination Event" means an event which, with the giving of notice or
lapse

Of time, or both, would constitute a Termination Event.

 

 

"Yield Period" means, (a) with respect to each Portion of Capital funded by the
issuance

Of Notes (i) initially the period commencing on (and including) the date of the
initial purchase or funding of such Portion of Capital and ending on (and
including) the last day of the current calendar month, and (ii) thereafter, each
period commencing on (and including) the first day after the last day of the
immediately preceding Yield Period for such Portion of Capital and ending on
(and including) the last day of the current calendar month, and (b) with respect
to any Portion of Capital not funded by the issuance of Notes, (i) initially the
period commencing on (and including) the date of the initial purchase or funding
of such Portion of Capital and ending such number of days later (including a
period of one day) as the applicable Funding Agent shall select, and (ii)

thereafter, each period commencing on the last day of the immediately preceding
Yield Period for such Portion of Capital and ending such number of days later
(including a period of one day) as the applicable Funding Agent shall select;
provided, that

   

(a)     any Yield Period (other than of one day) which would otherwise end on a

 

day which is not a Business Day shall be extended to the next succeeding
Business Day; provided, however, if Discount in respect of such Yield Period is
computed by reference to the Eurodollar Rate, and such Yield Period would
otherwise end on a day which is not a Business Day, and there is no subsequent
Business Day in the same calendar month as such day, such Yield Period shall end
on the next preceding Business Day;

   

(b)     in the case of any Yield Period of one day, (A) if such Yield Period is
the

initial Yield Period for a purchase hereunder (other than a reinvestment), such
Yield Period shall be the day of such purchase; (B) any subsequently occurring
Yield Period which is one day shall, if the immediately preceding Yield Period
is more than one day, be the last day of such immediately preceding Yield
Period, and, if the immediately preceding Yield Period is one day, be the day
next following such immediately preceding Yield Period; and (C) if such Yield
Period occurs on a day immediately preceding a day which is not a Business Day,
such Yield Period shall be extended to the next succeeding Business Day; and

   

(c)     in the case of any Yield Period for any Portion of Capital which
commences

before the Facility Termination Date and would otherwise end on a date occurring
after the Facility Termination Date, such Yield Period shall end on such
Facility Termination Date and the duration of each Yield Period which commences
on or after the Facility Termination Date shall be of such duration as shall be
selected by the applicable Funding Agent.

   

"Yield Reserve" means, at any time:



( BR x 1.5(DSO) x Capital)

360

 

 

where:





BR

=

the Base Rate in effect at such time, and

DSO

=

Days' Sales Outstanding.





 

Other Terms

. All accounting terms not specifically defined herein shall be construed in

accordance with generally accepted accounting principles. All terms used in
Article 9 of the UCC in the State of New York, and not specifically defined
herein, are used herein as defined in such Article 9. Unless the context
otherwise requires, "or" means "and/or," and "including" (and with correlative
meaning "include" and "includes") means including without limiting the
generality of any description preceding such term.

EXHIBIT II
CONDITIONS OF PURCHASES

   

1.  Conditions Precedent to Initial Purchase. The initial purchase under this
Agreement is

subject to the following conditions precedent that the Funding Agents shall have
received on or before the date of such initial purchase, each in form and
substance (including the date thereof) satisfactory to the Funding Agents:

   

(a)  A counterpart of this Agreement and the other Transaction Documents duly
executed

by the parties thereto.

     

(b)  Certified copies of: (i) the resolutions of the Board of Directors of each
of the Seller,

the Originators and Sequa authorizing the execution, delivery and performance by
the Seller, each Originator and Sequa, as the case may be, of this Agreement and
the other Transaction Documents to which it is a party; (ii) all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and the other Transaction Documents and (iii) the
certificate of incorporation and by-laws of the Seller, each Originator and
Sequa.

     

(c)  A certificate of the Secretary or Assistant Secretary of the Seller, each
Originator and

Sequa certifying the names and true signatures of its officers who are
authorized to sign this Agreement and the other Transaction Documents. Until the
Funding Agents receive a subsequent incumbency certificate from the Seller, each
Originator or Sequa, as the case may be, the Funding Agents shall be entitled to
rely on the last such certificate delivered to them by the Seller, such
Originator or Sequa, as the case may be.

     

(d)  Acknowledgment copies, or time stamped receipt copies, of proper financing

Statements, duly filed on or before the date of such initial purchase under the
UCC of all jurisdictions that any Funding Agent may deem necessary or desirable
in order to perfect the interests of the Seller, Sequa and the Collateral Agent,
for the benefit of the Purchasers, contemplated by this Agreement and the Sale
Agreement.

     

(e)  Acknowledgment copies, or time-stamped receipt copies, of proper financing

statements, if any, necessary to release all security interests and other rights
of any Person in the Receivables, the Contracts or the Related Security
previously granted by any Originator, Sequa or the Seller (other than any such
security interests and other rights previously granted by any such Person in
favor of LSFC in connection with the Original Agreement).

     

(f)  Completed UCC search reports, dated on or shortly before the date of the
initial

purchase hereunder, listing the financing statements filed in all applicable
jurisdictions referred to in subsection (e) above that name any Originator or
the Seller as debtor, together with copies of such other financing statements,
and similar search reports with respect to judgment liens, federal tax liens and
liens of the Pension Benefit Guaranty Corporation in such jurisdictions, as any
Funding Agent may request, showing no Adverse Claims on any Pool Assets.

 

 

 

(g)  copies of the executed (i) Lock-Box Agreement(s) with the Lock-Box Bank(s),
(ii)

Concentration Account Agreements with the Concentration Account Banks and (iii)
Liquidation Account Agreement with the Liquidation Account Bank.

     

(h)  Favorable opinions from (i) Cahill Gordon & Reindell LLP, as counsel for
the Seller

and the Servicer, dated as of the Closing Date and addressed to the Collateral
Agent, each Purchaser, each Liquidity Bank and each Funding Agent, covering
matters, including, but not limited to, bankruptcy, UCC, enforceability and such
other matters as any Funding Agent may reasonably request and (ii) in-house
counsel to the Seller, each Originator and the Servicer, dated as of the Closing
Date and addressed to the Collateral Agent, each Purchaser, each Liquidity Bank
and each Funding Agent, covering matters, including, but not limited to, general
corporate matters related to each such Person and such other matters as any
Funding Agent may reasonably request, in each case, in form and substance
reasonably satisfactory to the Funding Agents.

     

(i)  Satisfactory results of a review and audit (performed by representatives of
the Funding

Agents) of the Servicer's collection, operating and reporting systems, the
Credit and Collection Policy of each Originator, historical receivables data and
accounts, including satisfactory results of a review of the Servicer's operating
location(s) and satisfactory review and approval of the Eligible Receivables in
existence on the date of the initial purchase under this Agreement.

     

(j)  A pro forma Monthly Report representing the performance of the Receivables
Pool

for the calendar month before closing.

     

(k)  Evidence of payment by the Seller of all accrued and unpaid fees (including
those

contemplated by the Fee Letters), costs and expenses to the extent then due and
payable on the date thereof, including any such costs, fees and expenses arising
under or referenced in Section 6.4 of this Agreement and each Fee Letter.

     

(l)  Each Fee Letter duly executed by the Seller and the Servicer.

     

(m)  Good standing certificates with respect to each of the Seller, the
Originators and the

Servicer issued by the Secretary of State (or similar official) of the state of
each such Person's organization and principal place of business.

     

(n)  To the extent required by each CP Conduit Purchaser's commercial paper
program,

letters from each of the Rating Agencies then rating the Notes of such CP
Conduit Purchaser confirming the rating of such Notes after giving effect to the
transaction contemplated by this Agreement and the other Transaction Documents.

     

(o)  A file (computer generated or otherwise) containing all information with
respect to

the Receivables as any Funding Agent may reasonably request.

     

(p)  Such other approvals, opinions or documents as any Funding Agent may
reasonably

request.



 

2.  Conditions Precedent to All Purchases and Reinvestments. Each purchase
(except as

to clause (a), including the initial purchase) and each reinvestment shall be
subject to the further conditions precedent that:

     

(a)  in the case of each purchase, the Servicer shall have delivered to each
Funding Agent

on or before such purchase, in form and substance satisfactory to each Funding
Agent, a completed pro forma Monthly Report to reflect the level of Capital and
related reserves after such subsequent purchase; and

     

(b)  on the date of such purchase or reinvestment the following statements shall
be true

(and acceptance of the proceeds of such purchase or reinvestment shall be deemed
a representation and warranty by the Seller that such statements are then true):

       

(i)  the representations and warranties contained in Exhibit III to this
Agreement

 

are true and correct in all material respects on and as of the date of such
purchase or reinvestment as though made on and as of such date; and

       

(ii)  no event has occurred and is continuing, or would result from such
purchase or

 

reinvestment, that constitutes a Termination Event or an Unmatured Termination
Event.



EXHIBIT III
REPRESENTATIONS AND WARRANTIES

     

1.  Representations and Warranties of the Seller. The Seller represents and
warrants as

follows:

     

(a)  The Seller is a corporation duly incorporated, validly existing and in good
standing

under the laws of the State of New York, and is duly qualified to do business
and is in good standing as a foreign corporation in every jurisdiction where the
nature of its business requires it to be so qualified, except where the failure
to be so qualified would not have a Material Adverse Effect.

     

(b)  The execution, delivery and performance by the Seller of this Agreement and
the

other Transaction Documents to which it is a party, including its use of the
proceeds of purchases and reinvestments: (i) are within its corporate powers;
(ii) have been duly authorized by all necessary corporate action; (iii) do not
contravene or result in a default under or conflict with: (A) its charter or
by-laws, (B) any law, rule or regulation applicable to it, (C) any indenture,
loan agreement, mortgage, deed of trust or other agreement or instrument to
which it is a party or by which it is bound, or (D) any order, writ, judgment,
award, injunction or decree binding on or affecting it or any of its property;
and (iv) do not result in or require the creation of any Adverse Claim upon or
with respect to any of its properties. This Agreement and the other Transaction
Documents to which it is a party have been duly executed and delivered by the
Seller.

     

(c)  No authorization, approval or other action by, and no notice to or filing
with, any

Governmental Authority or other Person is required for its due execution,
delivery and performance by the Seller of this Agreement or any other
Transaction Document to which it is a party, other than the Uniform Commercial
Code filings referred to in Exhibit II to this Agreement and other filings
required by the Securities and Exchange Commission, all of which shall have been
filed on or before the date of the first purchase hereunder.

     

(d)  Each of this Agreement and the other Transaction Documents to which the
Seller is

a party constitutes its legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws from time to time in effect affecting the enforcement of creditors'
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.

     

(e)  There is no pending or, to the Seller's best knowledge, threatened action
or proceeding

affecting the Seller or any of its properties before any Governmental Authority
or arbitrator.

     

(f)  No proceeds of any purchase or reinvestment will be used by the Seller to
acquire any

equity security of a class that is registered pursuant to Section 12 of the
Securities Exchange Act of 1934.

   

 

 

 

(g)  The Seller is the legal and beneficial owner of the Pool Receivables and
Related

Security, free and clear of any Adverse Claim. Upon each purchase or
reinvestment, the Collateral Agent, for the benefit of the Purchasers, shall
acquire a valid and enforceable perfected undivided percentage ownership or
security interest, to the extent of the Purchased Interest, in each Pool
Receivable then existing or thereafter arising and in the Related Security,
Collections and other proceeds with respect thereto, free and clear of any
Adverse Claim. This Agreement creates a security interest in favor of the
Collateral Agent, for the benefit of the Purchasers, in the Pool Assets, and the
Collateral Agent (for the benefit of the Purchasers) has a first priority
perfected security interest in the Pool Assets, free and clear of any Adverse
Claims. No effective financing statement or other instrument similar in effect
covering any Pool Asset is on file in any recording office, except those filed
in favor of the Collateral Agent (for the benefit of the Purchasers) relating to
this Agreement.

   

(h)  Each Monthly Report (if prepared by the Seller or one of its Affiliates, or
to the extent

that information contained therein is supplied by the Seller or an Affiliate),
information, exhibit, financial statement, document, book, record or report
furnished or to be furnished at any time by or on behalf of the Seller to the
Funding Agents or any Purchaser in connection with this Agreement or any other
Transaction Document to which it is a party is or will be complete and accurate
in all material respects as of its date or as of the date so furnished,

     

(i)  The Seller's location (as such term is used in the UCC) and the office
where it keeps its

records concerning the Receivables are located at the address referred to in
Sections 1(b) and 2(b) of Exhibit IV to this Agreement.

     

(j)  The names and addresses of all the Lock-Box Banks, together with the
account numbers

of the Lock-Box Accounts at such Lock-Box Banks, are specified in Schedule II to
this Agreement (or at such other Lock-Box Banks and/or with such other Lock-Box
Accounts as have been notified to the Funding Agents in accordance with this
Agreement) and all Lock-Box Accounts are subject to Lock-Box Agreements.

     

(k)  The Seller is not in violation of any order of any court, arbitrator or
Governmental

Authority.

     

(l)  No proceeds of any purchase or reinvestment will be used for any purpose
that violates

any applicable law, rule or regulation, including Regulations T, U or X of the
Federal Reserve Board.

     

(m)  Each Pool Receivable included as an Eligible Receivable in the calculation
of the Net

Receivables Pool Balance is an Eligible Receivable.

     

(n)  No event has occurred and is continuing, or would result from a purchase in
respect

of, or reinvestment in respect of, the Purchased Interest or from the
application of the proceeds therefrom, that constitutes a Termination Event or
an Unmatured Termination Event.



 

 

 

(o)  The Seller has complied in all material respects with the Credit and
Collection Policy

of each Originator with regard to each Receivable originated by such Originator.

     

(p)  The Seller has complied in all material respects with all of the terms,
covenants and

agreements contained in this Agreement and the other Transaction Documents that
are applicable to it.

     

(q)  The Seller's complete corporate name is set forth in the preamble to this
Agreement,

and it does not use and has not during the last five years used any other
corporate name, trade name, doing-business name or fictitious name, except as
set forth on Schedule III to this Agreement and except for names first used
after the date of this Agreement and set forth in a notice delivered to the
Collateral Agent pursuant to Section 1(k)(iv) of Exhibit IV to this Agreement.

     

(r)  The Seller is not an "investment company," or a company "controlled" by an

"investment company" within the meaning of the Investment Company Act of 1940,
as amended. In addition, the Seller is not a "holding company," a "subsidiary
company" of a "holding company" or an "affiliate" of a "holding company" or of a
"subsidiary company" of a "holding company" within the meaning of the Public
Utility Holding Company Act of 1935, as amended.

     

(s)  [Reserved].

     

(t)  Each Pool Receivable of an Obligor, which is not a resident of the United
States, is not

(and shall not at any time be) subject to any currency controls imposed by any
Governmental Authority under the laws of which such Obligor is organized or a
political subdivision thereof, which currency controls restrict the ability of
such Obligor to pay its obligations in connection with such Pool Receivable.

     

2.  Representations and Warranties of Sequa (including in its capacity as the
Servicer).

Sequa, individually and in its capacity as the Servicer, represents and warrants
as follows:

     

(a)  Sequa is a corporation duly incorporated, validly existing and in good
standing under

the laws of the State of Delaware, and is duly qualified to do business and is
in good standing as a foreign corporation in every jurisdiction where the nature
of its business requires it to be so qualified, except where the failure to be
so qualified would not have a Material Adverse Effect.

     

(b)  The execution, delivery and performance by Sequa of this Agreement and the
other

Transaction Documents to which it is a party, including the Servicer's use of
the proceeds of purchases and reinvestments: (i) are within its corporate
powers; (ii) have been duly authorized by all necessary corporate action; (iii)
do not contravene or result in a default under or conflict with: (A) its charter
or by-laws, (B) any law, rule or regulation applicable to it, (C) any indenture,
loan agreement, mortgage, deed of trust or other material agreement or
instrument to which it is a party or by which it is bound, or (D) any order,
writ, judgment, award, injunction or decree binding on or affecting it or any of
its property; and (iv) do not result in or require the creation of any Adverse
Claim upon or with respect to any of its properties. This Agreement and the
other Transaction Documents to which Sequa is a party have been duly executed
and delivered by Sequa.



 

(c)  No authorization, approval or other action by, and no notice to or filing
with any

Governmental Authority or other Person, is required for the due execution,
delivery and performance by Sequa of this Agreement or any other Transaction
Document to which it is a party.

     

(d)  Each of this Agreement and the other Transaction Documents to which Sequa
is a

party constitutes the legal, valid and binding obligation of Sequa enforceable
against Sequa in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar laws from
time to time in effect affecting the enforcement of creditors' rights generally
and by general principles of equity, regardless of whether such enforceability
is considered in a proceeding in equity or at law.

     

(e)  The balance sheets of Sequa and its consolidated Subsidiaries as at
December 31, 2003,

and the related statements of income and retained earnings for the fiscal year
then ended, copies of which have been furnished to the Funding Agent, fairly
present the financial condition of Sequa and its consolidated Subsidiaries as at
such date and the results of the operations of Sequa and its Subsidiaries for
the period ended on such date, all in accordance with generally accepted
accounting principles consistently applied, and since December 31, 2003 there
has been no event or circumstances which have had a Material Adverse Effect.

     

(f)  Except as disclosed in the most recent audited financial statements of
Sequa furnished

to the Funding Agent, there is no pending or, to its best knowledge, threatened
action or proceeding affecting it or any of its Subsidiaries before any
Governmental Authority or arbitrator that could have a Material Adverse Effect.

     

(g)  Each Monthly Report (if prepared by Sequa or one of its Affiliates, or to
the extent

that information contained therein is supplied by Sequa or an Affiliate),
information, exhibit, financial statement, document, book, record or report
furnished or to be furnished at any time by or on behalf of the Servicer to the
Funding Agents or any Purchaser in connection with this Agreement or any other
Transaction Document to which it is a party is or will be complete and accurate
in all material respects as of its date or (except as otherwise disclosed to the
Funding Agents at such time) as of the date so furnished.

     

(h)  Sequa is not in violation of any order of any court, arbitrator or
Governmental

Authority, which could have a Material Adverse Effect.

     

(i)  The Servicer has complied in all material respects with the Credit and
Collection

Policy of each Originator with regard to each Receivable originated by such
Originator.

EXHIBIT IV
COVENANTS

     

1.  Covenants of the Seller. Until the latest of the Facility Termination Date,
the date on

which no Capital of or Discount in respect of the Purchased Interest shall be
outstanding or the date all other amounts owed by the Seller under this
Agreement to the Collateral Agent, each Purchaser, each Funding Agent and any
other Indemnified Party or Affected Person shall be paid in full:

     

(a)  Compliance with Laws, Etc. The Seller shall comply in all material respects
with all

applicable laws, rules, regulations and orders, and preserve and maintain its
corporate existence, rights, franchises, qualifications and privileges, except
to the extent that the failure so to comply with such laws, rules and
regulations or the failure so to preserve and maintain such rights, franchises,
qualifications and privileges would not have a Material Adverse Effect.

     

(b)  Offices, Records and Books of Account, Etc. The Seller: (i) shall keep its
principal

place of business and chief executive office (as such terms or similar terms are
used in the UCC) and the office where it keeps its records concerning the
Receivables at the address of the Seller set forth under its name on the
signature page to this Agreement or, pursuant to clause (k)(iv) below, at any
other locations in jurisdictions where all actions reasonably requested by the
Funding Agents to protect and perfect the interest of the Collateral Agent, for
the benefit of the Purchasers, in the Receivables and related items (including
the Pool Assets) have been taken and completed and (ii) shall provide the
Collateral Agent and each Funding Agent with at least 15 days' written notice
before making any change in the Seller's name or making any other change in the
Seller's identity or corporate structure (including a Change in Control) that
could render any UCC financing statement filed in connection with this Agreement
"seriously misleading" as such term (or similar term) is used in the UCC; each
notice to the Collateral Agent and each Funding Agent pursuant to this sentence
shall set forth the applicable change and the effective date thereof. The Seller
also will maintain and implement (or cause the Servicer to maintain and
implement) administrative and operating procedures (including an ability to
recreate records evidencing Receivables and related Contracts in the event of
the destruction of the originals thereof), and keep and maintain (or cause the
Servicer to keep and maintain) all documents, books, records, computer tapes and
disks and other information reasonably necessary or advisable for the collection
of all Receivables (including records adequate to permit the daily
identification of each Receivable and all Collections of and adjustments to each
existing Receivable).

     

(c)  Performance and Compliance with Contracts and Credit and Collection
Policy.  The

Seller shall (and shall cause the Servicer to) fully comply in all material
respects with the applicable Credit and Collection Policies with regard to each
Receivable and the related Contract.

     

(d)  Ownership Interest, Etc. The Seller shall (and shall cause the Servicer
to), at its

expense, take all action necessary or desirable to establish and maintain a
valid and enforceable undivided percentage ownership or security interest, to
the extent of the Purchased Interest, in the Pool Receivables, the Related
Security and Collections with respect thereto, and a first priority perfected
security interest in the Pool Assets, in each case free and clear of any Adverse

 

 

Claim, in favor of the Collateral Agent, for the benefit of the Purchasers,
including taking such action to perfect, protect or more fully evidence the
interest of the Collateral Agent, for the benefit of the Purchasers, as any
Funding Collateral Agent may reasonably request.

   

(e)  Sales, Liens, Etc. The Seller shall not sell, assign (by operation of law
or otherwise) or

otherwise dispose of, or create or suffer to exist any Adverse Claim upon or
with respect to, any or all of its right, title or interest in, to or under any
Pool Assets (including the Seller's undivided interest in any Receivable,
Related Security or Collections, or upon or with respect to any account to which
any Collections of any Receivables are sent), or assign any right to receive
income in respect of any items contemplated by this paragraph.

     

(f)  Extension or Amendment of Receivables. Except as provided in this
Agreement, the

Seller shall not, and shall not permit the Servicer to, extend the maturity or
adjust the Outstanding Balance or otherwise modify the terms of any Pool
Receivable, or amend, modify or waive any term or condition of any related
Contract.

   

(g)  Change in Credit and Collection Policy. The Seller shall not make (or
permit any

Originator to make) any material change in the character of its business or in
any Credit and Collection Policy, or any change in any Credit and Collection
Policy that would adversely affect the collectibility of the Receivables Pool or
the enforceability of any related Contract or the ability of the Seller or
Servicer to perform its obligations under any related Contract or under this
Agreement.

   

(h)  Audits. (i) The Seller shall (and shall cause each Originator to)(a) prior
to the

occurrence of a Termination Event or an Unmatured Termination Event, from time
to time (but no more frequently than annually) during regular business hours as
reasonably requested in advance by any Funding Agent or (b) at any time on and
after the occurrence of a Termination Event or an Unmatured Termination Event
or, if in the opinion of the Collateral Agent reasonable grounds for insecurity
exist with respect to the collectibility of the Pool Receivables or with respect
to the Seller's performance or ability to perform its obligations under this
Agreement, permit such Funding Agent, or its agents or representatives: (A) to
examine and make copies of and abstracts from all books, records and documents
(including computer tapes and disks) in the possession or under the control of
the Seller (or any Originator) relating to Receivables and the Related Security,
including the related Contracts, and (B) to visit the offices and properties of
the Seller and each Originator for the purpose of examining such materials
described in clause (i)(A) above, and to discuss matters relating to Receivables
and the Related Security or the Seller's, Sequa's or such Originator's
performance under the Transaction Documents or under the Contracts with any of
the officers, employees, agents or contractors of the Seller, Sequa or such
Originator having knowledge of such matters; and (ii) without limiting the
provisions of clause (i) next above, from time to time during regular business
hours, upon five Business Days prior written notice from such Funding Collateral
Agent, permit certified public accountants or other auditors acceptable to the
Collateral Agent to conduct a review of the Seller's or any Originator's books
and records, at the Seller's or such Originator's expense (as the case may be),
with respect to the Receivables.



 

 

 

(i)  Change in Lock-Box Banks, Lock-Box Accounts and Payment Instructions to
Obligors.

The Seller shall not, and shall not permit the Servicer or any Originator to,
add or terminate any bank as a Lock-Box Bank or any account as a Lock-Box
Account from those listed in Schedule II to this Agreement, or make any change
in its instructions to Obligors regarding payments to be made to the Seller,
such Originator, the Servicer or any Lock-Box Account (or related post office
box), unless the Collateral Agent and each Funding Agent shall have consented
thereto in writing and the Collateral Agent and each Funding Agent shall have
received copies of all agreements and documents (including Lock-Box Agreements)
that it may request in connection therewith.

   

(j)  Deposits to Lock-Box Accounts. The Seller shall (or shall cause the
Servicer to): (i)

instruct all Obligors to make payments of all Receivables to one or more
Lock-Box Accounts or to post office boxes to which only Lock-Box Banks have
access (and shall instruct the Lock-Box Banks to cause all items and amounts
relating to such Receivables received in such post office boxes to be removed
and deposited into a Lock-Box Account on a daily basis), and (ii) deposit, or
cause to be deposited, any Collections received by it, the Servicer or any
Originator into Lock-Box Accounts not later than one (1) Business Day after
receipt thereof. Each Lock-Box Account, Concentration Account and the
Liquidation Account shall at all times be subject to a Lock-Box Agreement, a
Concentration Account Agreement and a Liquidation Account Agreement,
respectively. The Seller will not (and will not permit the Servicer to) deposit
or otherwise credit, or cause or permit to be so deposited or credited, to any
Lock-Box Account cash or cash proceeds other than Collections.

   

(k)  Reporting Requirements. The Seller will provide to the Collateral Agent and
each

Funding Agent (in multiple copies, if requested by the Collateral Agent or any
Funding Agent) the following:

     

(i)  as soon as available and in any event within 95 days after the end of each
fiscal

 

year of the Seller, a copy of the annual report for such year for the Seller,
containing unaudited financial statements for such year certified as to accuracy
by the chief financial officer or treasurer of the Seller;

     

(ii)  as soon as possible and in any event within five days after the occurrence
of

 

each Termination Event or Unmatured Termination Event, a statement of the chief
financial officer of the Seller setting forth details of such Termination Event
or Unmatured Termination Event and the action that the Seller has taken and
proposes to take with respect thereto;

     

(iii)  promptly after the filing or receiving thereof, copies of all reports and
notices

 

that the Seller or any Affiliate files under ERISA with the Internal Revenue
Service, the Pension Benefit Guaranty Corporation or the U.S. Department of
Labor or that the Seller or any Affiliate receives from any of the foregoing or
from any multiemployer plan (within the meaning of Section 4001(a)(3) of ERISA)
to which the Seller or any of its Affiliates is or was, within the preceding
five years, a contributing employer, in each case in respect of the assessment
of withdrawal liability or an event or condition that could, in the aggregate,
result in the imposition of liability on the Seller and/or any such Affiliate;

     

(iv)  at least fifteen days before any change in the Seller's name or any other
change

 

requiring the amendment of UCC financing statements, a notice setting forth such
changes and the effective date thereof;

   

(v)  promptly after the Seller obtains knowledge thereof, notice of any: (A)
material

 

litigation, investigation or proceeding that may exist at any time between the
Seller and any Person or (B) material litigation or proceeding relating to any
Transaction Document;

   

(vi)  promptly after the occurrence thereof, notice of a material adverse change
in

 

the business, operations, property or financial or other condition of the
Seller, the Servicer or any Originator; and

   

(vii)  such other information respecting the Receivables or the condition or

 

operations, financial or otherwise, of the Seller or any of its Affiliates as
the Collateral Agent or any Funding Agent may from time to time reasonably
request.

       

(l)  Certain Agreements. Without the prior written consent of the Collateral
Agent and each

Funding Agent, the Seller will not (and will not permit any Originator to)
amend, modify, waive, revoke or terminate any Transaction Document to which it
is a party or any provision of Seller's certificate of incorporation or by-laws.

     

(m)  Restricted Payments. (i) Except pursuant to clause (ii) below, the Seller
will not:

(A) purchase or redeem any shares of its capital stock, (B) declare or pay any
dividend or set aside any funds for any such purpose, (C) prepay, purchase or
redeem any Debt, (D) lend or advance any funds or (E) repay any loans or
advances to, for or from any of its Affiliates (the amounts described in clauses
(A) through (E) being referred to as "Restricted Payments").

     

(ii)  Subject to the limitations set forth in clause (iii) below, the Seller may
make Restricted

Payments so long as such Restricted Payments are made only in one or more of the
following ways: (A) the Seller may make cash payments (including prepayments) on
the Company Notes in accordance with its terms, and (B) if no amounts are then
outstanding under the Company Notes, the Seller may declare and pay dividends.

     

(iii)  The Seller may make Restricted Payments only out of the funds it receives
pursuant

to Sections 1.4(b)(ii) and (iv) of this Agreement. Furthermore, the Seller shall
not pay, make or declare: (A) any dividend if, after giving effect thereto, the
Seller's tangible net worth would be less than $50,000,000, or (B) any
Restricted Payment (including any dividend) if, after giving effect thereto, any
Termination Event or Unmatured Termination Event shall have occurred and be
continuing.

   

 

 

 

(n)  Other Business. The Seller will not: (i) engage in any business other than
the

transactions contemplated by the Transaction Documents; (ii) create, incur or
permit to exist any Debt of any kind (or cause or permit to be issued for its
account any letters of credit or bankers' acceptances) other than pursuant to
this Agreement or the Company Notes; or (iii) form any Subsidiary or make any
investments in any other Person; provided, however, that the Seller shall be
permitted to incur minimal obligations to the extent necessary for the
day-to-day operations of the Seller (such as expenses for stationery, audits,
maintenance of legal status, etc.).

 



(o)  Use of Seller's Share of Collections. The Seller shall apply the Seller's
Share of

Collections to make payments in the following order of priority: (i) the payment
of its expenses (including all obligations payable to the Purchasers, the
Funding Agents and the Collateral Agent under this Agreement and under the
applicable Fee Letters); (ii) the payment of accrued and unpaid interest on the
Company Notes; and (iii) other legal and valid corporate purposes.

 



(p)  Tangible Net Worth. The Seller will not permit its tangible net worth, at
any time, to

be less than $50,000,000.

 



2.  Covenants of the Servicer and Sequa. Until the latest of the Facility
Termination Date,

the date on which no Capital of or Discount in respect of the Purchased Interest
shall be outstanding or the date all other amounts owed by the Seller under this
Agreement to the Purchasers, the Funding Agents and the Collateral Agent and any
other Indemnified Party or Affected Person shall be paid in full:

 



(a)  Compliance with Laws, Etc. The Servicer and, to the extent that it ceases
to be the

Servicer, Sequa shall comply (and shall cause each Originator to comply) in all
material respects with all applicable laws, rules, regulations and orders, and
preserve and maintain its corporate existence, rights, franchises,
qualifications and privileges, except to the extent that the failure so to
comply with such laws, rules and regulations or the failure so to preserve and
maintain such existence, rights, franchises, qualifications and privileges would
not have a Material Adverse Effect.

 



(b)  Records and Books of Account, Etc. The Servicer and, to the extent that it
ceases to be

the Servicer, Sequa, also will (and will cause each Originator to) maintain and
implement administrative and operating procedures (including an ability to
recreate records evidencing Receivables and related Contracts in the event of
the destruction of the originals thereof), and keep and maintain all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Receivables (including records
adequate to permit the daily identification of each Receivable and all
Collections of and adjustments to each existing Receivable).

 

 

 

(c)  Change in Credit and Collection Policy. The Servicer and, to the extent
that it ceases to

be the Servicer, Sequa, shall not make (and shall not permit any Originator to
make) any material change in the character of its business or in any Credit and
Collection Policy, or any change in any Credit and Collection Policy that would
adversely affect the collectibility of the Receivables Pool or the
enforceability of any related Contract or the ability of the Seller or Servicer
to perform its obligations under any related Contract or under this Agreement.

 



(d)  Audits. (i) The Servicer and, to the extent that it ceases to be the
Servicer, Sequa, shall

(and shall cause each Originator to)(a) prior to the occurrence of a Termination
Event or an Unmatured Termination Event, from time to time (but no more
frequently than annually) during regular business hours as reasonably requested
in advance by any Funding Agent or (b) at any time on and after the occurrence
of a Termination Event or an Unmatured Termination Event or, if in the opinion
of any Funding Agent reasonable grounds for insecurity exist with respect to the
collectibility of the Pool Receivables or with respect to the Servicer's
performance or ability to perform its obligations under this Agreement, permit
such Funding Agent, or its agents or representatives: (A) to examine and make
copies of and abstracts from all books, records and documents (including
computer tapes and disks) in its possession or under its control relating to
Receivables and the Related Security, including the related Contracts, and (B)
to visit its offices and properties for the purpose of examining such materials
described in clause (i)(A) above, and to discuss matters relating to Receivables
and the Related Security or its performance hereunder or under the Contracts
with any of its officers, employees, agents or contractors having knowledge of
such matters; and (ii) without limiting the provisions of clause (i) next above,
from time to time during regular business hours, upon five (5) Business Days
prior written notice from the such Funding Agent, permit certified public
accountants or other auditors acceptable to such Funding Agent to conduct, at
Servicer's expense, a review of the Servicer's books and records with respect to
the Receivables.

   

(e)  Deposits to Lock-Box Accounts. The Servicer shall: (i) instruct all
Obligors to make

payments of all Receivables to one or more Lock-Box Accounts or to post office
boxes to which only Lock-Box Banks have access (and shall instruct the Lock-Box
Banks to cause all items and amounts relating to such Receivables received in
such post office boxes to be removed and deposited into a Lock-Box Account on a
daily basis); and (ii) deposit, or cause to be deposited, any Collections
received by it into Lock-Box Accounts not later than one (1) Business Day after
receipt thereof. Each Lock-Box Account, Concentration Account and the
Liquidation Account shall at all times be subject to a Lock-Box Agreement, a
Concentration Account Agreement, and a Liquidation Account Agreement
respectively. The Servicer will not deposit or otherwise credit, or cause or
permit to be so deposited or credited, to any Lock-Box Account cash or cash
proceeds other than Collections.

 

 

 

(f)  Reporting Requirements. Sequa shall provide to the Collateral Agent and
each Funding

Agent (in multiple copies, if requested by the Collateral Agent or any Funding
Agent) the following:

   

(i)  As soon as available and in any event within 50 days after the end of each
of

 

the first three quarters of each fiscal year of Sequa, (a) copies of the
unaudited consolidated balance sheet of Sequa and its consolidated Subsidiaries
as at the end of such quarter, together with unaudited statements of earnings,
stockholders' equity and cash flows for such quarter and the portion of the
fiscal year through such quarter, prepared in accordance with GAAP and certified
by the chief financial officer, treasurer or chief accounting officer of Sequa,
(b) a letter from the chief financial officer, treasurer or chief accounting
officer of Sequa certifying to the best knowledge of such officer, that neither
a Termination Event nor an Unmatured Termination Event has occurred and is
continuing;

   

(ii)  As soon as available and in any event within 95 days after the end of each
fiscal

 

year of Sequa, (a) a copy of the consolidated balance sheet of Sequa and its
consolidated Subsidiaries as at the end of such fiscal year, together with the
related statements of earnings, stockholders' equity and cash flows for such
fiscal year, each prepared in accordance with GAAP applied consistently
throughout the periods reflected therein (Sequa's consolidated balance sheet and
such related statements to be certified without any Impermissible Qualification
by independent certified public accountants of nationally recognized standing),
and (b) a letter from the chief financial officer, treasurer or chief accounting
officer of Sequa certifying to the best knowledge of such officer, that neither
a Termination Event nor an Unmatured Termination Event has occurred and is
continuing, in each case as at the end of each such fiscal year and the date of
delivery of such letter;

   

(iii)  as to the Servicer only, as soon as available and in any event not later
than (i)

 

15 days after the last day of each calendar month, except for the last day of a
fiscal year of Sequa and (ii) 25 days after the last day of each fiscal year of
Sequa, a Monthly Report as of the last day of such month or, within six (6)
Business Days of a request by any Funding Agent, a Monthly Report for such
periods as is specified by any Funding Agent (including on a semi-monthly,
weekly or daily basis);

   

(iv)  promptly after the sending or filing thereof, copies of all reports that
Sequa

 

sends to any of its security holders, and copies of all reports and registration
statements that Sequa or any Subsidiary files with the Securities and Exchange
Commission or any national securities exchange;

 

 

 

 

(v)  promptly after the filing or receiving thereof, copies of all reports and
notices

 

that Sequa or any of its Affiliate files under ERISA with the Internal Revenue
Service, the Pension Benefit Guaranty Corporation or the U.S. Department of
Labor or that such Person or any of its Affiliates receives from any of the
foregoing or from any multiemployer plan (within the meaning of Section
4001(a)(3) of ERISA) to which such Person or any of its Affiliate is or was,
within the preceding five years, a contributing employer, in each case in
respect of the assessment of withdrawal liability or an event or condition that
could, in the aggregate, result in the imposition of liability on Sequa and/or
any such Affiliate;

   

(vi)  promptly after Sequa obtains knowledge thereof, notice of any: (A)
litigation,

 

investigation or proceeding that may exist at any time between Sequa or any of
its Subsidiaries and any Governmental Authority that, if not cured or if
adversely determined, as the case may be, would have a Material Adverse Effect;
(B) litigation or proceeding adversely affecting such Person or any of its
Subsidiaries in which the amount involved is $3,500,000 or more and not covered
by insurance or in which injunctive or similar relief is sought; or (C)
litigation or proceeding relating to any Transaction Document;

   

(vii)  As soon as available and in any event within 100 days after the end of
each

 

fiscal year of the Servicer, the Servicer shall, at the Servicer's expense,
cause a firm of independent public accountants, acceptable to the Collateral
Agent and each Funding Agent, to furnish a report to the Collateral Agent and
each Funding Agent, to the effect that such firm has (i) compared the
information contained in the Monthly Reports delivered during such fiscal year
then ended with the information contained in the Servicer's records and computer
systems for such period, and that, on the basis of such examination and
comparison, such firm is of the opinion that the information contained in the
Monthly Reports reconciles with the information contained in the Servicer's
records and computer systems and that the servicing of the Receivables has been
conducted in compliance with this Agreement, (ii) confirmed the Net Receivables
Pool Balance as of the end of each Yield Period during such fiscal year, (iii)
verified that the Receivables treated by the Servicer as Eligible Receivables in
fact satisfied the requirements of the definition thereof contained in Exhibit I
to this Agreement, and (iv) conducted a "negative confirmation" of a sample of
Receivables and verified that the Servicer's records and computer systems used
in servicing the Receivables contained correct information with regard to due
dates and outstanding balances, except in each case for (a) such exceptions as
such firm shall believe to be immaterial (which exceptions need not be
enumerated) and (b) such other exceptions as shall be set forth in such
statement; and

   

(viii)  such other information respecting the Receivables or the condition or

 

operations, financial or otherwise, of Sequa or any of its Affiliates as the
Collateral Agent or any Funding Agent may from time to time reasonably request.



 

 

 

(g)     Tangible Net Worth. Sequa will not permit its Tangible Net Worth, at any
time, to

be less than $334,125,000.00, determined based on GAAP in effect as of December
3, 2003.

   

3.  Separate Existence. Each of the Seller and Sequa hereby acknowledges that
the

Purchasers, the Funding Agents and the Collateral Agent are entering into the
transactions contemplated by this Agreement and the other Transaction Documents
in reliance upon the Seller's identity as a legal entity separate from Sequa and
its Affiliates. Therefore, from and after the date hereof, each of the Seller
and Sequa shall take all steps specifically required by this Agreement or
reasonably required by the Collateral Agent or any Funding Agent to continue the
Seller's identity as a separate legal entity and to make it apparent to third
Persons that the Seller is an entity with assets and liabilities distinct from
those of Sequa and any other Person, and is not a division of Sequa, its
Affiliates or any other Person. Without limiting the generality of the foregoing
and in addition to and consistent with the other covenants set forth herein,
each of the Seller and Sequa shall take such actions as shall be required in
order that:

   

(a)  The Seller will be a limited purpose corporation whose primary activities
are

 

restricted in its certificate of incorporation to: (i) purchasing or otherwise
acquiring from the Originators, owning, holding, granting security interests or
selling interests in Pool Assets, (ii) entering into agreements for the selling
and servicing of the Receivables Pool, and (iii) conducting such other
activities as it deems necessary or appropriate to carry out its primary
activities;

   

(b)  The Seller shall not engage in any business or activity, or incur any

 

indebtedness or liability, other than as expressly permitted by the Transaction
Documents;

   

(c)  Not less than one member of the Seller's Board of Directors (the
"Independent

 

Director

") shall be an individual who is not a direct, indirect or beneficial
stockholder, officer, director, employee, affiliate, associate or supplier of
Sequa or any of its Affiliates. The certificate of incorporation of the Seller
shall provide that: (i) the Seller's Board of Directors shall not approve, or
take any other action to cause the filing of, a voluntary bankruptcy petition
with respect to the Seller unless the Independent Director shall approve the
taking of such action in writing before the taking of such action, and (ii) such
provision cannot be amended without the prior written consent of the Independent
Director;    

(d)  The Independent Director shall not at any time serve as a trustee in
bankruptcy

 

for the Seller, Sequa or any Affiliate thereof;

   

(e)  Any employee, consultant or agent of the Seller will be compensated from
the

 

Seller's funds for services provided to the Seller. The Seller will not engage
any agents other than its attorneys, auditors and other professionals, and a
servicer and any other agent contemplated by the Transaction Documents for the
Receivables Pool, which servicer will be fully compensated for its services by
payment of the Servicing Fee, and a manager, which manager will be fully
compensated from the Seller's funds;



 

(f)  The Seller will contract with the Servicer to perform for the Seller all
operations

 

required on a daily basis to service the Receivables Pool. The Seller will pay
the Servicer the Servicing Fee pursuant hereto. The Seller will not incur any
material indirect or overhead expenses for items shared with Sequa (or any other
Affiliate thereof) that are not reflected in the Servicing Fee. To the extent,
if any, that the Seller (or any Affiliate thereof) shares items of expenses not
reflected in the Servicing Fee or the manager's fee, such as legal, auditing and
other professional services, such expenses will be allocated to the extent
practical on the basis of actual use or the value of services rendered, and
otherwise on a basis reasonably related to the actual use or the value of
services rendered; it being understood that Sequa shall pay all expenses
relating to the preparation, negotiation, execution and delivery of the
Transaction Documents, including legal, rating agency and other fees;

   

(g)  The Seller's operating expenses will not be paid by Sequa or any other
Affiliate

 

thereof;

   

(h)  All of the Seller's business correspondence and other communications shall
be

 

conducted in the Seller's own name and on its own separate stationery;

   

(i)  The Seller's books and records will be maintained separately from those of

 

Sequa and any other Affiliate thereof;

   

(j)  All financial statements of Sequa or any Affiliate thereof that are
consolidated

 

to include Seller will contain detailed notes clearly stating that: (i) a
special purpose corporation exists as a Subsidiary of Sequa, and (ii) the
Originators have sold receivables and other related assets to such special
purpose Subsidiary that, in turn, has sold undivided interests therein to
certain financial institutions and other entities;

   

(k)  The Seller's assets will be maintained in a manner that facilitates their

 

identification and segregation from those of Sequa or any Affiliate thereof;

   

(l)  The Seller will strictly observe corporate formalities in its dealings with
Sequa

 

or any Affiliate thereof, and funds or other assets of the Seller will not be
commingled with those of Sequa or any Affiliate thereof except as permitted by
this Agreement in connection with servicing the Pool Receivables. The Seller
shall not maintain joint bank accounts or other depository accounts to which
Sequa or any Affiliate thereof (other than Sequa in its capacity as the
Servicer) has independent access. The Seller is not named, and has not entered
into any agreement to be named, directly or indirectly, as a direct or
contingent beneficiary or loss payee on any insurance policy with respect to any
loss relating to the property of Sequa or any Subsidiary or other Affiliate of
Sequa. The Seller will pay to the appropriate Affiliate the marginal increase
or, in the absence of such increase, the market amount of its portion of the
premium payable with respect to any insurance policy that covers the Seller and
such Affiliate; and

 



 

 

 

(m)  The Seller will maintain arm's-length relationships with Sequa (and any

 

Affiliate thereof). Any Person that renders or otherwise furnishes services to
the Seller will be compensated by the Seller at market rates for such services
it renders or otherwise furnishes to the Seller. Neither the Seller nor Sequa
will be or will hold itself out to be responsible for the debts of the other or
the decisions or actions respecting the daily business and affairs of the other.
The Seller and Sequa will immediately correct any known misrepresentation with
respect to the foregoing, and they will not operate or purport to operate as an
integrated single economic unit with respect to each other or in their dealing
with any other entity.

   

(n)  Sequa shall not pay the salaries of Seller's employees, if any.



 

EXHIBIT V
TERMINATION EVENTS

   

Each of the following shall be a "Termination Event":

   

(a)(i) the Seller, any Originator or the Servicer (if Sequa or any of its
Affiliates) shall fail

to make when due any payment or deposit to be made by it under this Agreement
and such failure shall continue unremedied for one (1) Business Day or (ii) the
Seller, any Originator or the Servicer (if Sequa or any of its Affiliates) shall
fail to perform or observe any other term, covenant or agreement under this
Agreement or any other Transaction Document and such failure shall continue for
30 days after notice thereof from any Purchaser or Funding Agent;

   

(b) Sequa (or any Affiliate thereof) shall fail to transfer to any successor
Servicer when

required any rights pursuant to this Agreement that Sequa (or such Affiliate)
then has as Servicer;

   

(c) any representation or warranty made or deemed made by the Seller, Sequa or
any

Originator (or any of their respective officers) under or in connection with
this Agreement or any other Transaction Document, or any information or report
delivered by the Seller, Sequa or such Originator or the Servicer pursuant to
this Agreement or any other Transaction Document, shall prove to have been
incorrect or untrue in any material respect when made or deemed made or
delivered;

   

(d) the Seller or the Servicer shall fail to deliver the Monthly Report pursuant
to this

Agreement, and such failure shall remain unremedied for five (5) days;

   

(e) this Agreement or any purchase or reinvestment pursuant to this Agreement
shall for

any reason: (i) cease to create, or the Purchased Interest shall for any reason
cease to be, a valid and enforceable perfected undivided percentage ownership or
security interest to the extent of the Purchased Interest in each Pool
Receivable, the Related Security and Collections with respect thereto, free and
clear of any Adverse Claim, or (ii) cease to create with respect to the Pool
Assets, or the interest of the Collateral Agent for the benefit of the
Purchasers with respect to such Pool Assets shall cease to be, a valid and
enforceable first priority perfected security interest, free and clear of any
Adverse Claim;

   

(f) the Seller, Sequa or any Originator shall generally not pay its debts as
such debts

become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against the Seller, Sequa or any Originator
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee,

 

 

custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Seller, Sequa or any
Originator shall take any corporate action to authorize any of the actions set
forth above in this paragraph;

   

(g)(i) the (A) Default Ratio shall exceed 7%, (B) the Delinquency Ratio shall
exceed

17.0% or (C) the Dilution Ratio shall exceed 10.5% or (ii) the average for three
consecutive calendar months of: (A) the Default Ratio shall exceed 5.5%, (B) the
Delinquency Ratio shall exceed 15.5% or (C) the Dilution Ratio shall exceed
7.0%;

   

(h) a Change in Control shall occur;

   

(i) at any time (i) the sum of (A) the Capital plus (B) the Total Reserves,
exceeds (ii)

the sum of (A) the Net Receivables Pool Balance at such time plus (B) the
Purchaser's Share of the amount of Collections then on deposit in the Lock-Box
Accounts, the Concentration Accounts and the Liquidation Account (other than
amounts set aside therein representing Discount and Fees), and such circumstance
shall not have been cured within five (5) Business Days;

   

(j) (i) Sequa or any of its Subsidiaries shall fail to pay any principal of or
premium or

Interest on any of its Debt that is outstanding in a principal amount of at
least $3,500,000 in the aggregate when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in this Agreement or any mortgage, indenture or instrument relating to
such Debt (and shall have not been waived); or (ii) any other event shall occur
or condition shall exist under any agreement, mortgage, indenture or instrument
relating to any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement, mortgage, indenture or instrument (and
shall have not been waived), if, in either case: (a) the effect of such
non-payment, event or condition is to give the applicable debtholders the right
(whether acted upon or not) to accelerate the maturity of such Debt, or (b) any
such Debt shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), redeemed, purchased
or defeased, or an offer to repay, redeem, purchase or defease such Debt shall
be required to be made, in each case before the stated maturity thereof;

   

(k) either: (i) a contribution failure shall occur with respect to any Benefit
Plan sufficient

to give rise to a lien under Section 302(f) of ERISA, (ii) the Internal Revenue
Service shall file a notice of lien asserting a claim pursuant to the Internal
Revenue Code with regard to any of the assets of Seller, any Originator, Sequa
or any ERISA Affiliate, or (iii) the Pension Benefit Guaranty Corporation shall
file a notice of lien asserting a claim pursuant to ERISA with regard to any
assets of the Seller, such Originator, Sequa or any ERISA Affiliate.



 

EXHIBIT VI

 

FORM OF ASSUMPTION AGREEMENT

 

       THIS ASSUMPTION AGREEMENT (this "Agreement"), dated as of [______ __,
____], is among SEQUA RECEIVABLES CORP. (the "Seller"), [________], as purchaser
(the "[_____] CP Conduit Purchaser"), [________], as the related committed
purchaser (the "[______] Committed Purchaser" and together with the Conduit
Purchaser, the "[_____] Purchasers"), and [________], as funding agent for the
Purchasers (the "[______] Funding Agent" and together with the Purchasers, the
"[_______] Purchaser Group").



BACKGROUND

 

       The Seller and various others are parties to a certain Amended and
Restated Receivables Purchase Agreement, dated as of April 30, 2004 (as amended,
supplemented or otherwise modified through the date hereof, the "Receivables
Purchase Agreement"). Capitalized terms used and not otherwise defined herein
have the respective meaning assigned to such terms in the Receivables Purchase
Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

       SECTION 1. This letter constitutes an Assumption Agreement pursuant to
Section 1.14 of the Receivables Purchase Agreement. The Seller desires [the
[_____] Purchasers] [the [______] Committed Purchaser] to [become Purchasers
under] [increase its existing Commitment under] the Receivables Purchase
Agreement and upon the terms and subject to the conditions set forth in the
Receivables Purchase Agreement, the [________] Purchasers agree to [become
Purchasers thereunder] [increase its Commitment in an amount equal to the amount
set forth as the "Commitment" under the signature of such [______] Committed
Purchaser hereto].

 

The Seller hereby represents and warrants to the [________] Purchasers as of the
date hereof, as follows:

   

(i) the representations and warranties of the Seller contained in Exhibit III of
the

 

Receivables Purchase Agreement are correct on and as of such dates as though
made on and as of such dates and shall be deemed to have been made on such
dates;

   

(ii) no Termination Event or Unmatured Termination Event has occurred and is

continuing, or would result from such transfer; and

   

(iii) the Facility Termination Date shall not have occurred.

 

 

 

 

SECTION 2. Upon execution and delivery of this Agreement by the Seller and

each member of the [______] Purchaser Group, satisfaction of the other
conditions to assignment specified in Section 1.14 of the Receivables Purchase
Agreement (including the consent of the Funding Agents) and receipt by the
Funding Agents of counterparts of this Agreement (whether by facsimile or
otherwise) executed by each of the parties hereto, [the [_____] Purchasers shall
become a party to, and have the rights and obligations of Purchasers under, the
Receivables Purchase Agreement] [the [______] Committed Purchaser shall increase
its Commitment in the amount set forth as the "Commitment" under the signature
of the [______] Committed Purchaser, hereto].

   

SECTION 3. Each party hereto hereby covenants and agrees that it will not

Institute against, or join any other Person in instituting against, any CP
Conduit Purchaser, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law, for one year and one day after the latest maturing
Notes issued by such CP Conduit Purchaser is paid in full. The covenant
contained in this paragraph shall survive any termination of the Receivables
Purchase Agreement.



     

SECTION 4. THIS AGREEMENT SHALL BE GOVERNED BY THE

INTERNAL LAWS OF THE STATE OF NEW YORK. This Agreement may not be amended,
supplemented or waived except pursuant to a writing signed by the party to be
charged. This Agreement may be executed in counterparts, and by the different
parties on different counterparts, each of which shall constitute an original,
but all together shall constitute one and the same agreement.

(continued on following page)



 

 

       IN WITNESS WHEREOF, the parties hereto have executed this Agreement by
their duly authorized officers as of the date first above written.

         

[___________], as a CP Conduit Purchaser

         

By:                                        

 

Name Printed:                              

 

Title:                                       

     

[Address]

         

[___________], as a Committed Purchaser

     

By:                                        

 

Name Printed:                              

 

Title:                                       

     

[Address]

 

[Commitment]

     

[_____________], as Funding Agent for [_________]

         

By:                                        

 

Name Printed:                              

 

Title:                                       

     

[Address]

 

 

SEQUA RECEIVABLES CORP., as Seller

   

By:                                  

Name Printed:                        

Title:                                

   

Consented and Agreed:

   

[THE FUNDING AGENTS]

 

 

EXHIBIT VII

 

FORM OF TRANSFER AGREEMENT

 

Dated as of [_______ __, 20__]

Section 1

.  

Commitment assigned:

$_________

Assignor's remaining Commitment:

$_________

Capital allocable to Commitment assigned:

$_________

Assignor's remaining Capital:

$_________

Discount (if any) allocable to

Capital assigned:

$_________

Discount(if any) allocable to Assignor's

remaining Capital:

$_________

   

Section 2

.    

Effective Date of this Transfer Supplement: [__________]

     

Upon execution and delivery of this Transfer Supplement by transferee and

 

transferor and the satisfaction of the other conditions to assignment specified
in Section 6.3(e) of the Amended and Receivables Purchase Agreement (as defined
below), from and after the Effective Date specified above, the transferee shall
become a party to, and have the rights and obligations of a Committed Purchaser
under, that certain Amended and Restated Receivables Purchase Agreement dated as
of April 30, 2004 (as amended, supplemented or otherwise modified through the
date hereof, the Receivables Purchase Agreement), among Sequa Corporation, Sequa
Receivables Corp., as Seller, the various financial institutions party thereto
as CP Conduit Purchasers, Committed Purchasers and Funding Agents and The Bank
of Nova Scotia, as Collateral Agent.



 

TRANSFEROR :

[_________], as a Committed Purchaser

     

By:                                      

 

Name:                                   

 

Title:                                     

   

TRANSFEREE:

[_________], as a Committed Purchaser

   

By:                                      

 

Name:                                   

 

Title:                                     

     

[Address]

   

Accepted as of date first above

written:

[___________], as Funding Agent for

the [______] Purchaser Group

   

By:                                   

Name:                                

Title:                                 

 

 

 

SCHEDULE I
CREDIT AND COLLECTION POLICY

 

On file at the offices of Mayer, Brown, Rowe & Maw LLP, Chicago, Illinois.

 

 

SCHEDULE II
LOCK-BOX BANKS AND LOCK-BOX ACCOUNTS

Lock-Box Bank

Lock-Box Accounts

Lock-Box Number



 

SCHEDULE III
TRADE NAMES

None.

 

SCHEDULE IV
EXCLUDED OBLIGORS

 

1.

UAL Corporation, a Delaware corporation, or any Affiliate or Subsidiary thereof.

 

2.

AMR Corporation, a Delaware corporation, or any Affiliate or Subsidiary thereof.

 

3.

Spirit Airlines, Inc., a Florida corporation, or any Affiliate or Subsidiary
thereof.

 

FORM OF MONTHLY REPORT

[to be inserted]



 

FORM OF PURCHASE NOTICE

   

___________, 20

   

The Bank of Nova Scotia

One Liberty Plaza

New York, New York 10006

   

PNC Bank, National Association
One PNC Plaza
249 Fifth Avenue
Pittsburgh, Pennsylvania 15220-2707

Ladies and Gentlemen:

     

Reference is hereby made to the Amended and Restated Receivables Purchase
Agreement,

dated as of April 30, 2004 (as amended, supplemented or otherwise modified
through the date hereof, the "Receivables Purchase Agreement"), among Sequa
Receivables Corp. (the "Seller"), Sequa Corporation, as Servicer, the various
Purchasers and Funding Agents from time to time party thereto and The Bank of
Nova Scotia, as Collateral Agent (the "Collateral Agent"). Capitalized terms
used in this Purchase Notice and not otherwise defined herein shall have the
meanings assigned thereto in the Receivables Purchase Agreement.

   

This letter constitutes a form of notice that may be used to satisfy the notice
requirement in

connection with purchase pursuant to the Receivables Purchase Agreement. The
Seller desires to sell an undivided variable interest in a pool of receivables
on__________, 20__, for a purchase price of $_____________.

   

The Seller hereby represents and warrants as of the date hereof, and as of the
date of

purchase, as follows:

   

(i) the representations and warranties contained in Exhibit III of the
Receivables Purchase

Agreement are correct in all material respects on and as of such dates as though
made on and as of such dates and shall be deemed to have been made on such
dates;

   

(ii) after giving effect to the purchase proposed hereby, the Purchased Interest
does not

exceed 100%; and

   

(iii) no event has occurred and is continuing, or would result from the purchase
proposed

hereby, that constitutes a Termination Event or an Unmatured Termination Event.



 

 

       IN WITNESS WHEREOF, the undersigned has caused this Purchase Notice to be
executed by its duly authorized officer as of the date first above written.

         

SEQUA RECEIVABLES CORP.

                 

By:                                        

 

Name Printed:                              

 

Title:                                      

SPECIAL OBLIGORS AND SPECIAL CONCENTRATION PERCENTAGES

Special Obligor

Special Concentration


Percentage

General Electric Company

12.5%

United States Steel Corporation

7.50%